                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 1 of 113



1                          UNITED STATES FEDERAL DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
2
     Cameron V. Gore, Esq. and                       )
3
     Heather Woods,                                  )
4    (husband and wife),                             )
     2910 Schoolhouse Circle,                        )
5    Silver Spring, MD 20902                         )
                                                     )
6
            Plaintiffs,                              )
7                                                    )
     v.                                              )              Case No. 1:19-cv-1134
8                                                    )
     Robert L. Wilkie, in his official capacity,     )              CIVIL COMPLAINT UNDER THE
9
     Secretary of the United States                  )              FEDERAL TORT CLAIMS ACT
10   Department of Veterans Affairs,                 )
     810 Vermont Avenue, N.W.                        )
11   Washington, D.C. 20420;                         )
                                                     )
12
     And                                             )
13                                                   )
     The United States Department of                 )
14   Veterans Affairs                                )
     810 Vermont Avenue, N.W.                        )
15
     Washington, D.C. 20420; and                     )
16                                                   )
     And                                             )
17                                                   )
     The United States of America                    )
18
                                                     )
19          Defendants.                              )

20          COME NOW, the Plaintiffs, Cameron V. Gore, Esq. (“Gore”) and Heather Woods
21
     (“Woods”) by and through undersigned counsel, Christopher E. Brown of THE BROWN FIRM,
22
     P.L.L.C., and for their Complaint, seek monetary relief in the amount of $25,000,000.00 under the
23
     “Federal Tort Claims Act” (“FTCA”) (28 U.S.C. §§ 1346(b), 1402(b), 2401(b), 2402 & 2671-
24

25   2680), as well as declaratory relief, permanent injunctive relief, attorney’s fees, and such other

26   relief as this Court deems just and proper.
27                                       Part I. Nature of the Case
28



                                            Gore, et al. v. Wilkie, et al.                           1
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 2 of 113



1           1.      The Plaintiffs hereby sue the Defendants under the FTCA based on intentional

2    infliction of emotional distress; negligent infliction of emotional distress, constructive termination,
3
     and loss of consortium. The Plaintiffs believe that the monetary relief requested would be payable
4
     not from appropriations of the U.S. Dept. of Veterans Affairs (“VA”), but from the U.S. Gov’t
5
     “Judgment Fund,” a permanent, indefinite appropriation administered at the U.S. Dep’t of
6

7    Treasury (under 28 U.S.C. ch. 171; 28 U.S.C. § 2672, and 31 U.S.C. § 1304), which is used to pay

8    lawfully ordered monetary awards against the United States, and comprise settlements that receive
9
     U.S. Dep’t of Justice approval.
10
            2.      The Plaintiffs also seek this Court’s judicial review per 5 U.S.C. Ch. 7 of the
11
     Administrative Procedure Act (the “APA”) of a pertinent yet flawed and illegal disciplinary
12

13   process that occurred within VA as final agency action regarding two attorneys located within the

14   agency’s Office of General Counsel (“OGC”) to the material detriment of the Plaintiffs in violation
15
     of the “[U.S. Dep’t] of Veterans Affairs Accountability and Whistleblower Protection Act of
16
     2017,” dated June 23, 2017 (Pub. L. No. 115-41) (the “Accountability Act”).
17
                                                Part II. Parties
18

19          3.      Defendant Robert L. Wilkie (“Wilkie”) is the Sec’y of VA, which is a Federal

20   agency headquartered in Washington, D.C. He is being sued in his official capacity.1 He is also
21
     an attorney who obtained a Juris Doctor (J.D.) from Loyola Univ. School of Law in 1988, and a
22
     Master of Laws in Int’l and Comparative Law from Georgetown Univ. Law Center in 1992. 2
23
            4.      VA is a Federal agency under 5 U.S.C. § 101 with its headquarters located at 810
24

25   Vermont Avenue, N.W., Washington, D.C. 20420. OGC is based at that location with multiple

26
     1
      See Sec’y Wilkie’s bio at the following VA weblink: https://www.va.gov/opa/bios/secva.asp.
27   2
      See “[Sec’y] of Veterans Affairs: Who is Robert Wilkie,” All Gov, June 1, 2018, at:
28
     http://www.allgov.com/news/top-stories/secretary-of-veterans-affairs-who-is-robert-wilkie-
     180601?news=860479.


                                             Gore, et al. v. Wilkie, et al.                               2
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 3 of 113



1    satellite offices across the country. VA’s Office of Inspector General (“OIG”) is the agency’s

2    watchdog that “conducts oversight of the programs & operations of [VA] through independent
3
     audits, inspections, reviews [&] investigations [& promotes] accountability of VA employees ...”3
4
               5.      The United States of America is a republic comprised of forty-eight conterminous
5
     states, the Dist. of Columbia, Alaska, and Hawaii, for which its liability for tort claims is authorized
6

7    under applicable law, as described in 28 U.S.C. § 2674.

8                                             Part III. Jurisdiction
9
               6.      This Court is among those with exclusive jurisdiction to hear FTCA claims.
10
     Truman v. United States, 26 F.3d 592, 594 (5th Cir. 1994); Wood v. United States, 961 F.2d 195,
11
     197 (Fed. Cir. 1992). As noted in ¶ 9 of Truman:
12

13             [F]ederal district courts have exclusive jurisdiction to hear claims cognizable under
               section 1346(b) [of the FTCA]. Id. However, the exceptions to the FTCA's waiver
14             of sovereign immunity that appear in 28 U.S.C. Sec. 2680 limit the federal courts's
               [sic] jurisdiction to hear FTCA claims and, if applicable, bar a suit brought against
15
               the government. Although there is no justification for any court "to read exemptions
16             into the [Federal Tort Claims] Act beyond those provided by Congress," Rayonier,
               Inc. v. United States, 352 U.S. 315, 320, 77 S. Ct. 374, 377, 1 L. Ed. 2d 354 (1957),
17             the exceptions that do appear in the FTCA must be strictly construed in favor of the
               government. Atorie Air, Inc. v. Federal Aviation Admin., 942 F.2d 954, 958 (5th
18
               Cir.1991).
19
         Id. Per 28 U.S.C. § 2401(b), the Plaintiffs submitted their FTCA claims to VA on June 29, 2018
20
         and July 2, 2018 within the applicable two-year statute of limitations, and exhausted the
21

22       administrative process, with VA denying the claims on Jan. 4, 2019. Ex 1 - denial letter and

23       related correspondence between the Plaintiffs and VA regarding the Plaintiffs’ FTCA claims. See
24       also the timeline of events infra ¶ 22. Accordingly, this Court has subject matter jurisdiction over
25

26

27   3
       See the OIG Website, “U.S. Dep’t of Veterans Affairs Office of Inspector General Mission
28
     Statement, Vision & Values,” at:      https://www.va.gov/oig/pubs/VA-OIG-Mission-Vision-
     Values.pdf.


                                               Gore, et al. v. Wilkie, et al.                              3
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 4 of 113



1        the Plaintiffs’ FTCA claims. Id. 28 U.S.C. §§ 2401(b) & 2675(a)); and Marsh v. Library of

2        Congress, Civil Action No. 18-2593 (RC), p. 2 (D.D.C. 2019).
3
               7.     In denying the Plaintiffs’ FTCA claims, VA stated: “there [is] no evidence of any
4
     negligent or wrongful act on the part of an employee of the VA acting within the scope of
5
     employment that caused [the Plaintiffs] compensable harm.” (Emphasis added). See Ex 1. That
6

7    is a remarkable statement given the acts complained of herein.

8                                              Part IV. Venue
9
               8.     The acts and omissions that are pertinent to this Complaint occurred in D.C., so
10
     venue is proper with this Court per 28 U.S.C. § 1402(b).
11
                                            Part V. Background
12

13             9.     Gore is a forty-eight-year-old African-American male from Washington, D.C., and

14   former OGC attorney that began working at VA on Jan 31, 1999, at twenty-eight years of age as a
15
     contract law staff attorney. Ex 2 - Gore’s RPLG Position Description, Resume, Performance
16
     Appraisals, and Salary Details. While serving as the Chief Counsel for OGC’s Real Property Law
17
     Group (“RPLG”), a Senior Executive Service (“SES”) position, his last day of employment at VA
18

19   was on May 4, 2018, after nineteen years of exemplary service,. Id. Gore’s salary at that time was

20   approx. $177,458.00/year.4 Before working at VA, Gore graduated from St. John’s College H.S.
21
     in May 1988 (H.S. diploma); Penn State Univ. in May 1992 (B.S. Finance); and American
22
     University’s Washington College of Law in May 1995 (J.D.). He is licensed to practice law in
23
     D.C. and Md. Id. Gore has consistently been in good standing with the Md. State Bar Assoc.
24

25   since his membership on June 5, 1996, and the D.C. Bar Assoc. since his membership on July 10,

26

27

28
     4
         See the following FederalPay.org weblink regarding Gore’s salary at VA:
     https://www.federalpay.org/employees/dept-of-veterans-affairs-general-counsel/gore-cameron-v.


                                            Gore, et al. v. Wilkie, et al.                           4
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 5 of 113



1    1998. He has been married to Plaintiff Heather Woods (“Woods”) since Dec. 9, 2010. Ex 3 -

2    Plaintiffs’ marriage license. Woods is not and never has been an employee of VA.
3
            10.     Robert Fleck, Esq. (“Fleck”) is a Caucasian male, married to Kristina Wiercinski,
4
     who began working in OGC on May 1, 2016, as the Chief Counsel for OGC’s Procurement Law
5
     Group (“PLG”), an SES position. He is responsible for providing legal services and support for
6

7    VA’s service & supply contracting programs. See Ex 4, ¶ 8 of the Fleck Complaint & the Amended

8    Fleck Complaint; see also Ex 5, p. 2 of the OIG Report. Fleck also oversees OGC’s litigation team,
9
     which OGC leadership initiated to improve OGC’s ability to handle VA-related bid protests,
10
     alternative dispute resolution, and litigation. Id. Fleck’s salary at VA is approx. $180,700.00/year.5
11
     Fleck previously worked at the U.S. Dep’t of Army (“Army”) from 2004 - 2016. See ¶¶ 8-11 of
12

13   the Fleck Complaint & the Amended Fleck Complaint, Ex. 4; and p. 2 of the OIG Report, Ex. 5.

14   See p. 1 of the Fleck Complaint & the Amended Fleck Complaint, Ex. 4.
15
            11.     Kristina Wiercinski, Esq. (“Wiercinski” or “KW”) is a Caucasian female, married
16
     to Fleck, who VA hired for an OGC electronic discovery (a/k/a “e-discovery”) attorney position
17
     on Oct. 5, 2016. See the timeline of events infra ¶ 22; and pp. 2, 11 & 15 of the OIG Report, Ex.
18

19   5. In that capacity she was responsible for providing e-discovery legal support to OGC’s three

20   contract law groups (i.e., Fleck’s Procurement Law Group; Gore’s Real Property Law Group; and
21
     a Chief Counsel for OGC’s Dist. Contracting Nat’l Practice Group), while working within the
22
     RPLG. See ¶ 13 of the Amended Fleck Complaint, Ex. 4; and pp. 2-3 of the OIG Report, Ex. 5.
23
     Wiercinski is a GS-14 level attorney at VA, and her salary is approx. $145,629.00/year. 6 She
24

25   5
         See the following FederalPay.org weblink regarding Fleck’s salary at VA:
26   https://www.federalpay.org/employees/dept-of-veterans-affairs-general-counsel/fleck-robert-r.
     6
           See   the    following    weblink     regarding     Wiercinski’s     salary     at    VA:
27   https://www.federalpay.org/employees/dept-of-veterans-affairs-general-counsel/wiercinski-
28
     kristina-s.



                                            Gore, et al. v. Wilkie, et al.                               5
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 6 of 113



1    previously worked at the U.S. Army from 2008-2017. See ¶ 21 of the Fleck Complaint & the

2    Amended Fleck Complaint, Ex. 4; and p. 2 of the OIG Report, infra Ex. 5. See p. 1 of the Fleck
3
     Complaint & the Amended Fleck Complaint, Ex. 4. Her job title and/or responsibilities may have
4
     changed since Gore’s last day of employment at VA on May 4, 2018.
5
            12.     Richard Hipolit, Esq. (“Hipolit”) is a Caucasian male who served as a Deputy Gen.
6

7    Counsel within OGC, i.e., an SES position, during the seminal events of this Complaint. He was

8    the first line supervisor of Fleck, as well as Gore (until Gore’s last day of employment at VA on
9
     May 4, 2018), and was the second line supervisor to Wiercinski. See p. 3 of the OIG Report, Ex.
10
     5. Hipolit joined VA “in 1982 as a staff attorney and was appointed to be a Deputy Asst. General
11
     Counsel in 1989 and then an Asst. General Counsel in 2005.”7 He became the Deputy Gen.
12

13   Counsel for Legal Policy in Apr. 2014. Id. It is believed that Hipolit is now serving in a higher

14   level SES position for OGC, namely as the “Principal Deputy General Counsel.” 8
15
            13.     Michael Hogan, Esq. (“Hogan”) is a Caucasian male who served as the Executive
16
     Director for OGC’s Mgmt., Planning, and Analysis (“MPA”) team, i.e., an SES position, during
17
     the seminal events of this Complaint. MPA is responsible for OGC’s internal administrative
18

19   functions, including “OGC Human Resource Services.” Hogan is believed to have begun working

20   at OGC headquarters in D.C. in 2005, from an OGC satellite office in Baltimore, Md.9 His job
21
     title and/or responsibilities have changed since Gore’s last day of employment at VA on May 4,
22

23

24

25
     7
          For     more   information    regarding    Hipolit’s    professional    biography,  see:
     https://va.gov/OGC/hipolit.asp.
26
     8
          See pp. 7, 9, and 23 of OGC’s Organizational Slide Deck at:
     https://www.va.gov/OGC/docs/AboutOGC.pdf.
27   9
          See     the   “Federal     Employee     Profile    --    Michael     R.    Hogan,”    at:
28
     https://www.federalpay.org/employees/dept-of-veterans-affairs-general-counsel/hogan-michael-r.



                                          Gore, et al. v. Wilkie, et al.                             6
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 7 of 113



1    2018, specifically to the position of “Deputy General Counsel [for] General Law,” another SES

2    position. See pp. 7 & 10 of OGC’s Organizational Slide Deck at fn 8, supra.
3
            14.     Catherine Mitrano, Esq. (“Mitrano”) is a Caucasian female and was the Principal
4
     Deputy Asst. Gen. Counsel within OGC, i.e., an SES position, during the course of events
5
     discussed in this Complaint. Mitrano is believed to have been promoted to that position in D.C.
6

7    around the Jan-Feb. 2018 timeframe after working as an OGC Chief Counsel based in St.

8    Petersburg, Fl.10 Her job title and/or responsibilities have changed since Gore’s last day of
9
     employment at VA on May 4, 2018, specifically to the position of “Senior Counselor to the
10
     General Counsel.” See pp. 7 & 10 of OGC’s Organizational Slide Deck at fn 8, supra.
11
            15.     Walter “Walt” Hall, Esq. (“Hall”) is a Caucasian male and former Asst. Gen.
12

13   Counsel (n/k/a “Chief Counsel”) for OGC’s Healthcare Law Group, i.e., an SES position, who

14   retired from VA around 2013, and subsequently returned to VA to serve as a legal
15
     advisor/counselor to Byrne. Gore knew and occasionally worked on OGC-related matters with
16
     Hall during Gore’s nineteen-year career at VA.11
17
            16.     James Byrne, Esq. (“Byrne”) is a Caucasian male who served as VA’s
18

19   presidentially appointed and Senate confirmed Gen. Counsel (i.e., an SES position) during the

20   seminal events of this Complaint. However, Byrne was subsequently appointed to serve as VA’s
21
     Acting Deputy Sec’y, effective as of Aug. 28, 2018.12 Then, on Jan. 14, 2018, the Sec’y of VA
22
     (Robert L. Wilkie) appointed Byrne to serve as the “General Counsel performing the duties of the
23

24   10
            See    the    “Federal    Employee      Profile     –    Catherine      Mitrano,”      at:
25
     https://www.federalpay.org/employees/dept-of-veterans-affairs-general-counsel/mitrano-
     catherine-c.
26
     11
            See    the    “Federal    Employee      Profile     –     Walter    A.      Hall,”     at:
     https://www.federalpay.org/employees/dept-of-veterans-affairs-general-counsel/hall-walter-a.
27   12
           For    more    information   regarding     Byrne’s     professional    biography,      see:
28
     https://www.va.gov/opa/bios/bio_byrne.asp.



                                          Gore, et al. v. Wilkie, et al.                            7
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 8 of 113



1    Deputy Sec’y of Veterans Affairs.” See fn 12, supra. See also Juliet Eilperin, Josh Dawsey &

2    Seung Min Kim, “It’s way too many: As vacancies pile up in Trump Administration, senators
3
     grow concerned,” Wash. Post, Feb. 4, 2019.13 On Apr. 13, 2019, it was reported that President
4
     Trump has nominated Byrne to be the next VA Deputy Sec’y. See Senator Johnny Isakson,
5
     “Isakson Statement on Nomination of James Byrne to be Deputy [Sec’y] of VA,”
6

7    https://www.isakson.senate.gov/public/index.cfm/news-releases?ID=3BBD3EC4-0F7F-4E61-

8    80AA-AEA2C3E4518B.
9
            17.     For general information and context about OGC’s organizational structure and
10
     operations, see OGC’s Draft Apr. 2018 Organizational Chart and 2019 Organizational Slide Deck
11
     contained at Ex. 6;14 and pp. 24-33 of VA’s 2017 “Functional Organizational Manual” Ver 4.0, at:
12

13   https://www.va.gov/ofcadmin/docs/VA_Functional_Organization_Manual_Version_4.pdf.

14          18.     The OIG Report No. 17-03324-123 dated Mar. 29, 2018, titled “Administrative
15
     Investigation of Conflict of Interest, Nepotism, and False Statements within the VA Office of
16
     General Counsel” (the “OIG Report”), details events between June 10, 2016 and Jan. 8, 2017,
17
     regarding how VA established, announced, and filled the underlying e-discovery attorney position
18

19   within OGC, which resulted in the hiring of Wiercinski.15 See pp. 7-15 of the OIG Report, Ex. 5.

20

21

22
     13
        https://www.washingtonpost.com/national/health-science/its-way-too-many-as-vacancies-pile-
     up-in-trump-administration-senators-grow-concerned/2019/02/03/c570eb94-24b2-11e9-ad53-
23   824486280311_story.html?utm_term =.38df60874de5.
     14
        OGC’s Draft Apr. 2018 Organizational Chart and p. 7 of OGC’s 2019 Slide Deck illustrate the
24   general hierarchy that existed within OGC in the 2016 – 2019 timeframe, relative to the seminal
25
     events described in this Complaint.
     15
        OGC sorely needed an additional e-discovery attorney, as VA had previously been sanctioned at
26   the Civilian Bd. of Contract Appeals in Nov. 2014, for failing to timely provide discovery
     responses – including to an Appellant tied to a VA construction project in Orlando, Florida.
27   Brasfield & Gorrie v. VA, CBCA 3300, 3354, 3528 (Nov. 2014). That decision is available at:
28
     https://cbca.gov/files/decisions/2014/DANIELS_11-13-
     14_3300__BRASFIELD_AND_GORRIE_LLC.pdf.


                                          Gore, et al. v. Wilkie, et al.                            8
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 9 of 113



1           19.     As noted in the OIG Report, Fleck improperly emailed certain confidential VA

2    information (the “Confidential VA Information”) to Wiercinski, before VA hired her. Id. at 1 &
3
     10-16. See also 38 U.S.C. §§ 5723(f) & 5727(23). When Fleck & Wiercinski testified under oath
4
     to multiple investigators of the OIG, they lied repeatedly by falsely alleging that Gore telephoned
5
     Wiercinski in mid-Sept. 2016, and offered her the e-discovery attorney position -- prior to and
6

7    outside of the well-established authorities, processes, procedures & protocols of VA’s Office of

8    Human Resources (“HR”) and MPA. Id. See also ¶¶ 2 & 47 of the Fleck Complaint & the
9
     Amended Fleck Complaint, Ex. 4.
10
            20.     The OIG also interviewed Gore twice in connection with Wiercinski being selected
11
     for the e-discovery attorney position, on which occasions Gore repeatedly and adamantly denied
12

13   telephoning Wiercinski in mid-Sept. 2016, and offering her the e-discovery attorney position. See

14   pp. 1 & 10-16 of the OIG Report, Ex. 5. Gore advised the OIG that he only came to know Fleck
15
     & Wiercinski through VA, and never contacted Wiercinski until after receiving clearance from
16
     MPA to do so on Oct. 4, 2016 (i.e., after Fleck had improperly emailed the Confidential VA
17
     Information to Wiercinski) – whereupon Gore then called her that same day – and informed her
18

19   that she had been selected for the e-discovery attorney position. See the timeline of events supra

20   ¶ 22, at Clause (K); p. 10 of Gore’s FY 2017 Performance Appraisal, Ex. 2; and pp. 11 & 15 of
21
     the OIG Report, infra at Ex 5.
22
            21.     Once completed, the OIG investigation revealed that contrary to Fleck &
23
     Wiercinski’s recurring false testimony, Gore did not telephone Wiercinski during the mid-Sept.
24

25   2016 timeframe, and offer her the e-discovery attorney position. See pp. 1 & 10-16 of the OIG

26   Report, Ex. 5. The OIG Report reflects and substantiates that Fleck & Wiercinski failed to testify
27   truthfully and fully cooperate with the OIG’s underlying investigation. See pp. 1 & 10-18 of the
28



                                           Gore, et al. v. Wilkie, et al.                              9
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 10 of 113



1    OIG Report, Ex. 5. And before it was issued, the OIG Report received VA’s official review and

2    concurrence, via the-then Deputy Sec’y of VA. See id. at pp. 17-18.
3
                                       Part VI. Factual Allegations
4
            22.     Below is a relevant chronological timeline regarding this matter, identified in two
5
     categories; specifically, the key events that preceded and succeeded Gore’s last day at VA on May
6

7    4, 2018:

8                         Key Events That Preceded Gore’s Last Day of Employment at VA
9
                    (A)    On June 10, 2016, Hipolit emails Fleck OGC’s draft policy on salaries for
10   new OGC attorneys, and asks Fleck to email him (i.e., Hipolit) a copy of Wiercinski’s resume.
     See pp. 6-7 of the OIG Report, Ex. 5. Fleck then forwards Hipolit’s June 10, 2016 email to his
11   (Fleck’s) personal email account. Id.
12
                    (B)      On June 17, 2016, Fleck emails Wiercinski’s resume to Hipolit. Id.
13
                   (C)    Between Aug. 2, 2016 and Aug. 11, 2016, an RPLG General Attorney
14   sends out four emails to coordinate as needed with Fleck, MPA, HR, and Gore, to effectuate
     changing an RPLG general staff attorney vacancy to an e-discovery attorney vacancy, and provide
15
     HR with a sample e-discovery attorney vacancy announcement. Id. at pp. 8-9.
16
                    (D)  On Aug. 11, 2016, Gore emails Fleck to provide a status on a few HR issues
17   regarding the OGC contract law teams, including the RPLG e-discovery attorney vacancy. Id. at
     p. 9.
18

19                   (E)    On Aug. 12, 2016, MPA posts (announces) the vacancy announcement for
     the RPLG e-discovery attorney position on the OGC-wide SharePoint site, with the stated caveat
20   that applications of non-VA employees could be sent directly to Gore, for evaluation with internal
     OGC applicants. Id. at p. 10.
21

22                   (F)   On Aug. 16, 2016, two OGC employees applied for the e-discovery
     attorney position. That same day, Fleck emailed Wiercinski the OGC internal announcement. Id.
23
                  (G)    On Aug. 18, 2016, Wiercinski emailed her resume, cover-letter, and last
24   two performance appraisals to Gore. Id.
25
                    (H)     “Mid-Sept. 2016” is the general timeframe according to repeated false
26   testimony from Fleck & Wiercinski to the OIG, that Gore allegedly called Wiercinski, and offered
     the e-discovery attorney position. Id. at pp. 11-15.
27

28



                                           Gore, et al. v. Wilkie, et al.                            10
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 11 of 113



1                   (I)     On Sept. 30, 2016, Fleck unduly emailed the Confidential VA Information
     to Wiercinski, via an unencrypted format to a personal computer. Id. at p. 11.
2
                    (J)    On Oct. 4, 2016, the three RPLG attorneys comprising the “OGC Best
3
     Qualified Analysis Review Panel” (the “OGC Review Panel”) completed their joint interviews
4    and separate evaluations of the three candidates for e-discovery attorney position, and sent an
     email to Gore advising that the OGC Review Panel recommends that Wiercinski as the only
5    candidate to be considered for the position. Id. at pp. 11-13.
6
                    (K)     On Oct. 4, 2016, Gore accepts the recommendation of the OGC Review
7    Panel; emails and obtains approval from Hipolit to select Wiercinski for the position without an
     interview; then relays that selection decision to MPA; and receives clearance to contact
8    Wiercinski. See p. 10, at ¶ 2 of the “Leading People” § of Gore’s FY 2017 Performance Appraisal,
     Ex. 2. See also pp. 11-13 & 15 of the OIG Report, Ex. 5.
9

10                   (L)    On Oct. 4, 2016, Gore telephones Wiercinski and informs her that she has
     been “selected” for the position and that MPA would be contacting her to conduct the onboarding
11   process (i.e., HR issuing a tentative offer to Wiercinski; HR and Wiercinski completing the
     requisite steps preceding HR’s issuance of a final offer to Wiercinski; and then HR issuing a final
12
     offer to Wiercinki). See pp. 11-13 & 15 of the OIG Report, Ex. 5.
13
                     (M) On Oct. 5, 2016, MPA contacts Wiercinski “to inform her she was selected
14   for the [e-discovery] position.” Id. at p. 11.
15
                      (N)   On Oct. 27, 2016 and Oct. 31, 2016, respectively, Bradley & Hipolit sign
16   Gore’s FY 2016 Performance Appraisal, ranking him at a Level 4 “Exceeds Fully Successful”
     rating, out of a maximum Level 5 “Outstanding” rating, with a total numerical score of 430 points,
17   out of a maximum possible 500 points. See Gore’s FY 2016 Performance Appraisal, Ex. 2.
18
                   (O)    On Nov. 28, 2016, Hogan sends an email to the Chief Counsel of OGC’s
19   Information Law Group, stating: “I [i.e., Hogan] am rethinking [Gore’s] hiring of Wiercinski
     because of the frequent overlap between [Gore’s Real Property Law] group and . . . Fleck’s
20   [Procurement Law] group, especially with the creation of [the OGC Litigation Team,] which Bob
     will have some responsibility for leading.” Id. at p. 11.
21

22                   (P)     Between Nov. 28, 2016 and Jan. 7, 2016, Hogan decides to allow: (i)
     Gore’s selection of Wiercinski for the e-discovery attorney position (per the preceding Clause L);
23   and (ii) MPA’s prior telephone call to Wiercinski on Oct. 5, 2016, informing Wiercinski of her
     selection for the e-discovery attorney position (per the preceding Clause M) -- to stand -- and let
24   HR onboard Wiercinski into the e-discovery attorney position. Id. at pp. 11-12.
25
                    (Q)   On Jan. 8, 2017, Wiercinski begins her first official day as an e-discovery
26   attorney within OGC’s RPLG. Id. at p. 12.
27

28



                                          Gore, et al. v. Wilkie, et al.                              11
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 12 of 113



1                   (R)     On July 12, 2017, Gore provides a first interview to the OIG for approx. 4
     hours, regarding the issues described in the OIG Report. See ¶¶ 6-7 Gore’s Notes About the OIG
2    Report & Related Matters, Ex. 10; and pp. 1 & 10-18 of the OIG Report, Ex. 5.
3
                     (S)     On Sept. 28, 2017, Gore provides a second interview to the OIG for approx.
4    1.5 hours, regarding the issues described in the OIG Report -- after unexpectedly becoming a
     “subject of the investigation” -- due to Fleck & Wiercinski repeatedly testifying falsely under oath
5    to multiple OIG investigators, claiming that before Fleck emailed the Confidential VA
     Information to Wiercinski on Sept. 30, 2016 -- Gore telephoned Wiercinski in “mid-Sept. 2016,”
6
     to offer her the e-discovery attorney position. Id.
7
                    (T)    On Oct. 16, 2017, Byrne & Hipolit sign Gore’s FY 2017 Performance
8    Appraisal, ranking him at a Level 4 “Exceeds Fully Successful” rating, out of a maximum Level
     5 “Outstanding” rating, with a total numerical score of 450 points, out of a maximum possible 500
9
     points. See Gore’s FY 2017 Performance Appraisal, Ex. 2.
10
                   (U)     On Feb. 9, 2018, VA’s Deputy Sec’y executes a Memo confirming that VA
11   has reviewed and concurred with the findings and recommendations of the OIG Report (prior to
     the OIG’s public release of the OIG Report on Mar. 29, 2018). Id. at pp. 17-18
12

13                 (V)    On Mar. 23, 2018, after receiving a recommendation from the OIG that
     Fleck be fired, Hipolit issues a proposal letter “that [cites] Fleck on charges of conduct
14   unbecoming [of a lawyer &] disclosing sensitive information & [recommends] his demotion to a
     non-supervisory position.” See ¶¶ 79 & 82 of the Fleck Complaint & the Amended Fleck
15
     Complaint, Ex. 4.
16
                     (W) On Mar. 29, 2018, the OIG Report is issued, which per its contents confirms
17   on: (i) pp. 1 & 10-16 that Fleck had a conflict of interest vis-à-vis Wiercinski and engaged in
     nepotism; Fleck unduly emailed the Confidential VA Information to Wiercinski before VA hired
18
     her; Fleck & Wiercinski lied repeatedly about Gore while testifying under oath to multiple OIG
19   investigators; and contrary to Fleck & Wiercinski’s false testimony about Gore, Gore did not
     telephone Wiercinski in mid-Sept. 2016, to offer her the e-discovery attorney position; and (ii) pp.
20   17-18 that VA’s then-current Deputy Sec’y reviewed the OIG Report and expressly concurred
     with its findings and recommendations. See pp. 1 & 10-18 of the OIG Report, Ex. 5.
21

22                  (X)     On Apr. 9, 2018, Gore visits Mitrano in her office, to try to discuss OIG
     Report-related issues, but was rebuffed. See ¶¶ 12-35 of Gore’s Notes About the OIG Report &
23   Related Matters, Ex. 10.
24                (Y)    Between Apr. 9, 2018 through Apr. 18, 2018, no VA or OGC officials
25   provide Gore with any information re the pending accountability process regarding the OIG
     Report. Id.
26
                   (Z)      On Apr. 13, 2018, Byrne willfully disregards the OIG’s recommendation
27   that Fleck be fired, as well as Hipolit’s recommendation that Fleck be demoted to a non-
28
     supervisory position, and instead issues an interim warning letter to Fleck, with a requirement



                                           Gore, et al. v. Wilkie, et al.                              12
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 13 of 113



1    that Fleck take additional training. See ¶¶ 79, 82 & 84 of the Fleck Complaint & the Amended
     Fleck Complaint, Ex. 4.
2
                    (AA) On Apr. 19, 2018, Gore is summoned to the OGC suite to meet with Byrne,
3
     Mitrano, and Hall, where they acknowledge Gore’s safety concerns about having to continue
4    working with and being in close proximity to Fleck & Wiercinski -- but fail to say that will take
     action such as relocating Fleck to a new office – and instead Byrne vaguely tells Gore to “trust
5    us” (i.e., Byrne, Mitrano, and Hall). See ¶¶ 12-35 of Gore’s Notes About the OIG Report &
     Related Matters, Ex. 10.
6

7                   (BB) On Apr. 20, 2018, Gore is summoned to the OGC suite to meet with Byrne,
     Hogan, and Hall, where they ask Gore about a staff attorney’s false allegations of listening through
8    the wall of Gore’s office, where Gore supposedly told three former VA General Counsels that he
     intended to burn down VA headquarters and kill people. Id.
9

10                 (CC) On or around Apr. 27, 2018, Byrne again willfully disregards the OIG’s
     recommendation that Fleck be fired, as well as Hipolit’s recommendation that Fleck be demoted
11   to a non-supervisory position, and instead issues a final warning letter to Fleck, with a
     requirement that Fleck take additional training. See ¶¶ 79, 82, 84 & 85 of the Fleck Complaint &
12
     the Amended Fleck Complaint, Ex. 4.
13
                   (DD) From Apr. 23, 2018 through May 4, 2018, Gore takes two weeks of leave
14   from VA, following the Apr. 20, 2018 meeting with Byrne, Hogan, and Hall. See ¶¶ 29-38 of
     Gore’s Notes About the OIG Report & Related Matters, Ex. 10.
15

16                   (EE) On May 2, 2018, Gore resigns from VA effective May 4, 2018 (i.e., eighty-
     four days after VA’s Deputy Sec’y concurred with the findings and recommendations of the OIG
17   Report per Clause U above – where such concurrence further confirmed that Gore did not
     telephone Wiercinski in mid-Sept. 2016, and offer her the e-discovery attorney position). Ex. 17
18
     - Hogan’s email to RPLG staff regarding Gore’s resignation.
19
                       Key Events That Succeeded Gore’s Last Day of Employment at VA
20
                    (FF) On June 20, 2018 (i.e., forty-seven days after Gore had left VA), Fleck
21
     willfully disregards the findings and recommendations of the OIG Report; VA’s review and
22   concurrence with the OIG Report; and Byrne’s interim & final warning letters and requirement to
     take additional training – and files suit against the OIG in the Fleck v. Dep’t of Veterans Affairs
23   case (Case No 1:18-cv-1452 (D.D.C. 2018) (the “Fleck Complaint”), under the Freedom of
     Information Act, a/k/a “FOIA”) (5 U.S.C. § 552, et seq., as amended) -- and continues to falsely
24   allege per ¶ 36 of the Fleck Complaint -- that Gore telephoned Wiercinski in mid-Sept. 2016 --
25   and offered her the e-discovery attorney position. See Ex 4 - the Fleck Complaint & related
     pleadings.
26
                    (GG) On June 29, 2018 (i.e., fifty-six days after Gore had left VA), the Plaintiffs
27   file their FTCA claims with VA via Standard Form 95. See the Correspondence Between Plaintiffs
28
     and VA Re Plaintiffs’ FTCA Claims, Ex. 1.



                                           Gore, et al. v. Wilkie, et al.                              13
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 14 of 113



1
                   (HH) On July 1, 2018 (i.e., fifty-eight days after Gore had left VA), the Plaintiffs
2    email a “Supplement Paper” supporting their FTCA claims to VA. Id.
3
                    (II)    On Aug. 8, 2018 (i.e., ninety-six days after Gore had left VA), the Plaintiffs
4    and their counsel send an email to VA in support of their FTCA claims, and explicitly reference
     the Fleck v. Dep’t of Veterans Affairs case and Fleck’s ongoing, furthered and perpetuated lies
5    about Gore in that case – which are causing the Plaintiffs further severe harm – even though Gore
     was no longer employed at VA – as of May 4, 2018.16 Id.
6

7                   (JJ)    On Sept. 14, 2018 (i.e., 133 days after Gore had left VA), the U.S. Dep’t of
     Justice (“DOJ”) files a Motion to Dismiss the Fleck v. Dep’t of Veterans Affairs case, never
8    advising this Court that the false statement about Gore in ¶ 36 of the Fleck Complaint is false --
     and that VA already reviewed and concurred with the OIG’s findings and recommendations –
9
     which confirmed that Gore did not call Wiercinski in mid-Sept. 2016, and offer her the e-discovery
10   job. See infra ¶¶ 47, 48, and DOJ’s Motion To Dismiss the Amended Fleck Complaint, Ex. 11.

11                   (KK) On Oct. 5, 2018 (i.e., 58 days after the Plaintiffs emailed VA and advised
     that Fleck’s false ongoing allegations about Gore are causing the Plaintiffs further severe harm,
12
     and 154 days after Gore had left VA), Fleck again willfully disregards the findings and
13   recommendations of the OIG Report; VA’s review and concurrence with the OIG Report; and
     Byrne’s interim & final warning letters – and files an Amended Complaint in the Fleck v. Dep’t
14   of Veterans Affairs case, and continues to falsely allege in ¶ 36 that Gore telephoned Wiercinski
     in mid-Sept. 2016, to offer her the e-discovery attorney position. See infra ¶ 44 & Ex. 4.
15

16                  (LL) On Nov. 15, 2018 (i.e., 195 days after Gore had left VA), DOJ files a
     Motion to Dismiss the Fleck v. Dep’t of Veterans Affairs case, never advising this Court that the
17   allegations about Gore in ¶¶ 36 of the Fleck Complaint & Amended Fleck Complaint are false --
     and that VA already reviewed and concurred with the OIG’s findings & recommendations that
18
     Gore did not call Wiercinski in mid-Sept. 2016 -- to offer her the e-discovery job. See infra ¶¶
19   47, 48, and Ex. 11.

20                   (MM) On Dec. 4, 2018 (i.e., 214 days after Gore had left VA), Fleck again
     willfully disregards the findings & recommendations of the OIG Report; VA’s review and
21
     concurrence with the OIG Report; and Byrne’s interim & final warning letters – and files a Memo
22   of Points and Authorities opposing DOJ’s latest Motion to Dismiss the Fleck v. Dep’t of Veterans
     Affairs case – and continues to falsely allege on pp. 3, 5, 18 & 22, that Gore telephoned Wiercinski
23   in mid-Sept. 2016, to offer her the e-discovery attorney position. See infra ¶ 44 & Ex. 4, Fleck
     Memo Opposing 12b6 dismissal.
24

25   16
       Consistent with Afolabi-Brown v. Coombs, et al., Civil Action No. 18-1409 (EGS), pp. 12-13
26   (D.D.C.), citing Tookes v. United States, 811 F. Supp.2d 322, 331 (D.D.C. 2011), which provides
     that FTCA claimants are required to notify but not substantiate their claims to underlying Federal
27   agencies, this Aug. 8, 2018 communique’ from the Plaintiffs duly informed VA of the false &
28
     harmful allegations that Fleck was making about Gore, in the Fleck v. Dep’t of Veterans Affairs
     case.


                                           Gore, et al. v. Wilkie, et al.                              14
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 15 of 113



1                   (NN) On Dec. 20, 2018 (i.e., 230 days after Gore had left VA), DOJ files a Reply
     in Support of its Motion to Dismiss the Fleck v. Dep’t of Veterans Affairs case, never advising
2    this Court that the allegations about Gore in ¶¶ 36 of the Fleck Complaint & Amended Fleck
     Complaint, as well as pp. 3, 5, 18 & 22 of Fleck’s Memo of Points and Authorities opposing
3
     DOJ’s latest Motion to Dismiss, are false, nor that VA already reviewed and concurred with the
4    OIG’s findings, including that Gore did not call Wiercinski in mid-Sept. 2016, to offer her the e-
     discovery job. See infra ¶¶ 47, 48, and Ex. 11 – DOJ Reply Brief in Support of 12b6 Motion to
5    Dismiss.
6
                      (OO) On Jan. 4, 2018 (i.e., 245 days after Gore had left VA), VA issues a letter
7    to the Plaintiffs’ counsel, formally denying the Plaintiffs’ FTCA claim, stating that “there was no
     evidence of any negligent or wrongful act on the part of an employee of the VA acting within the
8    scope of employment that caused your clients [sic] compensable harm. Further, the claims are
     precluded by the exclusivity provision of the Federal Employees Compensation Act, 5 U.S.C.
9
     §8116(c).”
10
                         Fleck and Wiercinski – Civil Conspiracy and Perjury
11
            23.     The Confidential VA Information that Fleck improperly emailed to Wiercinski on
12

13   Sept. 30, 2018 in an unencrypted format to a personal computer (versus Gov’t furnished

14   equipment) – before VA had hired Wiercinski as a VA employee -- was a document conspicuously
15
     marked with the following caption: “This message is not to be forwarded to anyone outside of
16
     the U.S. Department of Veterans Affairs (“VA”) or to anyone within the VA that does not have
17
     direct involvement/interest with this matter.” (Emphasis added). See Ex 5, OIG Report, p. 11.
18

19          24.     The Confidential VA Information had sensitive status as it detailed several high-

20   dollar contract law matters where VA was vulnerable to the imposition of court sanctions and
21
     losses at trial because VA’s information technology (“IT”) software, systems, processes and
22
     capacities were old, outdated and hampering VA’s ability to retrieve information and timely
23
     respond to discovery requests. Id.17 As the OIG described it, the Confidential VA Information
24

25   17
        See GAO Rept. No. 17-408T, titled “Veterans Affairs Information Technology – Mgmt.
26   Attention Needed to Improve Critical System Modernizations, Consolidate Data Centers & Retire
     Legacy Systems,” Feb. 7, 2017, at: https://www.gao.gov/assets/690/682566.pdf. See also Trevor
27   Noah - The Daily Show, “The V.A. Is Screwing Over Veterans,” Youtube, Dec. 1, 2018, at:
28
     https://www.youtube.com/watch?v=KNciYSuHarI. See also Nikki Wentling, “The Daily Show
     blasts VA over GI Bill payment fiasco,” Stars & Stripes, Nov. 30, 2018, at:


                                          Gore, et al. v. Wilkie, et al.                              15
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 16 of 113



1    that Fleck emailed to Wiercinski was a document that “included a written consolidation of current

2    e-Discovery-related matters within VA, to include a synopsis of the matter, the legal venue, named
3
     parties and costs of the matter, and specific VA system failures related to e-Discovery.” Id.
4
            25.     Fleck emailed the Confidential VA Information to Wiercinski in an unencrypted
5
     format to a personal computer (versus a VA gov’t computer, laptop, or phone), to provide
6

7    Wiercinski with internal information that would put her at an unfair advantage during anticipated

8    job interview(s) for the e-discovery attorney position. Id.
9
            26.     Fleck (and by proxy Wiercinski’s) subsequent undue conduct that occurred after
10
     Gore was no longer an employee at VA as of May 4, 2018, transpired within the context of another
11
     VA-related lawsuit, which was previously filed in this Court under FOIA on June 20, 2018. See
12

13   the timeline of events, supra ¶ 22, is Fleck v. Dep’t of Veterans Affairs, Case No 1:18-cv-1452

14   (D.D.C. 2018). Therein, Fleck continued to lie repeatedly by falsely alleging that Gore telephoned
15
     Wiercinski in mid-Sept. 2016, and offered her the e-discovery attorney position before Fleck
16
     emailed the “Confidential VA Information” to her. Id. Compare ¶ 36 of the Fleck Complaint, ¶
17
     36 of the Amended Fleck Complaint & pp. 3 & 17-18 of the Fleck Opposition Motion, all at Ex.
18

19   4, with pp. 1 & 10-18 of the OIG Report, Ex. 5.

20          27.     Fleck’s actions were done with illegal and improper intent or recklessness to
21
     perpetuate prior lies about Gore, which Fleck & Wiercinski had previously and repeatedly made
22
     while testifying under oath to multiple OIG investigators, in connection with the OIG Report. Id.
23

24

25

26   https://www.stripes.com/news/veterans/the-daily-show-blasts-va-over-gi-bill-payment-fiasco-
     1.558698. See also Letter From Congresswoman Grace Meng to Sec’y Wilkie, Expressing
27   Concern Regarding Information Technology Glitches Preventing Timely GI Bill Payments,
28
     Twitter,                  Nov.                  13,                 2018,                   at:
     https://mobile.twitter.com/RepGraceMeng/status/1062409456087130114/photo/1


                                          Gore, et al. v. Wilkie, et al.                             16
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 17 of 113



1             28.     Fleck sought to further the ongoing civil conspiracy that existed between himself

2    & Wiercinski during the earlier OIG investigation, which has significantly harmed the Plaintiffs.
3
     Id. 18
4
              29.     Fleck & Wiercinski’s repeated lies about Gore during the OIG investigation also
5
     fostered and precipitated certain other connected improper acts and omissions of VA which
6

7    transpired after the OIG Report was issued -- namely: (A) VA’s violation of the Accountability

8    Act; and (B) VA and DOJ’s opportunity but abject failure to prevent Fleck (and by proxy
9
     Wiercinski) from continuing and perpetuating lies about Gore in the Fleck v. Dep’t of Veterans
10
     Affairs case.19 See Ex 7 - The Accountability Act. See also infra ¶¶ 47-48 & 50-54.
11
                                         PLAINTIFFS’ INJURIES
12

13            30.     The Plaintiffs’ severe emotional distress consisted of mental and emotional pain

14   and suffering, depression, worry, anxiety, anguish, grief, despair, resentment, isolation,
15
     sleeplessness, embarrassment, shame, frustration, disbelief, cynicism, impatience, anger, bruxism,
16
     headaches, moodiness, inconvenience, and reduced enjoyment of life. It also included significant
17
     concern for Gore’s career, reputation, livelihood, his two bar licenses, and the adverse impact on
18

19   his future employability, earning capacity, income and savings, Federal insurance, thrift savings

20   plan, and his future retirement and social security allotments.20 As a consequence of the above
21

22   18
        As Gore was no longer employed at VA when Fleck (and by proxy Wiercinski) furthered their
23   civil conspiracy by continuing to make false allegations about Gore in the Fleck v. Dep’t of
     Veterans Affairs case, their actions are not covered under the “Federal Employees’ Compensation
24   Act” (“FECA”) codified at 5, U.S.C. § 8101, et seq., and its “exclusivity provision” at 5 U.S.C. §
25
     8116(c).
     19
        President Trump signed the Accountability Act into law on June 23, 2017 (Pub. L. No. 115-41).
26   The text and details about the bill are available on Congress.Gov, at:
     https://www.congress.gov/bill/115th-congress/senate-bill/1094.
27   20
        “Good name in man and woman, dear my lord, Is the immediate jewel of their souls. Who steals
28
     my purse steals trash. 'Tis something, nothing: 'Twas mine, ’tis his, and has been slave to
     thousands. But he that filches from me my good name Robs me of that which not enriches him and


                                           Gore, et al. v. Wilkie, et al.                            17
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 18 of 113



1    injuries suffered by Gore, co-Plaintiff Woods has sustained injuries for loss of consortium since

2    the events described herein and is ongoing. Said loss of consortium has affected the relationship
3
     as husband and wife between Plaintiffs and is also ongoing.
4
            31.     After the OIG Report was issued, Gore sought counsel from three former VA
5
     General Counsels, then consistent with that advice, proactively engaged his OGC leadership to
6

7    seek to: (i) discuss the OIG Report; (ii) express disdain for Fleck & Wiercinski’s improper and

8    repeated lies towards him; (iii) note that Gore had received no information or literature from
9
     OAWP regarding the accountability and disciplinary process tied to the OIG Report; (iv) explain
10
     how Fleck & Wiercinski’s several lies put Gore at the risk of multiple felony charges for perjury
11
     or making false statements, criminal liability, prison time, monetary fines, loss of his job, salary
12

13   and possibly his retirement, discipline from the D.C. and Md. bar associations, including up to the

14   loss of his two law licenses, and harmed his future employability; (v) rectify the volatile, toxic
15
     and untenable environment that would subsist if Gore had to continue working down the hall and
16
     on VA contract-law matters with Fleck & Wiercinski; and (vi) highlight that having to continue
17
     working with Fleck & Wiercinski would risk the emotional and physical safety of Gore and other
18

19   OGC staff members. See Gore’s Notes About the OIG Report & Related Matters, Ex. 10.

20
     makes me poor indeed.” (Emphasis added). Othello. See Jeremy Hylton, The Complete Works
21   of William Shakespeare, 1993, at: http://shakespeare.mit.edu/othello/full.html.
22
     See also Jonathan D. Klien, “Reputation is Key to Success for a Young Lawyer,” The Legal
23   Interpreter, June 9, 2016, which states the following regarding the legal profession: “Your
     reputation is an extension of your character, and we are in an industry where you live or die by
24   your reputation. So important is reputation in the law that we, as lawyers, are heavily regulated
25
     to ensure some modicum of ethical and appropriate behavior. Such regulations, however, should
     be the baseline of how you act as a lawyer (and a person).” (Emphasis added).
26   http://www.clarkhill.com/uploads/medium/resource/1631/Klein_Reputation_is_Key_Legal_Intel
     ligencer_06.09.16.pdf.
27

28



                                           Gore, et al. v. Wilkie, et al.                              18
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 19 of 113



1           32.     However, such efforts were to no avail, as Mitrano rebuffed his efforts to discuss

2    these matters on Apr. 9, 2018; and then Gore’s OGC leadership (i.e., Byrne, Mitrano, and Hall)
3
     summoned him to a meeting on Apr. 19, 2018, and vaguely in part told him to “trust them,” and
4
     then the next day (i.e., on Apr. 20, 2018), OGC leadership (i.e., Byrne, Hogan, and Hall)
5
     summoned him to another meeting, and attempted to gaslight, intimidate, emotionally abuse, and
6

7    castigate Gore – again, so they could deal with the OIG Report without question or reproach. See

8    the timeline of events supra ¶ 22 at Clauses (X), (AA), and (BB). See also ¶¶ 12-35 of Gore’s
9
     Notes About the OIG Report & Related Matters, Ex. 10.
10
            33.     Following such events, while on two weeks of approved leave from the office,
11
     which Gore took at the suggestion of Hogan -- Gore reflected on this matter and VA’s significant,
12

13   underlying transgressions that had occurred. Id. During that two week period of leave, it

14   unfortunately became clear to Gore that Fleck, Wiercinski, Byrne, Mitrano, Hogan, and Hall could
15
     no longer be trusted in this matter; undue intentions and corruption at the upper echelons of OGC
16
     were amiss; and Gore’s ability to continue to effectively serve as the Chief Counsel of RPLG was
17
     untenable. Id. Accordingly, he was effectively constructively terminated – he made the difficult
18

19   and painstaking decision to resign from VA and render himself unemployed, effective May 4,

20   2018. Id.
21
            34.     Gore’s resignation from VA after nineteen years of employment, meant the loss
22
     of: (A) his $177,458.00 a year salary (excluding bonuses); and (B) being retirement eligible at
23
     sixty years of age -- which is triggered after achieving twenty years of Federal employment –
24

25   versus being retirement eligible at sixty-two years of age -- which is triggered after achieving five

26   years of Federal employment).21
27

28
     21
        See “Federal Employees Retirement Service (a/k/a “FERS”) Information Regarding Eligibility,”
     at: https://www.opm.gov/retirement-services/fers-information/eligibility/. That website confirms


                                           Gore, et al. v. Wilkie, et al.                               19
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 20 of 113



1           35.     Gore’s decision to resign from VA and render himself unemployed occurred under

2    a constructive termination scenario, in order for him to:
3
                    (A) Avoid further exposure and susceptibility to VA’s violation of multiple laws,
4
     regulations, public policies, duties, rules of professional responsibility, ethical standards & core
5
     values, and the breaches of trust -- where OGC leadership (notably Byrne, Mitrano, Hogan, and
6

7    Hall) improperly and inadequately supervised Fleck & Wiercinski after the OIG Report was

8    issued, and failed to: (i) physically relocate Fleck to a new office away from Gore; (ii) formally
9
     and conclusively restrict Fleck & Wiecinski from interacting with Gore, 22 to prevent a
10
     perpetuation of their repeated lies about Gore, potential confrontations, and further deterioration
11
     of a professional environment within OGC; (iii) maintain a safe and secure environment for Gore;
12

13   and (iv) properly hold Fleck & Wiercinski accountable in accordance with applicable law,

14   policies, and procedures.
15
                    (B) Remove himself from a hostile, volatile, insufferable, abusive, and untenable
16
     work environment work environment, where VA leadership (i.e., Robert Wilkie, who was then
17
     the Acting Sec’y of VA; Thomas Bowman, who was then the Deputy Sec’y of VA; and Peter
18

19   O’Rourke, who was the former Executive Director of OAWP, and the-then VA Chief of Staff)

20   improperly and inadequately monitored, guided, and “supervised” Byrne after the OIG Report
21

22   in the “Immediate Retirement” section, that Federal employees with twenty years of work
     experience, are eligible for “immediate retirement benefits” at age sixty.
23
     22
        Gore & Fleck’s respective offices were located in the same hallway at VA headquarters, just five
24   doors (i.e., about twenty to twenty-five feet apart) from one another. Given that close proximity;
25
     and the fact that they both worked in OGC on contract law matters; were expected to participate
     in bi-weekly supervisory contract law staff meetings every Tuesday & Thursday, and weekly OGC
26   senior level staff meetings typically every Tuesday; and coordinate daily as needed on contract law
     issues -- both directly (i.e., one-on-one) as well as indirectly through their respective staff members
27   -- it was not unusual for their paths to cross during a typical workday. See ¶ 28 of Gore’s Notes
28
     About the OIG Report & Related Matters, Ex. 10.



                                           Gore, et al. v. Wilkie, et al.                                20
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 21 of 113



1    was issued -- to prevent him from bypassing OAWP and levying discipline upon Fleck in violation

2    of the Accountability Act and applicable policies and procedures -- and punishing Gore, by
3
     expecting him to meekly accept the status quo, and continue working with Fleck & Wiercinski,
4
     as if nothing had happened.
5
                    (C) Eschew further retaliation, reprisal, intimidation, ridicule, gas lighting, threats,
6

7    abuses, and breaches of trust from OGC leadership (i.e., Byrne, Mitrano, Hogan, and Hall) that

8    conspicuously occurred after the OIG Report was issued, which Gore knew would continue and
9
     escalate within VA – especially given: (i) Gore’s nineteen year career at the agency, including
10
     ten as a supervisor; (ii) the precarious position that VA was now in, given the truthful testimony
11
     that Gore provided to the OIG which confirmed that Fleck inappropriately emailed the
12

13   Confidential VA Information to Wiercinski, and Fleck & Wiercinski repeatedly testified falsely

14   under oath about Gore to multiple OIG investigators; (iii) the OGC leadership team, torts law
15
     experts, and DOJ, would readily deduce that that the Plaintiffs would likely pursue justice and
16
     seek legal recourse against VA;23 (iv) the negative optics that VA would face and ire that the
17

18   23
        On July 10, 2018, the Wash. Post reported on an incident where the former Acting VA Secretary
19   (Peter O’Rourke) tried to intimidate VA’s Inspector General, over the OIG’s role in handling VA
     employee        accountability      investigations.      See     the     following      weblink:
20   https://www.washingtonpost.com/news/powerpost/wp/2018/07/10/inspectors-generals-are-
     celebrated-as-va-tried-to-intimidate-its-ig/?utm_term=.f60606382a0e.
21   See Joe Davidson, “Victims say VA whistleblower retaliation is growing under Trump, despite
22   rhetoric,” Wash. Post, Oct. 30, 2017, at:
     https://www.washingtonpost.com/news/powerpost/wp/2017/10/30/victims-say-va-
23   whistleblower-retaliation-is-growing-under-trump-despite-rhetoric/?utm_term=.5a11ac767f31.
     See also Ben Kesling, “Peter O’Rourke, Top VA Official Who Clashed With Lawmakers, Poised
24   to Leave [VA],” Wall Street Journal, Oct. 4, 2018, at: https://www.wsj.com/articles/peter-
25
     orourke-top-va-official-who-clashed-with-lawmakers-poised-to-leave-1538684323.
     See also Benjamin Krause, “Wall Street Journal: Peter O’Rourke Soon To Eject From Veterans
26   Affairs,”           DisabledVeterans.org,             Oct.         5,          2018           at:
     https://www.disabledveterans.org/2018/10/05/wall-street-journal-peter-orourke-soon-to-eject-
27   from-veterans-affairs/. That article indicates that: “Last summer, O’Rourke helped stand up the
28
     agency’s Office of Accountability and Whistleblower Protection (OAWP). Whistleblowers
     believing the offices was actually there to protect them soon reported that OAWP instead


                                           Gore, et al. v. Wilkie, et al.                                 21
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 22 of 113



1    Defendants would draw from the-then Sec’y of VA and/or White House leadership, for violating

2    the widely-publicized and politically touted Accountability Act; (v) the repeated and documented
3
     history of VA leaders retaliating against subordinates that present grievances, claims, or concerns
4
     regarding agency wrongdoing, fraud, waste, or abuse; and (vi) the conspicuous absence of
5
     information, due process and input that Gore received from VA after the OIG Report was issued
6

7    -- which Gore surmised was a strong indicator that VA was carrying out a flawed disciplinary

8    process.
9
                    (D)    Protect his career, reputation, livelihood, two law licenses, and his future
10
     employability from further harm -- especially given the numerous and significant matters that
11
     OGC leadership would have expected Gore to supervise and handle at VA – while working in a
12

13   volatile, insufferable, abusive and untenable environment with Fleck & Wiercinski.24

14                  (E)    Navigate away from the increased risk that Fleck & Wiercinski would lie
15
     about Gore on other matters including potentially billion-dollar VA-related contract matters, since
16
     they had already boldly lied repeatedly about Gore when testifying under oath to multiple OIG
17
     investigators with impunity.
18

19          36.     Gore was promoted three times during his VA career. Id. In October 2014, Gore

20   was promoted the first time from a GS-14 level contract law attorney, to OGC’s non-supervisory
21
     GS-15 legal expert for the VA’s Enhanced-Use Leasing (“EUL”) program. Id. The EUL program
22
     is where VA out-leases certain of its underutilized and vacant real properties nationwide to
23

24   investigated whistleblowers, and then turned the information over to the same management
25
     officials engaging in wrongdoing.”).
     See also Eric Westervelt, “For VA Whistleblowers, A Culture Of Fear and Retaliation,” NPR, June
26   21, 2018, at: https://www.npr.org/2018/06/21/601127245/for-va-whistleblowers-a-culture-of-
     fear-and-retaliation (describing feedback from thirty-plus VA employees about the pervasive
27   culture of managers employing fear, intimidation & retaliation against whistleblowers).
28
     24
        See the News Articles & Letters Regarding VA’s Pervasive Culture of Retaliation and Reprisal,
     Ex. 8.


                                          Gore, et al. v. Wilkie, et al.                              22
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 23 of 113



1    selected-developers, for terms of up to seventy-five years. Id.25 Those entities are then required

2    to finance, construct, operate, maintain, and reuse the improvements, for purposes consistent with
3
     VA’s mission and operations (e.g., mixed-use projects; Veteran housing facilities; energy
4
     facilities; and office & parking structures). Id.
5
            37.     In July 2008, Gore was promoted a second time, to the position of “Deputy Asst.
6

7    General Counsel” (now known as a “Deputy Chief Counsel”) within OGC, at the GS-15

8    supervisory level. Id. He managed a staff of eight attorneys. Id. He and his team provided legal
9
     services and support in the areas of real and personal property, EULs, medical facility leasing,
10
     environmental & historic preservation law, public-private partnerships, and energy law. Id.
11
            38.     In June 2016, Gore was promoted a third time, to the position of Chief Counsel of
12

13   RPLG, as a member of the Senior Executive Service. See Gore’s Resume, Ex. 2. He managed

14   eighteen staff members. Id. He and his team provided legal services and support in the areas of
15
     major construction, real & personal property, EULs, medical facility leasing, environmental &
16
     historic preservation law, public-private partnerships, and energy law. Id. Gore regularly worked
17
     on complex, high-profile matters regarding VA’s real property portfolio, which is the second
18

19   largest in the Federal Gov’t, behind only the U.S. Dep’t of Defense (“DOD”).

20          39.     Gore routinely during his nineteen years at VA accepted and accomplished some
21
     of the most difficult assignments within OGC, and worked successfully across all levels of the
22
     agency, as well as with outside organizations and stakeholders. See Gore’s Annual Performance
23
     Appraisals, Ex. 2; and Gore’s Commendation Letters, Ex. 9. In doing so, he helped achieve
24

25   solutions on complex and high-profile legal, legislative, budgetary & policy matters; and helped

26   facilitate improved care & services to our nation’s Veterans. Id. He also consistently received
27

28



                                           Gore, et al. v. Wilkie, et al.                            23
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 24 of 113



1    superior marks during his annual performance appraisals. See Gore’s Annual Performance

2    Appraisals, Ex. 2. OGC leadership often expressed high praise for his hard work, dedication, and
3
     legal abilities, as noted in his FY 2016 Performance Appraisal, where they described Gore as
4
     follows:
5
            Cam Gore is an indefatigable leader whose commitment to improving services and
6
            benefits for Veterans is unparalleled. The hallmark of his superb year: being a key
7           member of the small multi‐disciplinary team that is transforming West Los Angeles
            into a Veteran‐centric campus that is helping end Veteran homelessness in a
8           dramatic way. He also helped draft the recently passed enhanced‐use leasing
            legislation (one of the very few legislative proposals to pass Congress this year).
9
            Although new to the SES this year, I don't know of anyone in OGC with a brighter
10          future.

11          Page 11 of Gore’s FY 2016 Performance Appraisal, Ex. 2. Shortly after Gore resigned
12
     from VA on May 4, 2018 and rendered himself unemployed, he received a farewell card from
13
     Byrne thanking Gore for his “dedicated service to Veterans and our great nation.” See the
14
     Commendation Letters and Farewell Cards Issued to Gore, Ex. 9.
15

16                   The Actions of the Defendants are Egregious and Unconscionable

17          40.     The OIG Report indicates that Fleck & Wiercinski made repeated false statements
18
     while testifying under oath to multiple OIG investigators, specifically by alleging that Gore
19
     telephoned Wiercinski in mid-Sept. 2016, and offered her the e-discovery attorney position for
20
     OGC – before: (A) Fleck improperly emailed the Confidential VA Information to Wiercinski in
21

22   an unencrypted format on Sept. 30, 2016; and (B) MPA in fact telephoned and advised Wiercinski

23   on Oct. 5, 2016, that she was selected. See the timeline of events, supra ¶ 22. Compare ¶ 36 of
24
     the Fleck Complaint, ¶ 36 of the Amended Fleck Complaint & pp. 3 & 17-18 of the Fleck
25
     Opposition Motion, Ex. 4, with pp. 1 & 10-18 of the OIG Report, Ex. 5.
26

27

28



                                         Gore, et al. v. Wilkie, et al.                            24
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 25 of 113



1           41.     The OIG determined that Gore neither called Fleck nor Wiercinski, until after the

2    OGC Review Panel made its recommendation to Gore on Oct. 4, 2016, that Wiercinski be selected
3
     for the position. Id. pp. 10-15. As the OIG Report states on pp. 12-13:
4
            Based on Mr. Fleck’s and Ms. KW’s statements, Mr. Gore was re-interviewed, and
5           he denied selecting Ms. KW before the hiring panel made its recommendation. OIG
            investigators then asked Mr. Fleck’s and Ms. KW’s attorney for any phone numbers
6
            that Mr. Gore allegedly called. Their attorney complied, and the OIG then
7           subpoenaed the records associated with those numbers. Investigators also obtained
            records associated with Mr. Gore’s VA desk and cellular telephones, as well as
8           requested Mr. Gore provide his personal cellular number. The analysis of all of the
            telephone records resulted in a determination that Mr. Gore did not call Ms. KW,
9
            or any other number provided by her attorney, until after the hiring panel made its
10          recommendation on October 4, 2016; therefore, Mr. Gore did not select Ms. KW
            before the hiring panel’s recommendation. After determining that Mr. Fleck and
11          Ms. KW made false statements as to when Ms. KW was notified of her selection
            for the position in an effort to mitigate any consequences related to Mr. Fleck
12
            sharing VA sensitive data with a non-VA employee, the OIG referred the false
13          statements matter to the U.S. Attorney’s Office for the District of Columbia. They
            reviewed the case and declined prosecution due to available administrative
14          remedies.
15
     (Emphasis added). Id. The OIG Report further states the following on p. 15:
16
            OIG’s investigation determined that Mr. Fleck and Ms. KW made false statements
17          when questioned about sharing VA sensitive data. Mr. Fleck and Ms. KW stated
            that nothing was shared before she was selected for the position. Investigators
18
            subpoenaed phone records associated with the alleged “mid-September” call and
19          found no record of Mr. Gore calling Ms. KW prior to October 4. Additionally, Mr.
            Gore denied calling her about the position until October 4, 2016. The statements
20          from Mr. Fleck and Ms. KW are not simple lapses in memory or confusion
            regarding dates, as they both repeatedly testified that nothing was shared with Ms.
21
            KW until after she was selected for the position. Mr. Fleck shared VA sensitive
22          data with Ms. KW before she was selected. The investigation determined that Mr.
            Fleck and Ms. KW made false statements about when Ms. KW was selected for the
23          e-discovery attorney position to lessen the potential consequences of Mr. Fleck
            having shared VA sensitive data with a non-VA employee.
24

25   Id. p. 15. See also In re Cleaver-Bascombe, 892 A.2d 396, 412 (D.C. 2006), citing In re Shillaire,

26   549 A.2d 336, 337 (D.C. 1988) (Shillaire I) (quoting that . . . “[l]ying under oath on the part of
27   an attorney for the purpose of attempting to cover up previous dishonest conduct is absolutely
28



                                         Gore, et al. v. Wilkie, et al.                             25
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 26 of 113



1    intolerable; [t]he Bar[, after all,] is a noble calling.”). (Emphasis added). See also United States

2    v. Dunnigan, 507 U.S. 87, 113 (1993) (noting that perjury constitutes providing false testimony
3
     under oath with willful intent versus confusion, mistake, or false memory). Cf. McCullough v.
4
     Whitaker, Civil Action No. 14-296 (RDM), pp. 18-19 (D.D.C. 2019) (supporting the concept that
5
     evidence of employee collusion prior to providing factual statements diminishes their credibility).
6

7             42.     The OIG Report, which is permanently located on the OIG website,26 provided five

8    recommendations to VA. See pp. 15-16 of the OIG Report, Ex. 5. VA reviewed and expressly
9
     agreed with the findings and all five recommendations of the OIG Report, and informed the OIG
10
     that VA “is actively working to comply with each of [them].” Id. at 17-18. See also English v.
11
     Dist. of Columbia, 651 F.3d 1, 7 (D.C. Cir. 2011), citing Talavera v. Shah, 638 F.3d 303, 309-310
12

13   (D.C. Cir. 2011) (confirming that reports of an opposing party prepared “on a matter within

14   the scope of that relationship . . . while it existed” is admissible as evidence and party
15
     admissions under Rule 801(d)(2)(D) of the Federal Rules of Evidence). (Emphasis added).
16
     See also Mechanics’ Nat. Bank v. U.S. Dept. of HUD, 522 F. Supp. 25, 28-30 (D.D.C. 1981)
17
     (confirming that this Court does not reverse final investigatory findings of Federal agencies that
18

19   are based on “substantial evidence”). Cf. Ctr. for Pub. Integrity v. U.S. Dept. of Energy, 234 F.

20   Supp. 3d 65, 73 (D.D.C. 2017) (noting that non-FOIA related agency actions are judicially upheld
21
     if supported with substantial evidence and are not arbitrary and capricious).
22
              43.     The first two recommendations regarded OGC and HR needing to take
23
     administrative actions against Fleck & Wiercinski. Id. The third recommendation informed VA
24

25   to issue a bill of collection, to recoup unspecified monetary funds that VA paid to Wiercinski during

26   her VA employment. The fourth recommendation advised VA to determine and take appropriate,
27

28
     26
          The OIG Report is available at: https://www.va.gov/oig/pubs/VAOIG-17-03324-123.pdf.



                                           Gore, et al. v. Wilkie, et al.                              26
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 27 of 113



1    but unspecified corrective action regarding Wiercinski’s employment at VA. Id. The fifth

2    recommendation advised VA to ensure that VA confer with its Designated Agency Ethics Official
3
     to ensure that the OGC Deputy General Counsel for Legal Policy staff members “receive
4
     appropriate ethics training as related to [the OIG’s] findings in this report.” Id.
5
              44.     On June 20, 2018, the Fleck Complaint was filed against the Dep’t of Veterans
6

7    Affairs in this Court. See the Complaint filed in Fleck v. Dep’t of Veterans Affairs, Case No

8    1:18-cv-1452 (D.D.C. 2018) & related Plaintiff briefs at Ex. 4. Then on Oct. 5, 2018, Fleck filed
9
     an “Amended Complaint.” Id. Further, on Dec. 4, 2018, Fleck filed a “Plaintiff’s Memorandum
10
     of Points [&] Authorities In Opposition To [the] Defendant’s [i.e., DOJ’s] Motion To Dismiss”
11
     (the “Fleck Opposition Motion”). Id. See also DOJ’s Motion To Dismiss the Amended Fleck
12

13   Complaint & Related Defendant Pleadings, Ex. 11. In his briefs, Fleck repeatedly alleges that the

14   OIG investigation was flawed, reached unjust conclusions, and harmed his career, reputation,
15
     livelihood, and future employability. See ¶¶ 99-117 of the Fleck Complaint, Ex. 4; and ¶¶ 99-121
16
     of the Amended Fleck Complaint, Ex. 4. See also pp. 1, 7, 9, 21, 27 & 31 of the Opposition Motion,
17
     Ex. 4.
18

19            45.     Fleck asserts in his pleadings that “Upon information and belief, given her

20   qualifications and the desire to hire her before she accepted another position, the Chief Counsel
21
     of the Real Property Law Group [i.e., Gore] informed Ms. Wiercinski by telephone in mid-
22
     September 2016 that she was selected for the e-discovery position.” (Emphasis added). See Ex
23
     4 - ¶36 of the Fleck Complaint & the Amended Fleck Complaint; and pp. 3, 17 & 22-23 of the
24

25   Fleck Opposition. 27

26
     27
       Additionally, the Plaintiffs respectfully question why, in light of h Fleck’s counsel would include
27   such falsehoods in the briefs filed on behalf of Fleck (and by proxy Wiercinski) in the Fleck v.
28
     Dep’t of Veterans Affairs case, when: (A) Rule 4.1 of the D.C. Rules of Prof’l Conduct, and Rule
     4.1 of the ABA Model Rules of Prof’l Conduct, prohibit attorneys from making and failing to


                                           Gore, et al. v. Wilkie, et al.                              27
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 28 of 113



1           46.     Furthermore, ¶ 88 of the Amended Fleck Complaint improperly suggests that

2    because the U.S. Atty’s Office declined to prosecute Fleck & Wiercinski for the conflict of interest,
3
     nepotism, undue dissemination of the Confidential VA Information, and repeated false statements
4
     to the OIG as discussed in the OIG Report, that they are innocent of the charges. Pages 1 and 13
5
     of the OIG Report clearly state that the U.S. Atty’s Office declined to prosecute Fleck &
6

7    Wiercinski, due to VA having available administrative remedies at its disposal. See pp. 1 & 13 of

8    the OIG Report, Ex. 5.
9
            47.      It is notable that none of the DOJ briefs expressly informed this Court that the
10
     statements about Gore in ¶ 36 of the Fleck Complaint & the Amended Fleck Complaint, as well as
11
     pp. 3, 18 & 22-23 of the Fleck Opposition Motion -- alleging that Gore telephoned Wiercinski in
12

13   mid-Sept. 2016, and offered her the e-discovery attorney position -- are false. Compare p. 7 of the

14   DOJ Motion To Dismiss and DOJ Reply Brief, Ex. 11, with ¶ 36 of the Fleck Complaint, ¶ 36 of
15
     the Amended Fleck Complaint; and pp. 3 & 17-18 of the Fleck Opposition Motion, Ex. 4.
16
            48.     These failures of DOJ to clearly, consistently and unequivocally articulate to this
17
     Court that Gore did not call Wiercinski in mid-Sept. 2016, and offer her the e-discovery attorney
18

19   position -- as Fleck (and by proxy Wiercinski) have repeatedly alleged – violated Rule 3.3(d) of

20   the D.C. Rules of Prof’l Conduct and Rule 3.3(b) of the ABA Model Rules of Prof’l Conduct. See
21

22   disclose false statements of material fact to third persons, “when disclosure is necessary to avoid
     assisting a criminal or fraudulent act by a client, unless disclosure is prohibited by Rule 1.6,”
23   respectively; (B) Rule 8.4 of the D.C. Rules of Prof’l Conduct, and Rule 8.4 of the ABA Model
     Rules of Prof’l Conduct, in part make it improper for a lawyer to violate, attempt to violate, or
24   assist others to violate, the Rules of Prof’l Conduct, or engage in dishonesty and fraud, or adversely
25
     affect the administration of justice; and (C) Rule 11(b)(3) of the Fed. R. Civ. P.; Rule 3.3(a) of the
     D.C. Rules of Prof’l Conduct, and Rule 3.3(a) of the ABA Model Rules of Prof’l Conduct, prohibit
26   attorneys from making false representations or statements to tribunals, where the proffered
     allegations run counter to the underlying evidence. See Rule 4.1 of the D.C. Rules of Prof’l
27   Conduct regarding “Truthfulness in Statements to Others,” at: https://www.dcbar.org/bar-
28
     resources/legal-ethics/amended-rules/rule4-01.cfm



                                           Gore, et al. v. Wilkie, et al.                               28
                      Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 29 of 113



1    Rule 3.3(d) of the D.C. Rules of Prof’l Conduct regarding “Candor Toward the Tribunal,” at:

2    https://www.dcbar.org/bar-resources/legal-ethics/amended-rules/rule3-03.cfm.           See also Rule
3
     3.3(b) of the ABA Model Rules of Prof’l Conduct regarding “Candor Toward the Tribunal,” at:
4
     https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr
5
     ofessional_conduct/rule_3_3_candor_toward_the_tribunal/.
6

7               49.     Byrne being involved and making the decisions as the General Counsel on whether

8    and how to discipline Fleck, conspicuously violated the black-letter law and pertinent provisions
9
     of the Accountability Act; was ultra vires; violated unambiguous and mandatory legal
10
     requirements; and should thus be deemed void -- so VA’s Office of Accountability &
11
     Whistleblower Protection” (“OAWP”) – i.e., the office established under the Accountability Act
12

13   created and required to “advise [&] assist the Sec’y of VA on Dept.-wide issues of [employee]

14   accountability -- can properly conduct its corresponding duties and responsibilities under that
15
     statute.     See VA’s OAWP website at:           https://www.va.gov/accountability/.    See also the
16
     Accountability Act, Ex. 7.
17
                50.     The Accountability Act and the APA authorize this Court to review such final
18

19   agency actions.28

20
     28
        See 38 U.S.C. §§ 713(b)(6) & 713(d) of the Accountability Act, Ex. 7; and 5 U.S.C. §§ 701-706
21   of the APA. See Thompson v. U.S. Dep't of Labor, 885 F.2d 551, 555-56 (9th Cir. 1989); and
22   Portland Audubon Soc'y v. Endangered Species Comm., 984 F.2d 1534, 1548 (9th Cir. 1993)
     (stating that judicial review of administrative records "includes everything that was before the
23   agency pertaining to the merits of its decision"). See also Friends of the Earth v. Hintz, 800 F.2d
     822, 829 (9th Cir. 1986); and Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971)
24   (noting that APA reviews occur via the underlying agency compiling and submitting the
25
     administrative record to the reviewing court). See also Valentini v. Shinski, 860 F. Supp.2d 1079,
     1095 (C.D. Cal. 2012) (confirming the authority of courts to review final agency actions under the
26   APA absent a right of action under another statute). See also Norton v. Southern Utah Wilderness
     Alliance, 542 U.S. 55, 61-62 (2004), citing 5 U.S.C. § 702 (confirming that the APA authorizes
27   lawsuits of persons . . . “suffering [a] legal wrong because of agency action, or adversely affected
28
     or aggrieved by agency action within the meaning of a relevant statute.”). See also Wilderness
     Soc’y v. U.S. Fish & Wildlife Serv., 353 F.3d 1051, 1059 (9th Cir. 2003), quoting Chevron U.S.A.,


                                            Gore, et al. v. Wilkie, et al.                             29
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 30 of 113



1           51.     The pertinent provisions of the Accountability Act specifically state as follows:

2           SEC. 101. ESTABLISHMENT OF OFFICE OF ACCOUNTABILITY AND
            WHISTLEBLOWER PROTECTION.
3
            (a) IN GENERAL.—Chapter 3 of title 38, United States Code, is amended by
4           adding at the end the following new section:
            ‘‘§ 323. Office of Accountability and Whistleblower Protection
5           ‘‘(a) ESTABLISHMENT.—There is established in the Department an office to be
            known as the ‘Office of Accountability and Whistleblower Protection’ (in this
6
            section referred to as the ‘Office’).
7           ‘‘(b) HEAD OF OFFICE.—(1) The head of the Office shall be responsible for the
            functions of the Office and shall be appointed by the President pursuant to section
8           308(a) of this title.
            ‘‘(2) The head of the Office shall be known as the ‘Assistant Secretary for
9
            Accountability and Whistleblower Protection’.
10          ‘‘(3) The Assistant Secretary shall report directly to the Secretary on all matters
            relating to the Office.
11          ‘‘(4) Notwithstanding section 308(b) of this title, the Secretary may only assign to
            the Assistant Secretary responsibilities relating to the functions of the Office set
12
            forth in subsection (c).
13          ‘‘(c) FUNCTIONS.—(1) The functions of the [Office of Accountability and
            Whistleblower Protection] are as follows: . . . ‘‘‘‘
14          (c) FUNCTIONS.—(1) The functions of the Office are as follows:
            ‘‘(A) Advising the Secretary on all matters of the Department relating to
15
            accountability, including accountability of employees of the Department,
16          retaliation against whistleblowers, and such matters as the Secretary considers
            similar and affect public trust in the Department.
17          ‘‘(B) Issuing reports and providing recommendations related to the duties described
            in subparagraph (A) [. . .]
18

19
     Inc. v. Natural Resources Defense Council, 457 U.S. 837, at 843 n.9 (1984) (describing the two-
20   step process that courts use to review agency actions under the APA). See also Pinnacle Armor,
     Inc. v. United States, 648 F.3d 708, 718 (9th Cir. 2011); Abbott Labs. v. Gardner, 387 U.S. 136,
21   140-141 (1967); and Pinnacle Armor, 648 F.3d 708, 718-719 (9th Cir. 2011), citing Webster v.
22   Doe, 486 U.S. 592, 599 (1988) (confirming the strong legal presumption that judicial review of
     administrative actions is warranted absent contrary legislative intent or a lack of applicable law).
23   See also State of Connecticut, et al. v. U.S. Dep’t of Interior, et al., Civil Action No. 17-2564 (RC)
     at pp. 14-15 & 24-25 (D.D.C. 2019) (explaining that courts conducting APA reviews will “hold
24   unlawful [&] set aside” agency actions that “run counter to evidence before the agency;” are “so
25
     implausible that [they] could not be ascribed to a difference in view or the product of agency
     expertise[;]” or if “political pressure influenced the decision[s] in a manner not dictated by the
26   relevant statutes [&] regulations.”). See also Aid Ass’n for Lutherans v. U.S. Postal Serv., 321
     F.3d 1166, 1173 (D.C. Cir. 2003) (explaining that Courts conducting APA reviews “can defer to
27   [an agency’s] exercise of administrative discretion on internal management matters . . . [but]
28
     cannot abdicate their responsibility to insure compliance with congressional directives setting the
     limits on that discretion.”).


                                           Gore, et al. v. Wilkie, et al.                               30
        Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 31 of 113



1    ‘‘(F) Recording, tracking, reviewing, and confirming implementation of
     recommendations from audits and investigations carried out by the Inspector
2    General of the Department, the Medical Inspector of the Department, the Special
     Counsel, and the Comptroller General of the United States, including the
3
     imposition of disciplinary actions and other corrective actions contained in such
4    recommendations[. . .]
     (H) Receiving, reviewing, and investigating allegations of misconduct, retaliation,
5    or poor performance involving—‘‘(i) an individual in a senior executive position
     (as defined in section 713(d) of this title) in the Department [. . .]
6
     ‘‘(I) Making such recommendations to the Secretary for disciplinary action as the
7    Assistant Secretary considers appropriate after substantiating any allegation of
     misconduct or poor performance pursuant to an investigation carried out as
8    described in subparagraph (F) or (H) [. . . ]
     ‘‘(e) RELATION TO OFFICE OF GENERAL COUNSEL.— The Office shall not
9
     be established as an element of the Office of the General Counsel and the
10   Assistant Secretary may not report to the General Counsel[. . .]
     ‘‘§ 713. Senior executives: removal, demotion, or suspension based on
11   performance or misconduct
     ‘‘(a) AUTHORITY.—(1) The Secretary may, as provided in this section,
12
     reprimand or suspend, involuntarily reassign, demote, or remove a covered
13   individual from a senior executive position at the Department if the Secretary
     determines that the misconduct or performance of the covered individual warrants
14   such action.
     ‘‘(2) If the Secretary so removes such an individual, the Secretary may remove the
15
     individual from the civil service (as defined in section 2101 of title 5).
16   ‘‘(b) RIGHTS AND PROCEDURES.—(1) A covered individual who is the subject
     of an action under subsection (a) is entitled to—
17   ‘‘(A) advance notice of the action and a file containing all evidence in support of
     the proposed action;
18
     ‘‘(B) be represented by an attorney or other representative of the covered
19   individual’s choice; and
     ‘‘(C) grieve the action in accordance with an internal grievance process that the
20   Secretary, in consultation with the Assistant Secretary for Accountability and
     Whistleblower Protection, shall establish for purposes of this subsection.
21
     ‘‘(2)(A) The aggregate period for notice, response, and decision on an action under
22   subsection (a) may not exceed 15 business days.
     ‘‘(B) The period for the response of a covered individual to a notice under
23   paragraph (1)(A) of an action under subsection (a) shall be 7 business days.
     ‘‘(C) A decision under this paragraph on an action under subsection (a) shall be
24   issued not later than 15 business days after notice of the action is provided to the
25   covered individual under paragraph (1)(A). The decision shall be in writing, and
     shall include
26   the specific reasons therefor.
     ‘‘(3) The Secretary shall ensure that the grievance process established
27   under paragraph (1)(C) takes fewer than 21 days.
28



                                  Gore, et al. v. Wilkie, et al.                            31
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 32 of 113



1           ‘‘(4) A decision under paragraph (2) that is not grieved, and a grievance decision
            under paragraph (3), shall be final and conclusive.
2           ‘‘(5) A covered individual adversely affected by a decision under paragraph (2) that
            is not grieved, or by a grievance decision under paragraph (3), may obtain judicial
3
            review of such decision[. . .]
4           ‘‘(2) The term ‘misconduct’ includes neglect of duty, malfeasance, or failure to
            accept a directed reassignment or to accompany a position in a transfer of function.
5
            SEC. 202. IMPROVED AUTHORITIES OF SECRETARY OF VETERANS
6
            AFFAIRS TO IMPROVE ACCOUNTABILITY OF EMPLOYEES.
7           (a) IN GENERAL.—Subchapter I of chapter 7 of title 38, United States Code, is
            amended by inserting after section 713 the following new section:
8           ‘‘§ 714. Employees: removal, demotion, or suspension based on performance or
            misconduct
9
            ‘‘(a) IN GENERAL.—(1) The Secretary may remove, demote, or suspend a
10          covered individual who is an employee of the Department if the Secretary
            determines the performance or misconduct of the covered individual warrants such
11          removal, demotion, or suspension.
            ‘‘(2) If the Secretary so removes, demotes, or suspends such a covered individual,
12
            the Secretary may—
13          ‘‘(A) remove the covered individual from the civil service (as defined in section
            2101 of title 5);
14          ‘‘(B) demote the covered individual by means of a reduction in grade for which the
            covered individual is qualified, that the Secretary determines is appropriate, and
15
            that reduces the annual rate of pay of the covered individual; or
16          ‘‘(C) suspend the covered individual . . .
            ‘‘(2) The Secretary shall issue a final decision with respect to a removal, demotion,
17          or suspension under this section not later than 15 business days after the Secretary
            provides notice, including a file containing all the evidence in support of the
18
            proposed action, to the covered individual of the removal, demotion, or suspension.
19          The decision shall be in writing and shall include the specific reasons therefor.

20   (Emphasis added).        See the Accountability Act, Ex. 7; and 38 U.S.C. §§ 323(a), 323(b),
21
     323(c)(1)(A), 323(c)(1)(B), 323(c)(1)(F), 323(c)(1)(H), 323(c)(1)(I) & 323(e), and 38 U.S.C. §§
22
     713(a), 713(b), 713(d)(2), 714(a) & 714(c)(2). See also “Dep’t of Veterans Affairs Accountability
23
     & Whistleblower Protection Act of 2017 (S. 1094),” Cong. Rec. 163:100 (June 13, 2017) pp.
24

25   H4884-H4896,       at:          https://www.congress.gov/congressional-record/2017/06/13/house-

26

27

28



                                           Gore, et al. v. Wilkie, et al.                           32
                   Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 33 of 113



1    section/article/H4884-1 (containing statements from multiple congressmen that this legislation is

2    a crucial tool for VA to demote, suspend, or fire employees that engage in misconduct).29
3
             52.     In Sayers v. Dep’t of Veterans Affairs, Case No. 18-2195 (Fed. Cir. 2018), DOJ
4
     conspicuously and unequivocally noted on p. 4 of its “Br. For the Resp’t” dated Mar. 11, 2019,
5
     that:
6

7            [t]he Point of the [Accountability] Act was to remove ‘many of the
             bureaucratic hurdles in place, making it easier for the VA Secretary to remove
8            employees of all departments in the VA who are found guilty of wrongdoing
             or misconduct . . . In taking these measures, Congress acted well within its
9
             legislative discretion to determine how best to promote the effective
10           management of the federal workforce at [VA] for the benefit of veterans and
             the public. Under Section 714 [of the Accountability Act], the Secretary may
11           remove, demote, or suspend an employee of [VA,] if the Secretary determines
             the performance or misconduct of the individual warrants such removal,
12
             demotion, or suspension. 38 U.S.C. § 714(a)(1).’
13
     (Emphasis added). Br. For the Resp’t at p. 4, Sayers v. Dep’t of Veterans Affairs, No. 2018-2195
14
     (Fed. Cir. 2019), ECF No. 34. Thus, there clearly was no legal prohibition preventing the Sec’y
15

16   of VA from receiving and then acting upon a recommendation from OAWP, to remove, demote,

17   or suspend Fleck and/or Wiercinski, for their improper conduct as documented in the OIG Report.
18
     Id. See also the Accountability Act, Ex. 7. Furthermore, DOJ also noted on p. 15 of that same
19

20   29
        See also “Dep’t of Veterans Affairs Accountability & Whistleblower Protection Act of 2017 (S.
     1094),”       Cong.     Rec.      163:100       (June     13,     2017)       p.    S3414,      at:
21   https://www.congress.gov/congressional-record/2017/06/13/senate-section/article/S3414-1
22   (containing statements from Senator Mitch McConnell confirming the Accountability Act is to
     enable VA to “hold bad actors accountable”). See also Chevron U.S.A., Inc. v. Natural Res. Def.
23   Counsel, Inc., 467 U.S. 837, 842-843 & n. 9 (1984) (providing that Courts and Federal agencies
     must give “effect to the unambiguously expressed intent of Congress” when the text of the
24   underlying legislation clearly speaks to the underlying issue). See also Int’l Union, United Auto.,
25
     Aerospace & Agr. Implement Workers of America v. Brock, 816 F.2d 761, 766 (D.C. Cir. 1987)
     (explaining “that statutes must be construed so as to avoid illogical or unreasonable results.”).
26   See also Erik Katz, “Potential Landmark Case Could Upend Major Civil Service Reform,” Gov’t
     Executive, Dec. 12, 2018, at:           https://www.govexec.com/management/2018/12/potential-
27   landmark-case-could-upend-major-civil-service-reform/153496/. Compare the Accountability
28
     Act, Ex. 7 (notably the provisions regarding 38 U.S.C. 323(b)(3), (b)(4), (c)(1)(A), (c)(1)(F) &
     (c)(1)(I)), with 38 U.S.C. § 512.


                                          Gore, et al. v. Wilkie, et al.                             33
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 34 of 113



1    brief that the Accountability Act was designed to address misconduct where VA employees fail to

2    follow orders, cause deficiencies in VA operations; expose VA to lax security concerns; cost VA
3
     time and money; harm Veterans; and put others in jeopardy. Br. For the Resp’t at p. 15, Sayers v.
4
     Dep’t of Veterans Affairs, No. 2018-2195 (Fed. Cir. 2019), ECF No. 34.
5
            53.     When read together, the Accountability Act clearly reflects that Congress: (A)
6

7    mandated that OAWP function separately and apart from OGC while handling underlying

8    disciplinary and accountability matters; and (B) prohibited the Asst. Sec’y of OAWP from
9
     reporting to OGC (including Byrne), while (i) serving as the VA official required to investigate
10
     disciplinary and accountability matters involving senior VA officials; (ii) making corresponding
11
     disciplinary recommendations to the Sec’y of VA for his/her subsequent disposition; and (iii)
12

13   ensuring that recommendations stemming from OIG investigations, including conduct of

14   “malfeasance,” are tracked and implemented. See the Accountability Act, Ex. 7.
15
            54.     Given the pertinent facts, laws, and evidence, it is clear that Byrne’s decision and
16
     conduct after the OIG Report was issued, to: (A) issue an interim & then final warning letter and
17
     additional training requirement to Fleck – despite the OIG’s recommendation that Fleck be fired
18

19   and Hipolit’s recommendation that Fleck be demoted to a non-supervisory position; and (B) violate

20   the Accountability Act and underlying purview of OAWP vis-à-vis the Sec’y of VA– constituted
21
     actions under the APA that (i) were arbitrary and capricious; (ii) an abuse of discretion; (iii)
22
     exceeded statutory jurisdiction, authority, or limitations; (iv) were contrary to law and procedures
23
     required under applicable law; (v) lacked “a rational choice between the facts . . . and the choice[s]
24

25   made[;]” and (vi) fostered, contributed to, and advanced subsequent improper acts & omissions

26   of Fleck, Wiercinski by proxy, and the Defendants (i.e., in the Fleck v. Dep’t of Veterans Affairs
27   case) -- which caused the Plaintiffs further significant harm, notably severe emotional distress, and
28



                                           Gore, et al. v. Wilkie, et al.                               34
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 35 of 113



1    Woods’ loss of consortium. See Brief of Petitioner at 9, Sayers v. Dep’t of Veterans Affairs, Case

2    No. 18-2195 (Fed. Cir. 2018), which states as follows:
3
            Nat. Res. Def. Council, Inc. v. U.S. E.P.A., 966 F.2d 1292, 1297 (9th Cir. 1992).
4           See also Sierra Pacific Indus. v. Lyng, 866 F.2d 1099, 1105 (9th Cir. 1989), citing
            Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
5           (1983). A decision is not supported by substantial evidence “if it is not supported
            by such relevant evidence as a reasonable mind might accept as adequate to
6
            support a conclusion.” Haebe v. Dep’t of Justice, 288 F.3d 1288, 1298 (Fed. Cir.
7           2002) . . . .

8           55.     During Byrne’s July 19, 2017 nomination hearing before the Senate Veterans
9
     Affairs Committee, the Chairman (Senator Johnny Isakson) informed Byrne at the twenty-four
10
     minute, sixty second timeframe that Byrne’s most important charge -- if nominated to be VA’s
11
     General Counsel – was to ensure that VA implemented the Accountability Act correctly and
12

13   legally. See Senate Veterans Affairs Comm’s Pending Nominations Hearing, July 19, 2017, at:

14   https://www.veterans.senate.gov/hearings/pending-nominations-07192017.          Senator Isakson
15
     specifically said as follows to Byrne:
16
            Mr. Byrne and I talked about his big responsibility, and I want to underscore
17          it. As the um, General Counsel to the Veterans Administration, you have in
            my judgment one big job ahead of you. And that’s making sure that the
18
            Accountability bill is implemented, and it is implemented fairly, it is executed
19          appropriately, and it works. The ranking member [Senator Jon Tester] has a lot
            of political capital and so, our Veterans deserve the very best service from the
20          Veterans Administration possible, and from the leadership of that institution -- the
            Veterans Administration. The Accountability Bill was passed to give the VA
21
            rank and file the leadership they need and those who govern them the tools
22          they need, to elicit the support and leadership the Veterans expect, so the
            Veterans Administration is delivering their job. You probably have the most
23          challenging and toughest job of all. But I am confident in talking with you in my
            office, that you’re ready for it, that you’ll do a great job, and we appreciate your
24          willingness to consider doing it, but don’t forget – job one is making sure the
25          Accountability Bill that we [Congress] envisioned and passed, works and
            works effectively for our Veterans, and for the Secretary [of VA]. . . .
26
     (Emphasis added). Id.
27

28



                                          Gore, et al. v. Wilkie, et al.                            35
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 36 of 113



1           56.     The Title I provisions of the Accountability Act regarding 38 U.S.C. §§ 323(b)(3)

2    and (e) clearly stipulate that OAWP is an organization that is required to report directly to the VA
3
     Sec’y; function separately and distinctly from OGC; and OAWP’s Asst. Sec’y is prohibited from
4
     reporting to VA’s General Counsel (i.e., Byrne). See 38 U.S.C. §§ 323(b)(3) & 323(e); and the
5
     Accountability Act, Ex. 7.
6

7           57.     While Congress clearly charged and expected Byrne to ensure that VA lawfully

8    implements the Accountability Act, Byrne engaging in the disciplinary process of Fleck with or in
9
     lieu of OAWP, violated that legislation as well as pertinent disciplinary and accountability policy;
10
     breached OAWP’s requisite separation and independence from OGC as conditioned in 38 U.S.C.
11
     § 323(e) of the statute; and unduly circumvented the roles and responsibilities of OAWP within
12

13   VA. See the Accountability Act, Ex. 7; and 38 U.S.C. §§ 323(b)(3) & 323(e). See also Nikki

14   Wentling, “VA employee advocates, lawmakers contend new law targets low-level workers [&]
15
     whistleblowers,” Stars & Stripes, July 17, 2018, at: https://www.stripes.com/news/va-employee-
16
     advocates-lawmakers-contend-new-law-targets-low-level-workers-and-whistleblowers-
17
     1.538147. Cf. n. 2, and pp. 3, 37, 45-48 & 55-57 of the GAO Report, Ex. 12.
18

19          58.     On July 19, 2018, GAO issued a Report No. 18-137, titled “Dep’t of Veterans

20   Affairs: Actions Needed to Address Employee Misconduct Process and Ensure Accountability”
21
     (“GAO Report”). See the GAO Report at Ex. 12. The GAO Report and corroborating news
22
     articles confirmed that there are material deficiencies and improvements needed for VA employee
23
     accountability actions. Id. See also the news articles discussing the GAO Report at Ex. 13.
24

25   For example, the GAO Report found evidence that VA fails to adequately track, investigate, and

26   punish senior officials for disciplinary infractions; VA officials that review potential infractions
27   have conflicts of interest, by reviewing employee disciplinary issues falling within their own
28



                                          Gore, et al. v. Wilkie, et al.                               36
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 37 of 113



1    chains of command; VA needs internal controls to ensure adherence to proper “separation-of-duty”

2    standards involving the “proposing and deciding officials;” VA lacks adequate written policies
3
     and procedures to properly hold employees accountable; and VA employees that file claims or
4
     report fraud, waste, or abuse, face appreciably higher instances of retaliation, reprisal, intimidation,
5
     ridicule, gas lighting, threats, abuses, and breaches of trust and openness. See pp. 44-49 & 54 of
6

7    the GAO Report, Ex. 12. See also U.S. Gov’t Accountability Office, GAO-19-422R, “VA

8    [Mgmt.] Challenges: Actions Needed to Improve Management [&] Oversight of VA Operations,”
9
     at p. 10 (Apr. 10, 2019):          https://www.gao.gov/assets/700/698398.pdf.         (Citing GAO’s
10
     recommendation and VA’s concurrence to establish new policy and an information system to
11
     properly upload and track its “misconduct and associated disciplinary-action data . . . .”). In fact,
12

13   pp. 47-48 of the GAO Report stated that:

14           The independence of officials conducting or reviewing the results is paramount to
             the integrity of the process both in deed and appearance. According to VA Directive
15
             0700, the decision whether to conduct an investigation should not be made by an
16           official who may be a subject of the investigation, or who appears to have a personal
             stake or bias in the matter to be investigated. Moreover, according to OIG policy,
17           investigations referred to VA offices must be reviewed by an official independent
             of and at least one level above the individual involved in the allegation.
18

19           VA does not have oversight measures to ensure that all referred allegations of
             misconduct are investigated by an entity outside the control of the facility or
20           program office involved in the misconduct, to ensure independence. VA OIG
             officials acknowledged that there have been concerns about referring cases back to
21
             the chain of command because the OIG is unsure where cases go once they are
22           referred. The investigation of allegations of misconduct by the program office or
             facility where the complaint originated may present the appearance of a conflict of
23           interest in which managers and staff at facilities may investigate themselves or
             other allegations where they may have a personal stake or bias in the matter to be
24           investigated. Consequently, there may be an increased risk that the results of the
25           investigation are minimized, not handled adequately, or questioned by the OSC or
             the individual who made the original allegation.
26
     Pp. 47-48 of the GAO Report, Ex. 12.
27

28



                                            Gore, et al. v. Wilkie, et al.                                37
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 38 of 113



1           59.     Subsequent to issuance of the GAO Report, then-Congresswoman Michelle Lujan

2    Grisham (“Congresswoman Grisham”) made the following public remarks in the Albuquerque
3
     Journal on July 22, 2018:
4
            The findings from a recent [GAO] investigation into the Department of Veterans
5           Affairs (VA) describe an agency in crisis. The investigation uncovered that the VA
            whitewashed misconduct allegations without interviewing witnesses; flatly ignored
6
            whistleblower concerns; failed to remove or suspend employees who were found
7           guilty of gross misconduct; and allowed several individuals to investigate their own
            accusations. Most troubling, VA whistleblowers were 10 times more likely to
8           receive disciplinary action than other employees, and two-thirds of them left the
            VA within a year, suggesting pervasive retaliation against employees who reported
9
            wrongdoing or abuse. These findings unfortunately confirmed the reasons why I
10          called for this investigation and mirrored the dozens of complaints my office
            received from Albuquerque VA staff who described a culture of intimidation and
11          bullying. Many even contacted my office anonymously or used aliases to conceal
            their identity due to fear of reprisal. Extremely alarming for me was when a staffer
12
            at the Albuquerque VA Hospital told me that, “When staff complain about
13          supervisors, management either found a reason to fire them or bullied them until
            they quit.” Instead of acknowledging that our most important tool in reforming the
14          VA is the veterans, loved ones, and staff who bravely report misconduct and abuse,
            VA officials were burying complaints and pushing out concerned employees. VA
15
            Subcommittee Chairman Mike Coffman, R-Colo., had heard the same types of
16          anecdotes that we had been hearing. In March 2015, we worked to launch a national
            investigation into VA whistleblower and accountability issues because when
17          problems are hidden, veterans suffer, and people die. The investigation’s findings
            were disturbing and portrayed a toxic culture that failed to hold employees
18
            responsible for misconduct and punished those with the courage to speak up. That
19          type of turmoil is completely unacceptable for an agency that manages the federal
            government’s most solemn responsibility: caring for the men and women who were
20          injured or traumatized defending our nation. It is clear that whistleblower
            retaliation and a pervasive lack of accountability are major roadblocks to reducing
21
            patient wait times, increasing access to PTSD services, improving caregiving and
22          providing quality health care. Reforming our VA is not a partisan issue, and
            members of Congress must continue to work collaboratively to improve veteran
23          services and be responsive to the people we represent. We must engage more
            members in this effort because much more work remains to be done. That is why
24          I urge my Congressional colleagues to establish a blue ribbon commission, similar
25          to what Congress set up after the terrorist attacks of Sept. 11, 2001, in order to
            overhaul how the VA protects whistleblowers and addresses mismanagement,
26          waste, fraud and abuse. Further, the VA is blatantly ignoring its procedures on due
            process rights, whistleblower rights and employee accountability, and I believe the
27          Department of Justice (DOJ) has the independence and expertise to immediately
28
            change that culture. The Trump administration must assign a DOJ federal monitor



                                         Gore, et al. v. Wilkie, et al.                            38
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 39 of 113



1             to oversee misconduct complaints – for the benefit of whistleblowers and accused.
              These common-sense steps are needed to ensure the federal government keeps its
2             promise to the brave men and women who risk their lives for our country. I am
              especially grateful for every person who has come forward and brought to light
3
              issues at the VA. Without their courage, we would never know about the problems
4             that need to be fixed; Congress would never have enacted the VA Choice Program;
              the GAO would never have launched this investigation, and I would not have the
5             honor to advocate for veterans and families experiencing issues at the Albuquerque
              VA Hospital. I am committed to continuing to do everything possible to reform
6
              the VA and work to ensure every veteran receives the timely, quality care they have
7             earned.

8    (Emphasis added). U.S. Rep. Michelle Lujan Grisham, “Urgent Veterans Affairs reform is
9
     needed           now,”      Albuquerque           Journal,             July   22,   2019,       at:
10
     https://www.abqjournal.com/1199414/urgent-veterans-affairs-reform-is-needed-now.html.
11
              60.     On July 30, 2018, then-Congresswoman Grisham and a bipartisan group of
12

13   congressional members issued a letter to the Sec’y Wilkie, expressing their concern that VA was

14   continuing to retaliate against whistleblowers; failing to hold senior VA officials accountable for
15
     misconduct; not following its own rules and procedures for investigating and adjudicating
16
     disciplinary matters; and inadequately implementing and documenting recommended adverse
17
     actions against guilty employees. See U.S. Rep. Michelle Lujan Grisham, et al, “Letter to the
18

19   Hon. Robert Wilkie, [Sec’y of VA] – National Whistleblower Day,” July 30, 2018, Votesmart.org,

20   at:   https://drive.google.com/file/d/1tCmF8SeEPLe3BN2buBh0OdDU10mcWpd0/view.                  The
21
     letter also reiterated GAO’s recommendation for an independent review of the disciplinary
22
     measures implemented thus far for senior VA officials. Id. The letter stated as follows:
23
              Dear Secretary Wilkie,
24

25            Congratulations on your confirmation as the new Secretary of Veterans Affairs.
              We look forward to working with you to ensure that our veterans promptly receive
26            the benefits they have earned through their service to our nation. To ensure the
              Department of Veterans Affairs (VA) can fulfill its important mission, it is vital
27            that its work force is properly trained, led, and accountable. To that end we call
28
              your attention to the recent Government Accountability Office (GAO) report



                                           Gore, et al. v. Wilkie, et al.                             39
              Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 40 of 113



1          titled, “Actions Needed to Address Employee Misconduct Process and Ensure
           Accountability” and urge the VA to immediately implement the recommendations
2          outlined in that report. The GAO reviewed a representative sample of 544
           misconduct cases from 2009-2015 and examined a non-generalizable sample of
3
           whistleblower disclosures from 2010-2014. The GAO’s investigation uncovered
4          serious issues with the VA’s record-keeping, its protection of whistleblowers, and
           its handling of allegations of misconduct, waste, fraud, and abuse.
5
           In the cases reviewed, the GAO found that some VA officials who were found
6
           guilty of misconduct received a lesser punishment than recommended or no
7          punishment at all; whistleblowers were 10 times more likely to receive
           disciplinary action the year they spoke up than their peers; 66 percent of the
8          employees who filed formal whistleblower complaints did not work for the VA
           the following year; and some employees investigated complaints against
9
           themselves.
10
           It is clear that to date the VA has failed to protect whistleblowers and hold senior
11         VA officials accountable for misconduct. These problems are not new, and we
           have heard similar complaints from VA employees, veterans, and their loved ones
12
           for years. This type of turmoil is completely unacceptable for an agency tasked
13         with managing the federal government’s most solemn and important
           responsibilities: caring for the brave men and women who were injured or
14         traumatized defending our nation.
15
           The VA must cultivate a culture of trust and openness, and empower employees
16         to report waste, fraud, abuse, and misconduct. That is why we urge the VA to
           immediately implement the GAO’s recommendations. These recommendations
17         include ensuring that the VA maintains reliable record-keeping and
           documentation for its misconduct investigations; the VA follows its own rules and
18
           procedures for investigating and adjudicating misconduct investigations; and all
19         recommended adverse actions against guilty employees are recorded and
           implemented. The recommendations also call for independent review and
20         oversight of senior official misconduct to ensure these officials are held
           accountable for their actions.
21

22         Thank you for your prompt attention to this important and serious matter. We
           look forward to your response.
23
           Sincerely,
24

25         Michelle Lujan Grisham, Member of Congress[, et al.]

26   Id.
27

28



                                         Gore, et al. v. Wilkie, et al.                           40
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 41 of 113



1           61.     On Apr. 16, 2019, a Gov’t Exec. news article reported that the OIG has opened up

2    an investigation into systemic corruption within OAWP.                 Eric Katz, “New Whistleblower
3
     Protection Office Is Under Investigation for Retaliating Against Whistleblowers,” Gov’t Exec.,
4
     Apr. 16, 2019, at: https://www.govexec.com/oversight/2019/04/new-whistleblower-protection-
5
     office-under-investigation-retaliating-against-whistleblowers/156314/. The article noted as
6

7    follows when describing that OAWP has been improperly “turning on” whistleblowers who come

8    forward, and Byrne has been unduly exercising a “veto power” over OAWP’s accountability
9
     processes, procedures, and decisions, in violation of the Accountability Act:
10
            Government Executive spoke to several VA employees who expressed frustration
11
            or anger toward OAWP, three of whom have already been interviewed by IG
12          investigators. They described feeling betrayed or neglected by an office they
            believed was going to help them but ended up doing the opposite. They said they
13          have shared information with the investigators, including documentation of alleged
            reprisal.
14
            The alleged collaboration between the Office of General Counsel and OAWP has
15
            troubled observers. Tom Devine, legal director at the Government Accountability
16          Project, a whistleblower advocacy group, said his initial excitement about OAWP
            has been dampened by “structural developments,” including what he called veto
17          power the department's general counsel has over the whistleblower protection
            office.
18
            This would appear to be in violation of the 2017 law that permanently authorized
19
            OAWP, which prohibits the office from existing “as an element of the Office of
20          General Counsel” and its leadership from reporting to OGC. [VA spokesman Curt]
            Cashour said it was false to suggest that the Office of General Counsel exercises
21          veto power over whistleblower claims, but acknowledged OAWP and OGC do
            coordinate.
22
            “OAWP has a collaborative working relationship with OGC, but OAWP retains
23
            final decision making authority on all OAWP matters,” Cashour said.
24
            Rebecca Jones, policy counsel at the Project on Government Oversight, said the
25          office can likely not completely fix its issues while it remains an “internal
            clearinghouse” for whistleblowers rather than a truly independent office. Jones
26          praised the IG for investigating the alleged retaliation.
27          “I wish it hadn’t come to this,” she said . . .
28



                                           Gore, et al. v. Wilkie, et al.                             41
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 42 of 113



1           Last year, before his office formally launched an official investigation into the
            practices of OAWP, VA Inspector General Michael Missal became part of a public
2           spat with then acting Secretary Peter O’Rourke over documents housed within the
            office. The IG requested access to information on the cases filed with OAWP, but
3
            O’Rourke refused to comply. They aired their grievances through a series of public
4           letters, which included O’Rourke harshly reminding Missal that the IG served as
            the secretary’s subordinate. Congress ultimately intervened by emphasizing in a
5           spending bill that the IG had the right to any and all documents it requested.
6
     Id. The above quote from VA spokesman Curt Cashour (“Cashour”) clearly acknowledges that
7
     Byrne has been having improper interactions with OAWP, in violation of the Accountability Act.
8

9    Id. Further, it confirms that OAWP was the proper entity to make disciplinary recommendations

10   to the Sec’y of VA.
11
            62.     In the instant matter, Byrne was improperly both an interested party situated above
12
     Fleck in the chain of command and the deciding official. See supra ¶ 22 at Clauses (T), (X) &
13
     (AA); ¶¶ 79-80, 82 & 84-86 of the Fleck Complaint, Ex. 4; ¶¶ 79-80, 82; 79-80, 82 & 84-86 of the
14

15   Amended Fleck Complaint, Ex. 4; and pp. 6-7 & 19-22 of the Fleck Opposition Motion, Ex. 4.

16   Byrne’s decision to issue two warning letters and an additional training requirement to Fleck
17   contravened proper analysis of applicable VA policy and the related factors that deciding officials
18
     are instructed to consider in such instances. Specifically, ¶ 3, titled “Policy” on Page I-1 of VA
19
     Handbook 5021/22, titled “Employee/Mgmt. Relations” and dated Mar. 14, 2016, confirms that
20

21
     VA employees are expected to maintain “the highest standards of employee integrity,” and VA

22   disciplinary penalties “will generally be imposed for like offenses.” The specific text from

23   Handbook 5021/22 states as follows:
24
            3. POLICY
25          a. The public interest requires the maintenance of high standards of employee
            integrity, conduct, effectiveness, and service to the public. When such
26          standards are not met, it is essential that prompt and just corrective action be
            taken. The policy of VA is to maintain standards of conduct and efficiency that
27
            will promote the best interests of the service. Disciplinary and adverse actions
28          shall be governed by these basic principles:


                                          Gore, et al. v. Wilkie, et al.                             42
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 43 of 113



1           (1) An employee shall be informed in writing honestly and specifically why the
            action is being brought against him or her.
2           (2) An employee shall be given a reasonable opportunity to present his or her side
            of the case.
3
            (3) The employee and representative shall have assurance of freedom from
4           restraint, interference, coercion, discrimination, or reprisal in discussing, preparing,
            and presenting a defense.
5
            b. In taking actions covered by this part, like penalties will generally be
6
            imposed for like offenses (see appendix A of this part, for further discussion).
7           However, supervisors should give consideration to several factors when
            determining what action is appropriate, including the nature and gravity of
8           the offense, the existence of either mitigating or aggravating circumstances,
            the frequency of the offense, and the employee's position. Adverse actions
9
            against employees (excluding employees in the Senior Executive Service (SES))
10          will be taken only for such cause as will promote the efficiency of the service.
            [Suspensions of more than 14 calendar days] against SES employees will be
11          based only on misconduct, neglect of duty, malfeasance or failure to accept a
            directed reassignment, or to accompany a position in a transfer of function.
12

13   (Emphasis added). See VA Handbook 5021/22 at:

14   https://www.va.gov/vapubs/viewPublication.asp?Pub_ID=836&FType=2.
15
            63.      Additionally, App. “A” beginning on p. II-A-1 of VA Handbook 5021/25 dated
16
     Dec. 28, 2017, identifies mitigating and aggravating factors for Title 38, U.S. Code “disciplinary
17
     [&]   adverse     actions”   (including     the      Accountability    Act)   for   VA     employees.
18

19   https://www.va.gov/vapubs/viewPublication.asp?Pub_ID=896&FType=2. See Grant v. Mnuchin,

20   Civil Action No. 15-1008 (RMC) (D.D.C. 2019) (upholding a Federal employee being fired due to
21
     a lack of candor when testifying under oath to agency inspector general investigators, disregarding
22
     agency procedures, and failing to cooperate in the official investigation); in McCullough, Civil
23
     Action No. 14-296 (RDM) at 16-17, this Court noted that an employer’s failure to follow
24

25   established procedures can provide evidence of pretext and cast doubt on the purported reason(s)

26   for the underlying employment decision.
27

28



                                           Gore, et al. v. Wilkie, et al.                              43
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 44 of 113



1           64.     During a Senate Veterans Affairs Comm. hearing held on Sept. 5, 2018 -- which

2    in part involved the-then pending nomination for Dr. Tamara Bonzanto (“Bonzanto”) to be the
3
     Asst. Sec’y for OAWP -- both Congress & Bonzanto recognized and acknowledged that VA: (A)
4
     needs to develop clearer policies and procedures for VA’s employee accountability process; (B)
5
     currently has a serious cultural problem of firing lower level employees for improper performance
6

7    or behavior, versus senior officials; and (C) has improperly allowed senior officials to make

8    accountability decisions regarding VA employees within their respective chains of command. 30
9
     For more information regarding Bonzanto’s Senate confirmation to be the Asst. Sec’y of OAWP,
10
     see the following Congress.gov weblink:                  https://www.congress.gov/nomination/115th-
11
     congress/2343?r=9.
12

13          65.     Notably, despite (A) Congress’ clear mandate under the Accountability Act that

14   the Asst. Sec’y for OAWP is charged with handling pertinent disciplinary-related functions for
15
     senior VA officials, and making corresponding recommendations to the Sec’y of VA; and (B) the
16
     concerns discussed on n. 2, and pp. 3, 37, 45-48 & 55-57 of the GAO Report contained Ex. 12 –
17
     which discuss the need for VA officials to avoid undue conflicts of interest when engaging in
18

19   disciplinary processes and procedures -- ¶¶ 79, 80, 82 & 84-86 of the Fleck Complaint & the

20   Amended Fleck Complaint contained Ex. 4, shockingly confirm that Byrne somehow determined
21
     that Fleck only “technically” emailed the Confidential VA Information to Wiercinski, and it was
22
     not unbecoming of a licensed Federal attorney – when Fleck & Wiercinski subsequently engaged
23
     in illegal and unprotected acts of civil conspiracy, by fraudulently and recklessly lying repeatedly
24

25   to multiple OIG investigators when testifying under oath – to try to deceive the OIG; thwart the

26

27   30
       See the U.S. Senate Comm. on Veterans’ Affairs, “‘Pending Nominations (OAWP, CIO)’ Before
28
     the U.S. Senate Committee on Veterans Affairs,” 115th Congress (Sept. 5, 2018), at:
     https://www.veterans.senate.gov/hearings/pending-nominations-oawp-cio-09052018.


                                           Gore, et al. v. Wilkie, et al.                              44
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 45 of 113



1    accuracy and efficiency of the OIG investigation; frame Gore; and cover up their misdeeds. See

2    ¶¶ 79, 80, 82 & 84-86 of the Fleck Complaint & the Amended Fleck Complaint contained Ex. 4;
3
     and n. 2, and pp. 3, 37, 45-48 & 55-57 of the GAO Report contained Ex. 12. Compare ¶¶ 2 & 47
4
     of the Fleck Complaint & the Amended Fleck Complaint, Ex. 4, with pp. 11-15 of the OIG Report,
5
     Ex. 5.
6

7             66.     Byrne’s determination per ¶¶ 84-86 of the Fleck Complaint & the Amended Fleck

8    Complaint that Fleck somehow “technically” but did not really email the Confidential VA
9
     Information to Wiercinski strains credulity, is at worst ipse dixit, and at best an unmitigated
10
     oxymoron – particularly given VA’s enduring efforts and struggles over the years -- to avoid even
11
     unintended releases of Veteran-related information. Compare ¶¶ 84-86 of the Fleck Complaint &
12

13   the Amended Fleck Complaint, Ex. 4, with pp. 1 & 10-18 of the OIG Report, Ex. 5. See Hope

14   Yen, “VA agrees to pay $20 million to veterans in 2006 data breach,” Boston.com, Jan. 28, 2009:
15
     http://archive.boston.com/news/nation/washington/articles/2009/01/28/va_agrees_to_pay_20_mi
16
     llion_to_veterans_in_2006_data_breach/. See also Dina Gusovsky, “VA data breach ‘practically
17
     unavoidable,’ memo says,” CNBC, Feb. 2014, at: https://www.cnbc.com/2014/02/20/va-data-
18

19   breach-pratically-unavoidable-memo-says.html. See also Elizabeth Snell, “VA Healthcare Data

20   Breach    Exposes     Info   of   7,000    Veterans,”      HealthITSecurity,   Dec.    29,     2014,   at:
21
     https://healthitsecurity.com/news/va-healthcare-data-breach-exposes-info-of-7000-veterans. See
22
     also Jim Absher, “VA Data Breach Reported by California Hospital,” Military.com, Mar. 26,
23
     2018, at:        https://www.military.com/militaryadvantage/2018/03/26/va-data-breach-reported-
24

25   california-hospital.html. See also Joseph Marks, “VA Stopped Publishing Breach Reports About

26   Vets’       Data     for     Nine         Months,”       Nextgov,      Aug.      24,         2018,     at:
27   https://www.nextgov.com/cybersecurity/2018/08/va-stopped-publishing-breach-reports-about-
28



                                           Gore, et al. v. Wilkie, et al.                                    45
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 46 of 113



1    vets-data-nine-months/150809/. See also “Lebanon VA Medical Center announces accidental

2    release of nearly 1000 veterans’ information,” Fox 43 Newsroom, Jan. 15, 2019, at:
3
     https://fox43.com/2019/01/15/lebanon-va-medical-center-announces-accidental-release-of-
4
     nearly-1000-veterans-information/.
5
            67.     Sec’y Wilkie is on record pledging to avoid actual and apparent conflicts of interest
6

7    while at VA, and comply with 18 U.S.C. § 208 -- as evinced in a June 21, 2018 letter that he signed

8    and submitted to Mitrano -- in Mitrano’s concurrent capacity as VA’s Designated Agency Ethics
9
     Official. See the Letter From VA Sec’y Robert L. Wilkie to Catherine Mitrano, Esq. Dated
10
     June 21, 2018 at Ex. 14. The letter begins by stating that:
11
            [t]he purpose of this letter is to describe the steps that I [Secretary Wilkie] will
12
            take to avoid any actual or apparent conflict of interest in the event that I am
13          confirmed for the position of Secretary of the U.S. Department of Veterans
            Affairs. As required by 18 U.S.C. § 208(a), I will not participate personally
14          and substantially in any particular matter in which I know that I have a
            financial interest directly and predictably affected by the matter, or in which
15
            I know that a person whose interests are imputed to me has a financial interest
16          directly and predictably affected by the matter, unless I first obtain a written
            waiver, pursuant to 18 U.S.C. § 208(b)(1), or qualify for a regulatory
17          exemption, pursuant to 18 U.S.C. § 208(b)(2) . . . .
18
     (Emphasis added). Id. In his role as the head of VA, Sec’y Wilkie is charged with and responsible
19
     to ensure that he and his subordinates, including Byrne, do not involve themselves in disciplinary
20
     matters that constitute actual or apparent conflicts of interests. See 38 U.S.C. § 303 (noting the
21

22   Sec’y of VA is responsible for the “proper execution and administration” of VA-related laws, and

23   “control, direction, and management of the [Dep’t.].”
24   When Byrne was serving as VA’s Gen. Counsel, he was required and expected to avoid conflicts
25
     of interest, and comply with 18 U.S.C. § 208. See 38 U.S.C. § 311 (confirming that VA’s Gen.
26
     Counsel is the “chief legal officer of [VA],” and “provides legal assistance to the Sec’y of VA
27

28
     concerning the programs and policies of the [Dep’t.]”). Notably, Sec’y Wilkie was serving as the



                                          Gore, et al. v. Wilkie, et al.                              46
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 47 of 113



1    Acting Sec’y of VA from Mar. 28, 2018 through May 29, 2018 -- when Byrne issued the

2    aforementioned interim & final warning letters to Fleck, with a requirement for Fleck to take
3
     additional training – and thereby violated the Accountability Act. See VA’s Official Website,
4
     “Office of Public and Intergovernmental Affairs -- [Sec’y] of Veterans Affairs,” at:
5
     https://www.va.gov/opa/bios/secva.asp. See also “United States [Sec’y] of Veterans Affairs,”
6

7    Wikipedia, at: https://en.wikipedia.org/wiki/United_States_Secretary_of_Veterans_Affairs.

8             68.     When Byrne was serving as VA’s Gen. Counsel, he was required and expected to
9
     avoid conflicts of interest, and comply with 18 U.S.C. § 208. See 38 U.S.C. § 311 (confirming
10
     that VA’s Gen. Counsel is the “chief legal officer of [VA],” and “provides legal assistance to the
11
     Sec’y of VA concerning the programs and policies of the [Dep’t.]”). Notably, Sec’y Wilkie was
12

13   serving as the Acting Sec’y of VA from Mar. 28, 2018 through May 29, 2018 -- when Byrne

14   issued the aforementioned interim & final warning letters to Fleck, with a requirement for Fleck
15
     to take additional training – and thereby violated the Accountability Act. See VA’s Official
16
     Website, “Office of Public and Intergovernmental Affairs -- [Sec’y] of Veterans Affairs,” at:
17
     https://www.va.gov/opa/bios/secva.asp. See also “United States [Sec’y] of Veterans Affairs,”
18

19   Wikipedia, at: https://en.wikipedia.org/wiki/United_States_Secretary_of_Veterans_Affairs.

20            69.     As Chief Counsel for the PLG and an “award winning” attorney before that with
21
     DOD -- as Fleck repeatedly touts in the Fleck Complaint, Amended Fleck Complaint & Fleck
22
     Opposition Motion -- Fleck knew or should have known that he was expected to safeguard the
23
     Confidential VA Information. See ¶¶ 8-11 of the Fleck Complaint & the Amended Fleck
24

25   Complaint, and pp. 1 & 20 of the Fleck Opposition Motion, Ex. 4; and pp. 5-6 of the OIG Report,

26   Ex. 5.
27

28



                                          Gore, et al. v. Wilkie, et al.                             47
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 48 of 113



1           70.     Gore certainly had not provided Wiercinski with any form of prior supervisory

2    approval or clearance to receive the Confidential VA Information from Fleck on Sept. 30, 2016.
3
     Id.
4
            71.     Additionally, during his time in OGC, Fleck had been involved in prior VA hires
5
     for new attorneys selected to work on his PLG team, with some located in D.C. and others based
6

7    in Eatontown, N.J. See ¶¶ 15 & 16 of Gore’s Notes About the OIG Report & Related Matters, Ex.

8    10. Thus, he knew or should have known that HR (with support as needed from MPA) issues the
9
     tentative offers, final offers and conducts the onboarding process for OGC personnel, not OGC
10
     Chief Counsels. 31 Id. See also ¶¶ 8-11 of the Fleck Complaint & the Amended Fleck Complaint,
11
     Ex. 4; pp. 2 & 11-13 of the OIG Report, Ex. 5; OGC’s Draft Apr. 2018 Organizational Chart; and
12

13   pp. 7 & 11 of OGC’s Organizational Slide Deck, Ex. 6. See also the following U.S. Office of

14   Personnel Management (“OPM”) weblink: https://www.opm.gov/policy-data-oversight/human-
15
     capital-management/hiring-reform/hiring-process-analysis-tool/the-tentative-job-offer-and-
16
     acceptance-element/.
17
            72.     The issue of whether VA adequately held Fleck & Wiercinski accountable for their
18

19   misdeeds runs afoul of how strongly DOJ has publicly castigated Federal employees whom

20   commit perjury. For example, in June 2018 U.S. Attorney Jessie K. Liu, Esq., (“Liu”) who is the
21
     same U.S. Atty that was involved in the Fleck v. Dep’t of Veterans Affairs case – was referenced
22
     in a prior unrelated U.S. Atty’s Office press release. It regarded false statements that a former
23
     staffer of the Senate Select Committee on Intelligence (James A. Wolfe), made to the Federal
24

25   Bureau of Investigation. DOJ Press Release, “Former U.S. Senate Employee Indicted on False

26   Statements Charges,” June 7, 2018, at: https://www.justice.gov/usao-dc/pr/former-us-senate-
27

28



                                         Gore, et al. v. Wilkie, et al.                             48
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 49 of 113



1    employee-indicted-false-statements-charges. It discussed DOJ’s view on the importance of

2    holding Federal officials accountable, when they lie to investigators after improperly disclosing
3
     sensitive information:
4
            All individuals in positions of trust must be held to the highest of standards, as
5           the American public deserves no less,” said Special Agent in Charge Dunham.
            “As alleged in this indictment, Mr. Wolfe failed to meet those standards in his
6
            repeated lies to federal agents concerning the unauthorized disclosure of
7           information. His arrest demonstrates that this conduct will not be tolerated,
            and those that engage in it will be held accountable.
8
     (Emphasis added). Id. Atty Liu was also quoted at the end of a Feb. 2019 news article of “Stars
9

10   & Stripes,” regarding the seriousness of crimes where VA employees “[betray] the public trust,”

11   e.g., through acts of fraud and to obstruct justice. See Spencer S. Hsu, “‘Greed corrupted you’:
12
     VA official who exploited veterans in fraud scan gets 11 years,” Stars & Stripes, Feb. 16, 2019,
13
     at:      https://www.stripes.com/news/veterans/greed-corrupted-you-va-official-who-exploited-
14
     veterans-in-fraud-scam-gets-11-years-1.568932. See also Gregg Re, “Greg Craig, ex-Obama
15

16   White House counsel, indicted for alleged false statements,” Fox News, Apr. 11, 2019, at:

17   https://www.foxnews.com/politics/greg-craig-ex-obama-white-house-counsel-indicted-on-
18
     making-false-statements-to-doj. (Confirming at the end of the article that Atty Liu was part of the
19
     team of U.S. Attorneys that announced Greg Craig’s Federal indictment for allegedly making false
20
     statements).
21

22          73.     Gore lacked the authority to directly hire Wiercinski for the e-discovery attorney

23   position (or any other OGC position for that matter), as those responsibilities reside with MPA and
24   HR. See the timeline of events supra ¶ 22 at Clauses (A) through (C), (E), (K) through (M) & (O)
25
     through (Q); ¶¶ 9-11 of the Fleck Complaint & the Amended Fleck Complaint, Ex. 4; pp. 2 & 11-
26
     13 of the OIG Report, Ex. 5; OGC’s Draft Apr. 2018 Organizational Chart; and pp. 7 & 11 of
27

28
     OGC’s Organizational Slide Deck, Ex. 6. See also pp. 1-2 of OGC’s “General Counsel



                                          Gore, et al. v. Wilkie, et al.                             49
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 50 of 113



1    Handbook,” specifically the section titled “Authority of the Executive Director for [MPA],”

2    Ex. 20.       See also the following OPM weblink:                     https://www.opm.gov/policy-data-
3
     oversight/human-capital-management/hiring-reform/hiring-process-analysis-tool/the-tentative-
4
     job-offer-and-acceptance-element/. See also the “Overview” section and bullet #1 on p. 30 of
5
     VA’s         2017    “Functional       Organizational            Manual”      Version      4.0,    at:
6

7    https://www.va.gov/ofcadmin/docs/VA_Functional_Organization_Manual_Version_4.pdf.

8           74.      And per the following p. 10 excerpt of Gore’s FY 2017 Performance Appraisal --
9
     in FY 2017, Gore coordinated with his OGC leadership (e.g., Hipolit and Hogan) during the
10
     process of VA recruiting, advertising, hiring, and onboarding seven new attorneys for RPLG
11
     (including Wiercinski as the new e-discovery attorney), and in none of those instances did Gore
12

13   unilaterally contact and hire the underlying individuals:

14          As part of leading the office, a key prior for Mr. Gore was to navigate the rigors of
            the Federal hiring process within and outside of the Office of General Counsel
15
            (OGC) and fill several vacancies. Through his efforts, his office was able to
16          advertise, evaluate, interview, and hire 6 new real property staff attorneys, 1 new
            E‐Discovery attorney, and a legal assistant. Mr. Gore was directly involved and
17          coordinated with his superiors during the process. These new hires resulted in
            the acquisition of approximately 16,640 of new man[-]hours for OGC, to support
18
            VA’s mission and operations.
19
     (Emphasis added). See the timeline of events supra ¶ 22 at Clauses (H) through (Q); and p. 10
20
     of Gore’s FY 2017 Performance Appraisal, Ex. 2.
21

22          75.      Gore’s diligence in following the instructions of his OGC leadership is

23   substantiated by the following excerpt on p. 10 of the OIG Report, where it is clear that Hipolit
24   wanted Fleck & Gore to coordinate in developing the vacancy announcement for the e-discovery
25
     attorney position, because that position would be providing legal support to the OGC Litigation
26
     Team – which is comprised of attorneys from PLG, RPLG, and the DCNPG:
27

28



                                          Gore, et al. v. Wilkie, et al.                                 50
                   Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 51 of 113



1            Mr. Hipolit was also questioned [by the OIG investigators] regarding Mr. Fleck’s
             involvement in designing the [e-discovery attorney] position, and evidence was
2            presented indicating Mr. Fleck’s involvement in designing the position. Mr.
             Hipolit said he wanted Contract Operation leadership involved in designing
3
             the Contract Litigation Team, because the team would affect all operations.
4            Mr. Hipolit also said it was natural for Mr. Fleck to be involved in discussions
             of the position, because he would be one of the people utilizing the services of
5            the Contract Litigation Team. Mr. Hughes, Chief Counsel of DCNPG, stated
             during questioning that he had no knowledge of any involvement by Mr. Fleck.
6

7    (Emphasis added). See p. 10 of the OIG Report, Ex. 5.

8            76.     It is axiomatic that the Plaintiffs have suffered a great deal, when considering that
9
     during the timeframe that VA denied the Plaintiffs’ FTCA claim, the United States (through DOJ)
10
     was concurrently expending time, energy, and taxpayer resources defending itself in the Fleck v.
11
     Dep’t of Veterans Affairs case. See exs. 4 & 11. But DOJ contested the action, in order to protect
12

13   the interests of the United States. Id. The Plaintiffs have a compelling need and right to do the

14   same, via the instant lawsuit against the Defendants. Id. See also the timeline of events supra ¶
15
     22.
16
                                         Part VII. Applicable Law
17
           (This section provides conclusions of law to which the Defendants need not respond)
18

19           77.     Under 28 U.S.C. § 1346(b), Federal Gov’t liability for FTCA actions are

20   determined via the law of the state (or in this case, the district) where the acts or omissions
21
     occurred, which in the instant matter is D.C. Richard v. United States, 369 U.S. 1 (1962).
22
     Additionally, in accordance with 28 U.S.C. § 2674, courts have previously noted that:
23
             “[t]he test established by the [Federal] Tort Claims Act for determining the United
24           States' liability is whether a private person would be responsible for similar
25           negligence under the laws of the State where the acts occurred."

26           Id. Wood, 961 F.2d at 198-199 (citing Rayonier v. United States, 352 U.S. 315, 319
27   (1957)).
28



                                           Gore, et al. v. Wilkie, et al.                              51
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 52 of 113



1           The pertinent inquiry is whether the duties set forth in the federal law are
     analogous to those imposed under local tort law.
2
     Wood, 961 F.2d at 199.
3

4           Establishing a prima facie case of intentional infliction of emotional distress in
            Washington, D.C. requires a showing of (1) extreme and outrageous conduct on the
5           part of the defendants, which (2) intentionally or recklessly (3) causes the plaintiff
            severe emotional distress.” Futrell v. Dep’t of Labor Fed. Credit Union, 816 A.2d
6
            793, 808 (D.C. 2003). The conduct alleged must be “so outrageous in character,
7           and so extreme in degree, as to go beyond all possible bounds of decency and to be
            regarded as atrocious, and utterly intolerable in a civilized community.” Bernstein
8           v. Fernandez, 649 A.2d 1064, 1075 (D.C. 1991). “Where reasonable persons may
            differ, it is for the jury, subject to the control of the court, to determine whether, in
9
            the particular case, the conduct has been sufficiently extreme and outrageous to
10          result in liability.” Homan v. Goyal, 711 A.2d 812, 818 (D.C. 1998).

11   Amobi v. D.C. Dep’t of Corr., 755 F.3d 980, 995 (D.C. Cir. 2014). See Apollo v. CVS Pharmacy,
12
     Civil Action No. 17-1775, pp. 8-9 (D.D.C. 2019), citing Ben-Kotel v. Howard Univ., 156 F. Supp.
13
     2d 8, 14 (D.D.C. 2001) (reciting the factors to establish a prima facie case of intentional infliction
14
     of emotional distress); Futrell v. Dep’t of Labor Fed. Credit Union, 816 A.2d 793, 808 (D.C. 2003)
15

16   (reciting the three factors for intentional infliction of emotional distress); Magee v. Am Inst. of

17   Certified Pub. Accountants, 245 F. Supp.3d 106, 111 (D.D.C. 2017) (detailing the elements for
18
     intentional infliction of emotional distress); Ortberg v. Goldman Sachs Grp., 64 A.3d 158, 163
19
     (D.C. 2013) (internal quotation marks omitted) (noting the elements for intentional infliction of
20
     emotional distress); and Kotsch v. D.C., 924 A.2d 1040, 1045 (D.C. 2007) (quoting Waldon v.
21

22   Covington, 415 A.2d 1070, 1076 (D.C. 1980). For a finding of intentional infliction of emotional

23   distress,“[t]he conduct must be so outrageous in character, and so extreme in degree, as to go
24   beyond all possible bounds of decency, and to be regarded as atrocious, and utterly tolerable in
25
     a civilized community.” Mann v. Bahi, 242 F. Supp.3d 6, 10 (D.D.C. 2017), quoting Drejza v.
26
     Vaccaro, 650 A.2d 1308, 1312 n. 10 (D.C. 1994) (quoting Restatement (Second) of Torts § 46
27

28
     cmt. d (1965)). “In the classic (if cartoonish) formulation, "[t]he ultimate question is whether the



                                           Gore, et al. v. Wilkie, et al.                                52
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 53 of 113



1    recitation of the facts to an average member of the community would arouse his [or her]

2    resentment against the actor, and lead him [or her] to exclaim ‘Outrageous!’" Id., citing Purcell
3
     v. Thomas, 928 A.2d 699, 711 (D.C. 2007). The tortfeasor's "[i]ntent or recklessness can be
4
     inferred from the outrageousness of the acts." Mann, 242 F. Supp.3d at 10; Taylor v. United
5
     States, Civil No. 12-894 (AK) at 6, (D.D.C. 2014), citing Howard Univ. v. Best, 484 A.2d 958,
6

7    985 (D.C. 1984); Davis v. Megabus Ne. LLC, 301 F. Supp3d 105, 109 (D.D.C. 2018). In the

8    Howard Univ. v. Best case, the court noted that “[a]ctions which violate public policy may
9
     constitute outrageous conduct sufficient to state a cause of action for infliction of emotional
10
     distress.” Howard Univ. v. Best, 484 at 986, citing Macey v. New York State Electric and Gas
11
     Corp., 436 N.Y.S. 2d 389, 391, 80 A.D.2d 669 (1981). See also Liser v. Smith, 254 F. Supp.2d
12

13   89, 106 (D.D.C. 2003) (confirming that multiple defendants acting in concert to recklessly and

14   intentionally fabricate facts to support unjustified acts towards a plaintiff is sufficient to “state a
15
     claim” for intentional infliction of emotional distress). See also Goolsby v. Dist. of Columbia,
16
     Case No. 16-cv-2029 (CRC), p. 20 (D.D.C. 2019) (confirming that purposefully or recklessly
17
     contriving facts about a plaintiff provides sufficient bases to state a corresponding emotional
18

19   distress claim). Cf. Garay v. Liriano, 839 F. Supp. 2d 138, 143 (D.D.C. 2012) (stating that

20   circumstances of fabricated facts recklessly and intentionally made about a plaintiff generally
21
     warrant juries to consider if reasonable persons would find that the “outrageous” standard has
22
     been met for emotional distress). See also Larijani v. Georgetown Univ., 791 A.2d 41, 42 & 44
23
     (D.C. 2002) (noting that supervisory awareness and failure to halt extreme and outrageous events
24

25   causing emotional distress for a subordinate can constitute an undue defacto “ratification” and

26   “approval” of such improper conduct). See also Harris v. Dep’t of Veterans Affairs, 776 F.3d 907
27   (D.C. Cir. 2015) (providing that “current D.C. law allows ‘an action for intentional infliction [of
28



                                            Gore, et al. v. Wilkie, et al.                                53
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 54 of 113



1    emotional distress to] be made out even in the absence of physical injury or impact.”). See also

2    Hargraves v. Dist. of Columbia, 134 F. Supp. 3d 68, 93 (D.D.C. 2015) (noting that “severe
3
     emotional distress does not require proof of physical injury or impact, but typically must be ‘so
4
     acute that physical consequences are likely to result.’”). See also Cavaliere v. Lifespring, Inc.,
5
     918 F.2d 225 (D.C. Cir. 1990), citing Williams v. Baker, 572 A.2d 1062, 1064 (D.C. 1990)
6

7    (confirming in an unpublished ruling that the D.C. Ct. of Appeals has abandoned the requirement

8    for emotional distress claims to be “traceable” to a physical injury). Brown v. Green, 781 F. Supp.
9
     36, 38-39 (D.D.C. 1991). Cf. Jane Doe v. Elam II, Civil Action No. 2:14-CV-9788 (C.D. Cal.
10
     2014) (illustrating that Federal courts have awarded intentional infliction of emotional distress
11
     damages absent the victim sustaining physical injuries).
12

13          78.     A party is liable for such extreme and outrageous acts if the conduct “is a

14   substantial factor” in bringing about the harm”[,] and the “chain of events leading to the injury”
15
     . . . [is not] “highly extraordinary in retrospect.” Wilkins v. Dist. of Columbia, 879 F. Supp.2d
16
     35, 42 (D.D.C. 2012), citing Dist. of Columbia v. Carlson, 793 A.2d 1285, 1288 (D.C. 2002). See
17
     also Wilkins v. Dist. of Columbia, 879 F. Supp. 2d 35, 42 (D.D.C. 2012) (noting for proximate
18

19   cause that [an] “actor's negligent conduct is a legal cause of harm to another if . . . his conduct is

20   a substantial factor in bringing about the harm . . . and “the danger of an intervening negligent
21
     or criminal act should have been reasonably anticipated and protected against.” Additionally,
22
     D.C. courts recognize the doctrine of respondeat superior, where an employer can be held liable
23
     for the acts of its employees that fall within the scope of their employment. Davis, 301 F. Supp.3d
24

25   at 109-110 (D.D.C. 2018), citing Boykin v. Dist. of Columbia, 484 A.2d 560, 561 (D.C. 1984);

26   Penn Cent. Transp. Co. v. Reddick, 398 A.2d 27, 29-31 (D.C. 1979), citing Jordan v. Medley, 711
27   F.2d 211, 214 (D.C. Cir. 1983) (noting that employee actions falling within the scope of
28



                                           Gore, et al. v. Wilkie, et al.                                54
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 55 of 113



1    employment occur in virtue of the employment and furthers its ends). In Penn Cent. Transp. Co.,

2    the Court noted that employers can be liable for employee actions within the scope of employment,
3
     which have an antecedent likelihood of occurring. See Penn Cent. Transp. Co., 398 A.2d at 31.
4
     Cf. Doe v. U.S., 838 F.2d 220, 223-224 (7th Cir. 1988); and Bembenista v. U.S., 866 F.2d 493,
5
     497 (D.C. Cir. 1989) (confirming that an employer can be liable to plaintiffs for breaches of duty
6

7    and regulations that are independent from torts occurring through improper conduct of other

8    employees).
9
            79.     D.C. courts also recognize a cause of action known as “civil conspiracy,” when
10
     “wrongful acts are done in furtherance of the common scheme, and damages [are] suffered as a
11
     result.” Studza v. United Arab Emirates, 281 F.3d 1287, 1305-1306 (D.C. Cir. 2002), citing Higgs
12

13   v. Higgs, 472 A.2d 875, 877 (D.C. 1984); and Blakeney v. O’Donnell, 117 F. Supp.3d 6, 14

14   (D.D.C. 2015) (quoting Paul v. Howard Univ., 754 A.2d 297, 310 (D.C. 2000). See also Friends
15
     Christian High Sch. v. Geneva Fin. Consultants, 39 F. Supp.3d 58, 64-65 (D.D.C. 2014)
16
     (recognizing that civil conspiracy is a valid means to establish vicarious liability for an underlying
17
     tort in D.C.). In Mattiaccio v. Dha Grp., Inc., 20 F. Supp.3d 220, 230 (D.D.C. 2014), this Court
18

19   advised that the four elements of civil conspiracy are as follows:

20          “‘(1) an agreement between two or more persons; (2) to participate in an unlawful
            act, or in a lawful act in an unlawful manner; and (3) an injury caused by an
21
            unlawful overt act performed by one of the parties to the agreement (4) pursuant
22          to, and in furtherance of, the common scheme.’”

23   See also Weishapl v. Sowers, 771 A.2d 1014, 1023 (D.C. 2001), citing Griva v. Davison, 637 A.2d
24   830, 848 (D.C. 1994) (confirming the four elements of civil conspiracy in D.C.); Leitner-Wise v.
25
     Clark, et al., Case No. 18-771 (BAH), pp. 5, 9 & 12 (D.D.C. 2018), quoting Halberstam, 705 F.2d
26
     at 477. See also Johnson v. Metro. Direct Prop. & Cas. Ins. Co., Civil Action No. 18-1715, pp. 7-
27

28
     8 (JEB) (D.D.C. 2019) (confirming that pertinent events, conversations, or documents are evidence



                                           Gore, et al. v. Wilkie, et al.                               55
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 56 of 113



1    that can demonstrate the existence of a civil conspiracy). A tacit versus an explicit understanding

2    between perpetrators of civil conspiracy, is sufficient to show an agreement between them.
3
     Halberstam, 705 F.2d at 477. In Loagayan v. Odeh, 199 F. Supp.3d 21, 30 (D.D.C. 2016), this
4
     Court even noted that “‘in most civil conspiracy cases,’ courts are required to ‘infer an agreement
5
     from indirect evidence[,]’” citing Halberstam, 705 F.2d at 486. In U.S. ex rel. Tran v. Computer
6

7    Scis. Corp., 53 F. Supp.3d 104, 134, this Court noted that civil conspiracies are not depending on

8    a finding of “an express or formal agreement[,]” and courts can examine the underlying scheme
9
     for patterns of coordinated knowledge and corresponding furtherance of the illicit arrangement.
10
     Moreover, D.C. law provides that “once the conspiracy has been established, all parties to it [are]
11
     liable for injuries from acts pursuant to and in furtherance of the common design, even if the
12

13   parties had not actively participated or benefitted by the parties acts resulting in injury.”

14   (Emphasis added). Id. at 479-489. And D.C. courts have even acknowledged the potential for
15
     harm occurring to plaintiffs when the defendants’ improper acts “injure the plaintiff in his trade,
16
     profession or community standing, or lower him in the estimation of the community . . . [and
17
     these adverse impacts] can [even] be satisfied without specifically identifying the plaintiff by
18

19   name. [It] suffices that the statements at issue lead the listener to conclude that the speaker is

20   referring to the plaintiff by description.” (Emphasis added). Cf. Ramos v. ADR Vantage, Inc.,
21
     Case No. 18-cv-01690 (APM), p. 2 (D.D.C. 2018). And this Court has previously noted that:
22
            [r]eputational harm typically gives rise to a cognizable injury in one of two
23          situations. The first is when the harm causes a “loss of clients or other business” —
            i.e., economic injury. See Morgan Drexen, Inc. v. CFPB, 785 F.3d 684, 692–93
24          (D.C. Cir. 2015). The second situation involves an individual whose reputation is
25          damaged as a result of public stigmatization. See Foretich v. United States, 351
            F.3d 1198, 1214 (D.C. Cir. 2003).
26
     Statewide Bonding, Inc. v. U.S. Dep’t of Homeland Security, et al., Civil Action No. 18-2115
27

28
     (JEB) at p. 7 (D.D.C. 2018).



                                          Gore, et al. v. Wilkie, et al.                             56
                   Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 57 of 113



1            80.     Pertinent D.C. court decisions have consistently held that the “intracorporate

2    conspiracy doctrine,” which generally prevents the finding of a conspiracy when the multiplicity
3
     of actors needed to form a conspiracy work within the same corporation, does not apply, when the
4
     perpetrators of the conspiracy perform acts that are illegal; that cannot be characterized as a
5
     routine business decision or conduct; and are acts where the perpetrators have a personal stake in
6

7    achieving and furthering the corporation’s illegal objectives. See Blakeney v. O’Donnell, 117 F.

8    Supp.3d 6, 13-15 (D.D.C. 2015) (providing that the intracorporate conspiracy doctrine “does not
9
     apply and . . . cannot shield [perpetrators] from civil liability.”), citing McAndrew v. Lockheed
10
     Martin Corp., 206 F.3d 1031, 1038-1039 (11th. Cir. 2000) (explaining that the intracorporate
11
     conspiracy doctrine does not view corporations as a “single actor” when the persons involved
12

13   allegedly commit criminal conspiracy). See also Rawlings v. Dist. of Columbia, 820 F. Supp.2d

14   92, 105-106 (D.D.C. 2011) (noting that individuals are not shielded under the intracorporate
15
     conspiracy doctrine for improperly-conspired conduct diverging from their employment
16
     responsibilities).
17
             81.     Additionally, for purposes of this matter, negligent infliction of emotional distress
18

19   can be established in D.C., “when one or more Defendants have ‘begun an ‘undertaking’ that

20   necessarily implicates the Plaintiff’s emotional well-being.” Hedgepeth v. Whitman Walker, 22
21
     A.3d 789, 792, 810-811, 815-818 (D.C. 2011). Specifically, the court stated as follows:
22
             We hold that a duty to avoid negligent infliction of serious emotional distress
23           will be recognized only where the defendant has an obligation to care for the
             plaintiff's emotional well-being[,] or the plaintiff's emotional well-being is
24           necessarily implicated by the nature of the defendant's undertaking to or
25           relationship with the plaintiff, and serious emotional distress is especially
             likely to be caused by the defendant's negligence.
26
     (Emphasis added). Id. at 792. See also Sandberg v. Vincent, Civil Action No. 18-666(CKK) at
27

28
     pp. 6-8 (D.D.C) (discussing the “foreseeability of harm test” that D.C. courts use to discern when



                                           Gore, et al. v. Wilkie, et al.                               57
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 58 of 113



1    a defendant owes a duty of care to a plaintiff). Cf. John Doe v. George Washington University,

2    Civil Action No. 18-553 (RMC), p. 21 (D.D.C. 2018). In Williams, the D.C. Court of Appeals
3
     held that “. . . if the plaintiff was in the zone of physical danger and was caused by defendant’s
4
     negligence to fear for his or her own safety, the plaintiff may recover for negligent infliction of
5
     serious emotional distress and any resultant physical injury, regardless of whether plaintiff
6

7    experienced a physical impact as a direct result of defendant’s negligence.” (Emphasis added).

8    Williams v. Baker, 572 A.2d 1062, 1066-1067 (D.C. 1990). In other words, the Williams court
9
     “abandoned the ‘physical impact’ requirement in favor of the more liberal ‘zone of physical
10
     danger’ rule, which permits recovery for mental distress if the defendant’s actions caused the
11
     plaintiff to be ‘in danger of physical injury’ and if, as a result, the plaintiff feared for his own
12

13   safety.” Hedgepeth, 22 A.3d at 796. The Williams holding was judicially clarified a year later,

14   when the D.C. Court of Appeals stated that “although the plaintiff’s emotional injury must be
15
     ‘serious and verifiable,’ the plaintiff need not experience a physical manifestation of the mental
16
     injury.” (Emphasis added). Hedgepeth, 22 A.3d at 797, citing Jones v. Howard Univ., 589 A.2d
17
     424 (D.C. 1991). Additionally, D.C. has a public policy “of fully and fairly compensating victims
18

19   of negligence[, as] reflected by its lack of a cap of such damages.” Raflo v. United States, 157 F.

20   Supp. 2d 1, 7 (D.D.C. 2001); see also Kaiser-Georgetown Comm. v. Stutsman, 491 A.2d 502, 509-
21
     10 (D.C. 1985) (confirming D.C.’s standing policy of holding corporations fully liable for the
22
     negligence with no cap on damages).
23
            82.     We also note that D.C. Courts have recognized the common law doctrine of
24

25   “negligent supervision,” which occurs when an employer “breaches a duty to the plaintiff to use

26   reasonable care in the supervision or retention of an employee which proximately caused harm
27   to the plaintiff.” Flythe v. Dist. of Columbia, 19 F. Supp.3d 311, 317 (D.D.C. 2014), quoting
28



                                          Gore, et al. v. Wilkie, et al.                              58
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 59 of 113



1    James v. Dist. of Columbia, 869 F. Supp.2d 119, 121 (D.D.C. 2012). See also Dist. of Columbia

2    v. Tulin, 994 A.2d 788, 794 (D.C. 2010); Rawlings v. Dist. of Columbia, 820 F. Supp.2d 92, 114
3
     (D.D.C. 2011) (quoting Dist. of Columbia v. Tulin, 994 A.2d 788, 794 (D.C. 2010); and Blakeney
4
     v. O’Donnell, 117 F. Supp. 3d 6, 20-21 (D.D.C. 2015) (confirming that D.C. law recognizes
5
     negligent supervision when “[t]he employer knew or should have known its employee behaved in
6

7    a dangerous or otherwise incompetent manner and that armed with that actual or constructive

8    knowledge, the employer nevertheless failed to adequately supervise the employee.”). See also
9
     Newman v. Borders, Inc., 530 F. Supp.2d 346, 350 (D.D.C. 2008) (noting in part that employers
10
     in D.C. have a duty to use reasonable care supervising their employees). See also Schecter v.
11
     Merch. Home Delivery, Inc., A.2d 415, 428-429 (D.C. 2006) (advising that employers remain
12

13   liable for improper acts of employees that further the underlying business activities). Cf. O’Neil

14   v. Bergan, 452 A.2d 337, 341 (D.C. 1982) (noting professional negligence can exist for attorneys
15
     when their “. . . lack of care [and] skill is so obvious” that negligence exists as matter of common
16
     knowledge). Additionally, the Court of Appeals for the D.C. Circuit has clearly advised that a
17
     defendant that commits a tort of negligence in D.C., is subject to the “eggshell skull” doctrine,
18

19   “and is liable for harm resulting from his own negligent conduct[,] even through the harm was

20   aggravated by the particular plaintiff’s condition at the time of the negligent conduct.” Bushong
21
     v. Park, No. 02-CV-633, at 12 (D.D.C. Dec. 2003).
22
            83.     Regarding the Plaintiffs’ request that the Federal Gov’t be permanently enjoined
23
     from making any further written or verbal statements, allegations, or inferences to suggest that
24

25   Gore hired Wiercinski, in lieu of MPA and HR – this Court has opined that to make that decision,

26   it must consider the following factors: “(1) the plaintiff's success on the merits, (2) whether the
27   plaintiff would suffer irreparable harm absent an injunction, (3) the hardship that the defendant
28



                                           Gore, et al. v. Wilkie, et al.                              59
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 60 of 113



1    or others would suffer, and (4) the public interest.” See McDonald’s USA, LLC v. Craft, Case

2    No. 17-cv-00119 (APM) at p. 5 (D.D.C. Nov. 2017), citing Breaking the Chain Found, Inc. v.
3
     Capitol Educ. Support, Inc., 589 F. Supp 2d 25, 30 (D.D.C. 2008). See also Heart 6 Ranch, LLC
4
     v. Bernhardt, et al., Civil Action No. 17-2711 (CKK), at p. 17 (D.D.C. 2019), citing Morgan
5
     Drexen, Inc. v. Consumer Fin. Prot. Bureau, 785 F.3d 684, 694 (D.C. Cir. 2015), quoting eBay Inc.
6

7    v. MercExchange, LLC, 547 U.S. 388, 391 (2006) (providing further discussion of the factors that

8    D.C. Courts assess when considering requests for injunctive relief).
9
            84.     In D.C., employees that resign from their employment under constructive
10
     termination scenarios due to abusive, severe, or hostile work environments, must show that their
11
     resignation was a fitting response. Steele v. Schafer, 535 F.3d 689, 694-695 (D.C. Cir. 2008). A
12

13   hostile work environment exists when acts of intimidation, ridicule, and insult permeate and

14   detrimentally change the conditions of the victim’s employment workplace. Magowan v. Lowery,
15
     166 F. Supp.3d 39, 69 (D.D.C. 2016). A constructive discharge is found to occur “when the
16
     employer deliberately makes working conditions intolerable and drives the employee into an
17
     involuntary quit.” Bean v. Dist. of Columbia, 264 F. Supp. 3d 242, 258-259 (D.D.C. 2017);
18

19   Lerner v. Dist. of Columbia, 362 F. Supp. 2d 149, 161 (D.D.C. 2005), citing Clark v. Marsh, 665

20   F.2d 1168, 1173 (D.C. Cir. 1981). In that regard, D.C. Courts will objectively look at “the totality
21
     of the circumstances, including the frequency of the discriminatory conduct, its severity, its
22
     offensiveness, and whether it interferes with an employee’s work performance.” (Emphasis
23
     added). Baloch v. Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008), citing Faragher v. City of
24

25   Boca Raton, 524 U.S. 775, 787-787 (1998). See Gordon v. Duke, 279 F. Supp. 3d 46, 56 (D.D.C.

26   2017) (distinguishing “discriminatory intimidation, ridicule, and insult” from “the ordinary
27   tribulations of the workplace.”). See also Brown v. Dist. of Columbia, Civil Action No. 09-1121,
28



                                           Gore, et al. v. Wilkie, et al.                              60
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 61 of 113



1    p. 9 (D.D.C. 2011) (stating that this Court’s objective standard for determining constructive

2    discharge is “did working conditions become so intolerable that a reasonable person in the
3
     employee’s position would have felt compelled to resign?”).
4
            85.     Such Courts will also consider whether a reasonable person would find that the
5
     circumstances created a hostile or abusive work environment. Hill v. Assocs. for Renewal in
6

7    Educ., 69 F. Supp. 3d 260, 269 (D.D.C. 2014). In Bean v. Dist. of Columbia, , the Court stated

8    the following regarding constructive termination events:
9
            Courts usually focus "on the existence of aggravating conditions in the workplace
10          which would lead a reasonable person to resign." [citing Atlantic Richfield Co. v.
            D.C. Comm’n on Human Rights, 515 A.2d 1094, 1101 (D.C. 1986)] (concluding
11          that the plaintiff was constructively discharged where she "was subject to a
            continuous barrage of derogatory comments about her appearance, behavior, and
12
            morality to the point where her behavior was compared to that of a prostitute").
13          Typically, "[w]hether working conditions are so intolerable that a reasonable
            person is forced to resign ... is a question for the trier of fact." [citing Arthur Young
14          v. Sutherland, 631 A.2d 354, 362 (D.C. 1993)].
15
     Bean v. Dist. of Columbia, 264 F. Supp. 3d 242, 258-259 (D.D.C. 2017).
16
            86.     In D.C., “a loss of consortium claim stands ‘separate and independent’ from a
17
     negligence claim.”     Casciano v. Rides, LLC, 109 F. Supp. 3d 134, 142 (D.D.C. 2015).
18

19   Additionally, D.C. courts have often applied a choice of law analysis for loss of consortium claims,

20   where the law of the state in which the married couple is domiciled is applied. Price v. Stryker
21
     Corp., 270 F. Supp. 3d 226, 231 (D.D.C. 2017); Hartley v. Dombrowski, 744 F. Supp. 2d 328, 339
22
     (D.D.C. 2010). The State of Md., where the Plaintiffs reside, recognizes loss of consortium claims
23
     as ones that are derivative to and must be asserted along with the injured spouse’s primary claim(s)
24

25   arising in tort. Oaks v. Connors, 660 A.2d 423, 33-38 (Md. 1994).

26          87.     And the state of Md. recognizes loss of consortium cases as occurring when an
27   undue action of another person or entity “results in a ‘loss of society, affection, assistance, and
28



                                           Gore, et al. v. Wilkie, et al.                               61
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 62 of 113



1    conjugal fellowship’ in the marital unit.” Rozinsky v. Assurance Co. of America, No. RDB-15-

2    02408, 5 (D. Md. 2016), citing Deems v. Western Maryland Ry. Co., 231 A.2d 514, 517 (Md.
3
     1967); Nerenhausen v. Washco Mgmt. Corp., No. JKB-15-1313, 10 (D. Md. 2017). In the instant
4
     case, the Md. Courts & Judicial Proceedings Code annotated at § 11-108(a) includes loss of
5
     consortium in the definition of “non-economic damages,” and § 11-108(b) stipulates a current
6

7    monetary recovery cap of $695,000.00, for such causes of action pursued in the year 2018.”32 See

8    Md. Courts & Judicial Proceedings Code Ann. § 11-108.33
9
                                        Part VIII. Causes of Action
10
                         Count I. Intentional Infliction of Emotional Distress34
11
            88.     In the instant matter, before Gore was constructively terminated from VA on May
12

13   4, 2018, Fleck & Wiercinski (i.e., a married couple who had practiced law with one another for

14   approx. ten years at Fleck’s private law firm, and then worked at the U.S. Army’s
15
     “Communications Electronics Command” (a/k/a “CECOM”) for approx. eight years before
16
     coming to VA) engaged in illegal and unprotected acts of civil conspiracy, by fraudulently and
17
     recklessly lying repeatedly to multiple OIG investigators when testifying under oath – to try to
18

19   deceive the OIG; thwart the accuracy and efficiency of the OIG investigation; frame Gore; and

20

21   32
        The Plaintiffs reach the $695,000 cap amount by adding the $350,000 initial cap amount cited
22   in § 11-108(b)(1) of the Maryland Courts & Judicial Proceedings Code, by $345,000, which is
     derived by calculating the number of years that have passed between the Oct. 1, 1995 date
23   referenced in § 11-108(b)(2) of that Code & the year 2019 (i.e., 23 years), and multiplying that by
     the $15,000.00 amount also referenced in Section 11-108(b)(2) of the Code (i.e., 23 x $15,000 =
24   $345,000).
25
     33
          Md. Courts & Judicial Proceedings Code Ann. § 11-108 is available at:
     https://law.justia.com/codes/maryland/2017/courts-and-judicial-proceedings/title-11/subtitle-
26   1/section-11-108/.
     34
        The Plaintiffs hereby incorporate the foregoing paragraphs of this Complaint by reference, as
27   though fully set forth herein. (with the exception of those sections where it is indicated Defendants
28
     need not respond).



                                           Gore, et al. v. Wilkie, et al.                              62
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 63 of 113



1    cover up their misdeeds. See the timeline of events supra ¶ 22; and pp. 1-2 & 10-18 of the OIG

2    Report, Ex. 5.
3
            89.       Pages 1 & 10-16 of the OIG Report clearly substantiate that Fleck & Wiercinski
4
     had the motive, opportunity, and disposition to; and in fact provided, matching testimony under
5
     oath to multiple OIG investigators: (A) falsely alleging that Gore contacted Wiercinski in mid-
6

7    Sept. 2016, and offered her the e-discovery attorney position, before Fleck emailed Wiercinski the

8    Confidential VA Information; (B) to try to avoid or lessen the consequences of legal, regulatory,
9
     and ethical violations associated with Fleck doing so. Id.
10
            90.       Subsequently, when Gore was no longer employed at VA, Fleck (and by proxy
11
     Wiercinski) attempted to further their civil conspiracy, by intentionally continuing, repeating, and
12

13   perpetrating false allegations about Gore, in the Fleck v. Dep’t of Veterans Affairs case. Compare

14   ¶ 36 of the Fleck Complaint, ¶ 36 of the Amended Fleck Complaint and pp. 3 & 17-18 of the Fleck
15
     Opposition Motion, Ex. 4, with pp. 1 & 10-18 of the OIG Report, Ex. 5. Those aspects of Fleck
16
     & Wiercinski’s improper conduct occurred after issuance of the OIG Report, which notably
17
     contained VA’s express concurrence in its findings and recommendations, via the-then Deputy
18

19   Sec’y of VA. See pp. 17 & 18 of the OIG Report, Ex. 5. Id.

20          91.       Fleck & Wiercinski’s scheme began while they both were acting within the scope
21
     of their employment at VA; continued when Fleck (and by proxy Wiercinski) sued VA in the Fleck
22
     v. Dep’t of Veterans Affairs case; and undoubtedly undermined the public trust, and brought
23
     shame, dishonor, and disrepute to VA and the legal profession. See the timeline of events supra ¶
24

25   22; the Correspondence Between Plaintiffs and VA Re Plaintiffs’ FTCA Claims, Ex. 1; and pp. 1,

26   10-18 of the OIG Report, Ex. 5. Additionally, their undue acts and omissions contravened: (A)
27

28



                                          Gore, et al. v. Wilkie, et al.                              63
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 64 of 113



1    D.C. common law doctrines of civil conspiracy35 and fraud;36 (B) D.C. “Electronic-Dist. Personnel

2    Manual” regulations 1800.2 & 1800.3(a), (m) and (n); 1801.2 that prescribe ethical responsibilities
3
     of employees;37 (C) Federal regulations of public service (i.e., 5 C.F.R. § 735.20338 and 5 C.F.R.
4

5
     35
        See Mattiaccio v. Dha Grp., Inc., 20 F. Supp.3d 220, 230 (D.D.C. 2014) (describing the four
6
     elements of civil perjury in D.C.). See also Weishapl v. Sowers, 771 A.2d 1014, 1023 (D.C. 2001),
7    citing Griva v. Davison, 637 A.2d 830, 848 (D.C. 1994) (confirming the four elements of civil
     conspiracy in Washington, D.C.).
8    36
        In United States ex rel. Folliard v. CDW Tech. Servs. Inc., 722 F. Supp.2d 20, 25 (D.D.C. 2010),
     this Court recognized the tort of fraud, and noted that it is dependent upon a statement of
9
     particularity, e.g., “the time, place and content of the false misrepresentations, the fact
10   misrepresented and what was [ob]tained or given up as a consequence of the fraud.” See also
     Molock v. Whole Foods Mkt., Inc., 297 F. Supp.3d 114, 136 (D.D.C. 2018) (recognizing the tort
11   of fraud when a Defendant made statements “with knowledge of their falsity and with the specific
     purpose of misleading” to induce a certain outcome).
12   37
         The D.C. “Electronic-District Personnel Manual” (“E-DPM”) regulations “are intended to
13   provide District government employees under the authority of the Mayor with relevant information
     regarding D.C. personnel regulations. This includes guidelines, practices, ethics, expectations
14   and standards of the District government. . . .” See the D.C. Department of Human Resources
     discussion of E-DPM regulations at: https://dchr.dc.gov/page/policies-and-procedures-dchr.
15
     D.C. Personnel Regulation 1800.2 states that: “Each employee has a responsibility to the District
16   of Columbia and its citizens to place loyalty to the laws and ethical principles above private gain.
     To ensure that every citizen can have complete confidence in the integrity of the District
17   government, each employee shall respect and adhere to the principles of ethical conduct set forth
     in this section, as well as the District of Columbia Employee Ethics Pledge and in supplemental
18   agency regulations and policies.”
19
     D.C. Personnel Regulation 1800.3(a), (m) & (n) state that: “The following general principles
20   apply to every employee and form the basis for the standards contained in this chapter. Where a
     situation is not specifically covered by another provision of law or policy, employees shall apply
21   the following principles set forth in this section in determining whether their conduct is proper:
22   (a) Government service is a public trust, requiring employees to place loyalty to the laws and
     ethical principles above private gain; (m) Employees shall adhere to all federal, state, and local
23   laws and regulations; and (n) Employees shall not take actions creating the appearance that they
     are violating the law or the ethical standards set forth in this chapter. Whether particular
24   circumstances create an appearance that the law or these standards have been violated shall be
25
     determined from the perspective of a reasonable person with knowledge of the relevant facts.”
     See      Part     I,    Chapter      18     of     the    D.C.      Personnel    Regulations    at:
26   https://dchr.dc.gov/sites/default/files/dc/sites/dchr/publication/attachments/chap_18_trans_216_e
     mployee_conduct_0.pdf.
27
     38
28
       5 C.F.R. § 735.203 is available at: https://www.law.cornell.edu/cfr/text/5/735.203. It states as
     follows: “An employee shall not engage in criminal, infamous, dishonest, immoral, or


                                          Gore, et al. v. Wilkie, et al.                              64
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 65 of 113



1    §§ 2635.101(a), (b)(1), (b)(5) and (b)(14));39 (D) duties of care and loyalty for OGC lawyers that

2    provide legal advice supporting the Sec’y of VA;40 (E) VA-related laws, rules of behavior and
3
     handbook policies safeguarding against improper disclosure of VA sensitive information and
4
     data;41 (F) the country’s “rule of law” founded on truth, honesty, and integrity, particularly from
5

6
     notoriously disgraceful conduct, or other conduct prejudicial to the Government.” (Emphasis
7    added).

8    39
        5 C.F. R. §§ 2535.101(a), (b)(1), (b)(5) & (b)(14) are available at:
     https://www.law.cornell.edu/cfr/text/5/2635.101. Those provisions state that:
9

10   “(a) Public service is a public trust. Each employee has a responsibility to the United States
     Government and its citizens to place loyalty to the Constitution, laws and ethical principles above
11   private gain. To ensure that every citizen can have complete confidence in the integrity of the
     Federal Government, each employee shall respect and adhere to the principles of ethical conduct
12
     set forth in this section, as well as the implementing standards contained in this part and in
13   supplemental agency regulations.
     (b) General principles. The following general principles apply to every employee and may form
14   the basis for the standards contained in this part. Where a situation is not covered by the standards
     set forth in this part, employees shall apply the principles set forth in this section in determining
15
     whether their conduct is proper.
16   (1) Public service is a public trust, requiring employees to place loyalty to the Constitution, the
     laws and ethical principles above private gain.
17   (5) Employees shall put forth honest effort in the performance of their duties.
     (14) Employees shall endeavor to avoid any actions creating the appearance that they are violating
18   the law or the ethical standards set forth in this part. Whether particular circumstances create an
19   appearance that the law or these standards have been violated shall be determined from the
     perspective of a reasonable person with knowledge of the relevant facts.”
20   40
        Fleck & Wiercinski’s duty of care and loyalty to the Secretary of VA stems from their positions
     as attorneys for OGC, in conjunction with 38 U.S.C. § 311, which states that: “[t]here is in the
21   [U.S.] Department [of Veterans Affairs,] the Office of the General Counsel. There is at the head
22   of the office a General Counsel, who is appointed by the President, by and with the advice and
     consent of the Senate. The General Counsel is the chief legal officer of the Department and
23   provides legal assistance to the Secretary concerning the programs and policies of the
     Department.” (Emphasis added).
24
     41
25
        Wiercinski was not yet a VA employee & had not yet received a VA computer, laptop, phone
     or other government furnished equipment -- when Fleck sent her an unencrypted email containing
26   confidential VA information -- to her home email account. Accordingly, Fleck violated applicable
     laws, rules of behavior & handbook policies regarding proper safeguarding and protection of
27   confidential VA information. See 38 U.S.C. Subchapter III titled “Information Security” at:
28
     https://www.law.cornell.edu/uscode/text/38/part-IV/chapter-57/subchapter-III. Additionally, VA
     Handbook 6500 contains multiple “Rules of Behavior” that VA employees are required to follow


                                           Gore, et al. v. Wilkie, et al.                              65
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 66 of 113



1

2

3

4

5

6

7

8
     to help ensure proper safeguarding of confidential or sensitive VA information, including at:
9
     Clause (4) on p. D-9, which states: “I am responsible for the security of VA property and
10   information, regardless of my (4) work location. VA security policies are the same and will be
     enforced at the same rigorous level when I telework as when I am in the office. I will keep
11   government furnished equipment (GFE) and VA information safe, secure, and separated from my
     personal property and information. Additionally, Clause (10) on Page D-7 of that same VA
12
     Handbook states: “I will use VA-approved encryption to encrypt any email, including attachments
13   to the email, which contains VA sensitive information before sending the email. I will not send any
     email that contains VA sensitive information in an unencrypted form.” VA Handbook 6500 is
14   available at: https://www.va.gov/vapubs/viewPublication.asp?Pub_ID=793&FType=2.
15
     VA Handbook 6500.2 also states on p. 33, in Clause (e), the following regarding the requirement
16   that VA emails containing sensitive or personal information must be encrypted: “(e) Email: Email
     containing VA SPI must be encrypted with an encryption application certified by the National
17   Institute of Standards and Technology (NIST) as Federal Information Processing Standards
     (FIPS) 140-2 compliant and approved by OCS, unless a written risk-based decision memorandum
18   from the VA CIO is in place that justifies and memorializes the decision not to encrypt the email.
19   VA has identified specific encryption applications that must be used with VA data. Email sent or
     received by a VA source that contains SPI that is not encrypted with a FIPS 140-2-compliant
20   encryption application is treated in this Handbook as unencrypted email.” VA Handbook 6500.2
     is available at: https://www.va.gov/vapubs/viewPublication.asp?Pub_ID=843&FType=2. See
21   also pp. 16-17 of VA’s FY 2018 Text-Only Course Transcript Regarding “VA Privacy and
22   Information      Security     Awareness      Rules     of    Behavior”      at:         https://va-
     maint.plateau.com/va_content/31167_VA_Privacy_and_Information_Security_Awareness_and_
23   ROB_09-22-2017_v2.1.pdf (confirming that VA employees should always encrypt emails
     containing sensitive VA information).
24

25
     See also U.S. Gov’t Accountability Office, GAO-19-105, “Information Security – Agencies Need
     to Improve Implementation of Federal Approach to Securing Systems & Protecting against
26   Intrusions,” at pp. 8-9 & 67 (Dec. 2018), at: https://www.gao.gov/assets/700/696105.pdf. Those
     pages discuss “The Federal Information Security Modernization Act of 2014,” & the
27   corresponding responsibility & ongoing need of underlying Federal agencies including VA, to
28
     safeguard & improve their measures against improper access & use of internal information.



                                          Gore, et al. v. Wilkie, et al.                             66
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 67 of 113



1    attorneys; 42 (G) Rule 4.1 of the D.C. Rules of Prof’l Conduct;”43 (H) Rule 8.3(a) of the D.C. Rules

2    of Prof’l Conduct;44 (I) Rule 8.4(a)-(d) of the D.C. Rules of Prof’l Conduct;”45 (J) ABA Rules of
3

4
     42
        Cf. “The Consequences of Perjury and Related Crimes Before the Committee on the Judiciary
     House          of       Representatives,”          105th       Cong.          67        (1998)        at:
5    https://www.govinfo.gov/content/pkg/CHRG-105hhrg53247/html/CHRG-105hhrg53247.htm. In
     the opening statement of that hearing, Chairman of the Judiciary Henry J. Hyde said the following
6
     about perjury: “So for my friends who think that perjury, lying, and deceit are in some
7    circumstances acceptable and undeserving of punishment, I respectfully disagree. Every citizen
     is entitled to her day in court, to have her claims considered under the rule of law and free from
8    these abhorrent acts. That applies no matter how small or unpopular or unimportant that person
     is and no matter how great or popular or powerful her opponent is . . . Even when the weak dare
9
     to confront the strong, the truth is not trivial. Playing by the rules is not trivial. The whole history
10   of our civilization tells us that justice is not trivial. Lying poisons justice. If we are to defend
     justice and the rule of law, lying must have consequences.” (Emphasis added).
11
     43
       Rule 4.1 of the D.C. Rules of Prof’l Conduct titled “Truthfulness in Statements to Others” states
12
     that: “[i]n the course of representing a client [i.e., the Secretary of VA], a lawyer shall not
13   knowingly: (a) [m]ake a false statement of material fact or law to a third person; or (b) Fail to
     disclose a material fact to a third person when disclosure is necessary to avoid assisting a criminal
14   or fraudulent act by a client, unless disclosure is prohibited by Rule 1.6.”
15
     See D.C. RPC 4.1 at:         https://www.dcbar.org/bar-resources/legal-ethics/amended-rules/rule4-
16   01.cfm.

17   44
        Rule 8.3(a) of the D.C. Rules of Prof’l Conduct titled “Reporting Professional Misconduct”
     states that: “(a) A lawyer who knows that another lawyer has committed a violation of the Rules
18   of Professional Conduct that raises a substantial question as to that lawyer’s honesty,
19   trustworthiness, or fitness as a lawyer in other respects, shall inform the appropriate professional
     authority.”
20
     See D.C. RPC 8.3(a) at: https://www.dcbar.org/bar-resources/legal-ethics/amended-rules/rule8-
21   03.cfm.
22   45
        Rule 8.4(a)–(d) of the D.C. Rules of Prof’l Conduct titled “Misconduct,” states that: [i]t is
23   professional misconduct for a lawyer to:
     (a) Violate or attempt to violate the Rules of Professional Conduct, knowingly assist or induce
24   another      to    do     so,     or    do      so     through     the     acts      of     another;
25
     (b) Commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or
     fitness           as          a            lawyer           in           other              respects;
26   (c) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation;
     (d) Engage in conduct that seriously interferes with the administration of justice . . . .”
27

28
     See D.C. RPC 8.4(a)-(d) at:              https://www.dcbar.org/bar-resources/legal-ethics/amended-
     rules/rule8-04.cfm.


                                            Gore, et al. v. Wilkie, et al.                                 67
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 68 of 113



1    Prof’l Conduct 4.1, 8.3(a), and 8.4(a)–(d);46 (K) the ethical standards of conduct applicable to

2    Fleck & Wiercinski’s respective bar associations;47 (L) the Federal employment oath of office at
3

4

5
     46
       Rule 4.1 of the ABA Model Rules of Prof’l Conduct, titled “Truthfulness in Statements to
     Others” states that: “In the course of representing a client a lawyer shall not knowingly:
6
     (a) make a false statement of material fact or law to a third person; or
7
     (b) fail to disclose a material fact to a third person when disclosure is necessary to avoid assisting
8
     a criminal or fraudulent act by a client, unless disclosure is prohibited by Rule 1.6.”
9

10
     See                   ABA                     Rule                    4.1                  at:
     https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr
11   ofessional_conduct/rule_4_1_truthfulness_in_statements_to_others.html.

12
     Rule 8.3(a) of the ABA Model Rules of Prof’l Conduct titled “Maintaining the Integrity of the
13   Profession” states that: “(a) A lawyer who knows that another lawyer has committed a violation
     of the Rules of Professional Conduct that raises a substantial question as to that lawyer's honesty,
14   trustworthiness or fitness as a lawyer in other respects, shall inform the appropriate professional
     authority.”
15

16   See                  ABA                    Rule                    8.3(a)                 at:
     https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr
17
     ofessional_conduct/rule_8_3_reporting_professional_misconduct/.
18
     Rule 8.4(a)-(d) of the ABA Model Rules of Prof’l Conduct, titled “Misconduct” states that: “It is
19   professional misconduct for a lawyer to:
20
     (a) violate or attempt to violate the Rules of Professional Conduct, knowingly assist or induce
     another to do so, or do so through the acts of another;
21   (b) commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness
     as a lawyer in other respects;
22   (c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation; [and]
23
     (d) engage in conduct that is prejudicial to the administration of justice[.]”

24   See                 ABA                   Rule                   8.4(a)-(d)                at:
     https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr
25   ofessional_conduct/rule_8_4_misconduct/.
26
     47
        Fleck appears to have a bar license in the State of N.J., based on a search of the “NJCourts.gov”
27   website. Wiercinski’s name did not appear during a search of the “NJCourts.gov” website.
28
     However, a Google search of “Kristina Wiercinski” reveals links suggesting that she at some point
     in time practiced law in the State of N.J.


                                           Gore, et al. v. Wilkie, et al.                               68
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 69 of 113



1    5 U.S.C. § 3331; (M) VA’s Core Values and Characteristics contained in 38 C.F.R. § Part 0,

2    Subpart A, including the agency’s well-publicized “I-Care core values,” which specifically serve
3
     as the foundation for how VA employees should interact with one another (where the “I” stands
4
     for integrity, the “C” stands for commitment; the “A” stands for advocacy; the “R” stands for
5
     Respect; and the “E” stands for excellence);48 (N) VA’s prior public pledge to keep confidential
6

7

8    See Benjamin Krause, “Former Awad Winning U.S. Army Attorneys Busted For VA Nepotism
     Scheme,”        DisabledVeterans.org,      Apr.      5,     2018,      ¶       10,       at:
9
     https://www.disabledveterans.org/2018/04/05/former-award-winning-us-army-attorneys-busted-
10   va-nepotism-scheme/.

11   Rule 4.1 of the N.J. Rules of Prof’l Conduct titled “Truthfulness in Statements to Others[,]” states:
     “(a) In representing a client a lawyer shall not knowingly: (1) make a false statement of material
12
     fact or law to a third person; or (2) fail to disclose a material fact to a third person when disclosure
13   is necessary to avoid assisting a criminal or fraudulent act by a client. (b) The duties stated in
     this Rule apply even if compliance requires disclosure of information otherwise protected by RPC
14   1.6.”
15
     See N.J. RPC 4.1 at: https://www.njcourts.gov/attorneys/assets/rules/rpc.pdf.
16
     Furthermore, Rule 8.3(a) of the same N.J. ethics rules, titled “Reporting Professional
17   Misconduct,” states: “(a) A lawyer who knows that another lawyer has committed a violation of
     the Rules of Professional Conduct that raises a substantial question as to that lawyer's honesty,
18   trustworthiness or fitness as a lawyer in other respects, shall inform the appropriate professional
19   authority.”            See      N.J.      Rule      of      Prof’l      Conduct      8.3(a)      at:
     https://www.njcourts.gov/attorneys/assets/rules/rpc.pdf.
20
     See N.J. RPC 8.3(a) at: https://www.njcourts.gov/attorneys/assets/rules/rpc.pdf.
21

22   Additionally, Rule 8.4 (a), (b), (c) & (d) of the N.J. Rules of Prof’l Conduct titled “Misconduct”
     states that: “It is professional misconduct for a lawyer to: (a) violate or attempt to violate the
23   Rules of Professional Conduct, knowingly assist or induce another to do so, or do so through the
     acts of another; (b) commit a criminal act that reflects adversely on the lawyer's honesty,
24   trustworthiness or fitness as a lawyer in other respects; (c) engage in conduct involving dishonesty,
25
     fraud, deceit or misrepresentation; (d) engage in conduct that is prejudicial to the administration
     of justice[.]”
26
     See N.J. RPC 8.4(a)-(d) at: https://www.njcourts.gov/attorneys/assets/rules/rpc.pdf.
27

28
     48
       Also note that 38 C.F.R. § 0.602, titled “Core Characteristics, states the following in Clause (a):
     “Trustworthy. VA earns the trust of those it serves, every day, through the actions of its employees.


                                            Gore, et al. v. Wilkie, et al.                                69
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 70 of 113



1    VA information safety secured; and (O) the Kalkines warnings administered before their testimony

2    to the OIG.49 These strictures require attorneys to conduct themselves and engage others in a
3
     manner commensurate with the highest standards of ethical behavior.50 See In re Mason, 736 A.2d
4
     1019, 1024 (D.C. 1999) (noting that “[l]awyers have a greater duty than ordinary citizens to be
5
     scrupulously honest at all times, for honesty is ‘basic’ to the practice of law . . . Every lawyer has
6

7    a duty to foster respect for the law, and any act by a lawyer which shows disrespect for the law

8    tarnishes the entire profession.”). These violations unequivocally illustrate that Fleck (and by
9
     proxy Wiercinski’s) conduct was extreme and outrageous, intentionally orchestrated, and caused
10
     the Plaintiffs to suffer severe emotional distress, amongst other injuries as noted in this Complaint.
11
     Compare ¶ 36 of the Fleck Complaint, ¶ 36 of the Amended Fleck Complaint and pp. 3 & 17-18
12

13   of the Fleck Opposition Motion, Ex. 4, with the timeline of events, supra ¶ 22; and pp. 1 & 10-18

14   of the OIG Report, Ex. 5. The Plaintiffs also note that Fleck and DOJ failed in their respective
15
     duties to avoid and/or correct the record in the Fleck v. Dep’t of Veterans Affairs case, regarding
16
     the inaccuracies that Fleck continued to repeatedly make about Gore in underlying briefs. 51 See
17
     supra ¶¶ 45 & 47.
18

19
     They provide care, benefits, and services with compassion, dependability, effectiveness, and
20   transparency.”
21   49
        See ¶¶ 60 of the Fleck Complaint & the Amended Fleck Complaint, Ex. 4. See also 5 U.S.C. §
22   3331 (containing the Federal oath of office).
     50
        See Terry Frieden, “VA will pay $20M to settle lawsuit over stolen laptop’s data,” CNN, Jan.
23   27, 2009 (containing a quote from VA stating the agency “is committed to being the 'gold standard'
     in data security, just as we are a leader in the health care industry. We want to assure veterans there
24   is no evidence that the information involved in this incident was used to harm a single veteran.”).
25
     http://www.cnn.com/2009/POLITICS/01/27/va.data.theft/index.html.
     51
        Rule 11(b)(3) of the Fed. R. Civ. P.; Rule 3.3(a)(1) of the D.C. Rules of Prof’l Conduct; and Rule
26   3.3(a)(1) of the ABA Model Rules of Prof’l Conduct prohibit lawyers from making false statements
     of fact or law to tribunals, and failing to correct false statements of material fact or law. See Rule
27   11(b)(3) of the Fed. R. Civ. P. regarding “Signing Pleadings, Motions, and Other Papers;
28
     Representations to the Court; Sanctions[,]” at: https://www.law.cornell.edu/rules/frcp/rule_11.
     See also Rule 3.3(a)(1) of the D.C. Rules of Prof’l Conduct regarding “Candor Toward the


                                           Gore, et al. v. Wilkie, et al.                                70
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 71 of 113



1           92.     While United States citizens do not have a right to bring private causes of action

2    for criminality -- Fleck & Wiercinski’s misconduct as described on pp. 1 & 10-18 of the OIG
3
     Report and this Complaint – brings attention to Federal laws against conspiracy, false statements,
4
     obstruction of proceedings, perjury, and subordination of perjury (i.e., 18 U.S.C. §§ 371, 1001,
5
     1505, 1621 & 1622)52 – and D.C. laws against criminal conspiracy (Title 22, c. 18, §
6

7
     Tribunal,” at: https://www.dcbar.org/bar-resources/legal-ethics/amended-rules/rule3-03.cfm. See
8
     also Rule 3.3(a)(1) of the ABA Model Rules of Prof’l Conduct regarding “Candor Toward the
9    Tribunal,”                                                                                   at:
     https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr
10   ofessional_conduct/rule_3_3_candor_toward_the_tribunal/.
11   52
        Regarding the issue of how courts assess whether false statements made to the Federal Gov’t
12   are “material” & thereby violate 18 U.S.C. § 1001, this Court stated the following in United States
     v. Moore, 612 F.3d 698, 700-701 (D.C. Cir. 2010):
13
     “Section 1001 does not define “materially false.” The Supreme Court has said a statement is
14   materially false if it has “a natural tendency to influence, or [is] capable of influencing, the
     decision of the decision[-]making body to which it was addressed.” United States v. Gaudin, 515
15
     U.S. 506, 509, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1995). Many of our sister circuits have adopted
16   a somewhat broader approach to determining materiality, asking not only whether a statement
     might influence a discrete decision, but also whether a statement might affect in any way the
17   functioning of the government agency to which it was addressed. See, e.g., United States v.
     Alemany Rivera, 781 F.2d 229, 235 (1st Cir.1985) (“test for materiality under 18 U.S.C. § 1001
18
     is ... whether [the statement] had the capacity to influence a government function”); United States
19   v. Lichenstein, 610 F.2d 1272, 1278 (5th Cir.1980) (“false statement must simply have the capacity
     to impair or pervert the functioning of a government agency”); United States v. White, 270 F.3d
20   356, 365 (6th Cir.2001) (“ ‘materiality’ is a fairly low bar.... [T]he government must present at
     least some evidence showing how the false statement in question was capable of influencing
21
     federal functioning.”); United States v. Moore, 446 F.3d 671, 681 (7th Cir.2006) (statement is
22   material if it “has a natural tendency to influence, or ... is capable of affecting, a government
     function”); United States v. Calhoon, 97 F.3d 518, 530 (11th Cir.1996) (“it is enough if the
23   statements had a natural tendency to influence [ ] or [were] capable of affecting or influencing a
     government function”) (internal quotation marks deleted); see also Brogan v. United States, 522
24
     U.S. 398, 403, 118 S.Ct. 805, 139 L.Ed.2d 830 (1998) (§ 1001 at least “protect[s] the authorized
25   functions of governmental ... agencies from the perversion which might result” from relying upon
     a false statement); United States v. Sarihifard, 155 F.3d 301, 307 (4th Cir.1998) (stating
26   distinction between discrete decision and general investigation by grand jury is “irrelevant” to
     materiality).
27

28
     In determining whether a false statement is material this court has consistently asked whether the
     statement has a tendency to influence a discrete decision of the body to which it was addressed.


                                          Gore, et al. v. Wilkie, et al.                             71
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 72 of 113



1    1805a.(a)(1)),53 perjury (i.e., Title 22, ch. 24, § 22-2402).54 See pp. 1 & 10-18 of the OIG Report,

2    Ex. 5. In that regard, American civil and criminal laws represent deeply-rooted reflections of what
3

4    See, e.g., United States v. Winstead, 74 F.3d 1313, 1320-21 (1996); United States v. Hansen, 772
     F.2d 940, 949 (1985). We have, however, suggested a “lie distorting an investigation already in
5    progress” also would run afoul of § 1001. Hansen, 772 F.2d at 949. We now join the other circuits
     in holding a statement is material if it has a natural tendency to influence, or is capable of
6
     influencing, either a discrete decision or any other function of the agency to which it was
7    addressed.”

8    18 U.S.C. § 371 provides in pertinent part that “[i]f two or more persons conspire to commit any
     offense against the United States, or to defraud the United States, or any agency thereof in any
9
     manner for any purpose, and one or more of such persons do any act to effect the object of the
10   conspiracy, each shall be fined under this title or imprisoned not more than five years or both.”

11   Additionally, 18 U.S.C. §§ 1001, 1621 & 1622 in part respectively provide that persons that either
     commit perjury regarding matters within the jurisdiction of the Executive Branch (i.e., Federal
12   employees acting within the scope of their employment); commit perjury while under oath; make
13   false declarations to Federal courts, or procures another to commit perjury, shall be subject to an
     unspecified fine and/or up to 5 years of imprisonment.
14
     18 U.S.C. 1505 in part prohibits persons from seeking to or in fact corruptly influencing,
15   obstructing, or impeding “due and proper administration of the law” regarding proceedings before
16
     Federal agencies.

17   We also note that 18 U.S.C. § 3282 provides a 5 year statute of limitations for prosecution of such
     non-capital Federal crimes.
18

19
     See also Charles Doyle, Senior Specialist in American Public Law, “False Statements [&] Perjury:
     An Overview of Federal Criminal Law,” Congressional Research Service, May 2018, at:
20   https://fas.org/sgp/crs/misc/98-808.pdf (discussing the Federal criminal statutes of perjury & the
     potential penalties for violating them).
21
     53
        The crime of “conspiracy to commit crime” under D.C. Code Title 22, c. 18, § 1805a(a)(1)
22
     specifically states as follows: “If 2 or more persons conspire either to commit a criminal offense
23   or to defraud the District of Columbia or any court or agency thereof in any manner or for any
     purpose, each shall be fined not more than the amount set forth in § 22-3571.01 or imprisoned not
24   more than 5 years, or both, except that if the object of the conspiracy is a criminal offense
     punishable by less than 5 years, the maximum penalty for the conspiracy shall not exceed the
25
     maximum penalty provided for that offense.”
26   54
       The crime of perjury under D.C. Code Title 22, c. 24, § 22-2402, titled “Perjury” is a felony,
     and that Section specifically states as follows:
27

28
     (a) A person commits the offense of perjury if: (1) Having taken an oath or affirmation before a
     competent tribunal, officer, or person, in a case in which the law authorized such oath or


                                          Gore, et al. v. Wilkie, et al.                              72
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 73 of 113



1    types of behavior are acceptable and unacceptable in this country. Id. Conspiracy to frame another

2    individual by lying repeatedly under oath to the OIG and then submitting false statements to this
3
     Court, has laws directed against it, because legislators for society at large have declared that such
4
     conduct is undesirable and intolerable in this civilized society, inherently injure and harm the
5
     victims involved and warrant associated penalties and repercussions when verified. See id. &
6

7    supra ¶ 91. Accordingly, it is injurious to Gore for the Defendants to render him as a lesser version

8    of his professional self through the conspiracy of lies and deceit. Id.
9
            93.     Fleck’s repeated lies about Gore to this Court in the Fleck v. Dep’t of Veterans
10
     Affairs case, are direct yet unjustified proclamations to the judiciary that Gore is untrustworthy;
11
     underhanded; skirts processes, policies & procedures; and is unfit to practice law. Id. See also
12

13   supra ¶ 91; Exs. 4 & 11; and Blakeney v. FBI, et al., Civil Action No. 17-cv-2288 (BAH) at pp.

14   10-11 (D.D.C. 2019), citing Stern v. FBI, 737 F.2d 84, 91-92 (D.C. Cir. 1984) (confirming judicial
15
     recognition that individuals “have a strong interest in not being associated unwarrantedly with
16
     alleged criminal activity.”).
17

18
     affirmation to be administered, that he or she will testify, declare, depose, or certify truly, or that
19   any written testimony, declaration, deposition, or certificate by that person subscribed is true,
     wilfully and contrary to an oath or affirmation states or subscribes any material matter which he
20   or she does not believe to be true and which in fact is not true; (2) As a notary public or other
     officer authorized to take proof of certification, wilfully certifies falsely that an instrument was
21
     acknowledged by any party thereto or wilfully certifies falsely as to another material matter in an
22   acknowledgement; or (3) In any declaration, certificate, verification, or statement made under
     penalty of perjury in the form specified in § 16-5306 or 28 U.S.C. § 1746(2), the person willfully
23   states or subscribes as true any material matter that the person does not believe to be true and that
     in fact is not true.
24
     (b) Any person convicted of perjury shall be fined not more than the amount set forth in § 22-
25
     3571.01 or imprisoned for not more than 10 years, or both. See D.C. Code, Title 22, c. 24, § 22-
26   2402 at: https://code.dccouncil.us/dc/council/code/sections/22-2402.html.

27   See In Re Goffe, 641 A.2d 458 at n. 8 (D.C. 1994) (discussing the penalties of lying under oath to
     a Federal agency). See also 2910 Ga. Ave. LLC v. Dist. of Columbia, 234 F. Supp.3d 281, 309
28   (D.C.C. 2017) (confirming that perjury is a felony under D.C. law).


                                           Gore, et al. v. Wilkie, et al.                                73
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 74 of 113



1           94.     DOJ and VA should have but failed to have Fleck & Wiercinski sign “Non-

2    Prosecution Agreements” -- to make Fleck & Wiercinski expressly agree to refrain from making
3
     any future false allegations that contravene or contest the findings and recommendations in the
4
     OIG Report, and VA’s corresponding review and concurrence thereof -- or face prosecution for
5
     the false statements that they repeatedly made about Gore to multiple OIG investigators – as
6

7    documented in the OIG Report. See §§ 9-27.600; 9-27.620; 9-27.630; 9-27.640; and 9-27.650 of

8    the DOJ Manual, at: https://www.justice.gov/jm/jm-9-27000-principles-federal-prosecution#9-
9
     27.650.55 DOJ and VA failed to be good stewards of the nation’s tax dollars -- because the United
10
     States instead had to subsequently expend significant time, funds, and resources – defending
11
     against the Fleck v. Dep’t of Veterans Affairs case – as well as the instant lawsuit.
12

13          95.     The improper acts and omissions regarding defective or deficient pleadings filed

14   with this Court in the Fleck v. Dep’t of Veterans Affairs case – occurred as many as 245 days after
15
     Gore was no longer with VA. See the timeline of events supra ¶ 22 at Clauses (FF) through (NN).
16
     Accordingly, the resulting severe harm to the Plaintiffs, did not occur within a context of Gore
17
     being an “employee” of VA under FECA. See the timeline of events supra ¶ 22. The employment
18

19   relationship was certainly over, as Gore for example, had no VA office; did not have a VA I.D.

20   Badge; was not handling assignments for VA; no longer received a salary from VA; possessed no
21
     VA gov’t-furnished equipment; and neither supervised nor reported to anyone at VA.              Id.
22
     Moreover, FECA cannot provide the various types of relief that the Plaintiffs now seek from this
23
     Court. See infra at the “Request For Relief” Section.
24

25

26
     55
        Cf. Nat’l Dist. Atty’s Assoc., “Nat’l Dist. Atty’s Assoc. Statement on Prosecutorial Best
     Practices in High Profile Cases,” Mar. 27, 2019, at: https://ndaa.org/wp-content/uploads/NDAA-
27   Press-Release-on-Prosecutorial-Best-Practices-in-High-Profile-Cases.pdf. (Stating that “. . . when
28
     a prosecutor seeks to resolve a case through diversion or some other alternative to prosecution, it
     should be done so with an acknowledgement of culpability on the part of the defendant.”


                                           Gore, et al. v. Wilkie, et al.                            74
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 75 of 113



1           96.       Fleck & Wiercinski’s misconduct contravenes the fidelity that is paramount and

2    essential to the “rule of law;” failed to serve any legitimate public interest; and cannot be tolerated
3
     in a Federal agency, national law office, professional setting, or civilized society. See Mann, 242
4
     F. Supp.3d at 10; and Purcell, 928 A.2d at 711. See also Westfield Ins. Co. v. Harris, 134 F.3d
5
     608, 615 (4th. Cir. 1998) (referencing the “doctrine of chances” and the “experience of conduct”
6

7    that provide “[w]here prior acts of apparent coincidence are similar, the repeated reoccurrence

8    of such an act takes on increasing relevance to support the proposition that there is an absence of
9
     accident.”).
10
            97.       The harm that the Plaintiffs have endured, was exacerbated through VA’s illegal &
11
     improper acts and omissions, including Byrne’s violation of the Accountability Act. For example,
12

13   VA and OGC leadership failed to sufficiently engage and check with pertinent MPA and HR

14   subject matter experts, who could have readily confirmed during a basic inquiry that Gore did not,
15
     and in fact lacked the requisite authority, to hire Wiercinski. See ¶¶ 9-11 of the Fleck Complaint
16
     & the Amended Fleck Complaint, Ex. 4; pp. 2 & 11-13 of the OIG Report, Ex. 5; OGC’s Draft
17
     Apr. 2018 Organizational Chart; and pp. 7 & 11 of OGC’s Organizational Slide Deck, Ex. 6. See
18

19   also the following OPM weblink: https://www.opm.gov/policy-data-oversight/human-capital-

20   management/hiring-reform/hiring-process-analysis-tool/the-tentative-job-offer-and-acceptance-
21
     element/. See also the “Overview” section and bullet #1 on p. 30 of VA’s 2017 “Functional
22
     Organizational                 Manual”                      Version             4.0,                at:
23
     https://www.va.gov/ofcadmin/docs/VA_Functional_Organization_Manual_Version_4.pdf.                  HR
24

25   handled those actions with support as needed from MPA. Id.

26

27

28



                                           Gore, et al. v. Wilkie, et al.                                75
                   Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 76 of 113



1           98.      In United States v. Holland, 22 F.3d 1040, 1047 (11th Cir. 1994), the court clearly

2    articulated the seriousness of perjury violations, regardless of a criminal or civil context. It stated
3
     as follows:
4
            In so holding, we categorically reject any suggestion, implicit or otherwise, that
5           perjury is somehow less serious when made in a civil proceeding. Perjury,
            regardless of the setting, is a serious offense that results in incalculable harm to the
6
            functioning and integrity of the legal system as well as to private individuals. In the
7           instant case, Holland's perjury inexcusably wasted valuable and scarce public
            resources. His actions needlessly consumed court time, forced the Federal Bureau
8           of Investigation and the United States Attorney's Office to engage in prolonged
            investigations, and attempted to prevent private citizens, the Williams plaintiffs,
9
            from satisfying their judgment.
10
     Id.
11
            99.      The OIG Report was permanently posted on the internet on or around March 29,
12

13   2018.56 Multiple news articles discussing it subsequently appeared on the internet – including one

14   dated Apr. 5, 2018 from “DisabledVeterans.org” (DVO) -- which is titled “Former Award
15
     Winning Army Attorneys [Fleck and Wiercinski] Busted In VA Nepotism Scheme.”57 See the
16
     DisabledVeterans.org News Article at Ex. 15. See also ¶ 97 of the Amended Fleck Complaint;
17
     n. 3 on p. 14 of the Amended Fleck Complaint; and pp. 7, 24 & 31 of the Fleck Opposition Motion,
18

19   Ex. 4. That DVO article highlighted the improper acts of Fleck & Wiercinski, and inaccurately

20   posited that all the OGC lawyers involved were culpable in his (and by proxy Wiercinski’s)
21
     despicable conduct. Unlike Fleck and Wiercinski, Gore was not involved in their unscrupulous
22

23   56
        The OIG Report is available at: https://www.va.gov/oig/pubs/VAOIG-17-03324-123.pdf.
     57
        See Eric White, “VA chief counsel bent ethics rules to get wife fired,” Federal News Network,
24   Apr. 2, 2018, at: https://federalnewsradio.com/federal-newscast/2018/04/va-chief-counsel-bent-
25
     ethics-rules-to-get-wife-hired/. See also Ethan Barton, “Senior VA Lawyer ‘Engaged In Nepotism’
     To Get His Wife An Agency Job,” The Daily Caller, Apr. 4, 2018, at:
26   http://dailycaller.com/2018/04/02/senior-va-lawyer-nepotism-wife-job/. See also Emma Cueto,
     “VA Counsel Pulled Strings To Get Wife Hired, Probe Finds,” Law 360, Mar. 30, 2018, at:
27   https://www.law360.com/articles/1027986/va-counsel-pulled-strings-to-get-wife-hired-probe-
28
     finds.



                                           Gore, et al. v. Wilkie, et al.                                76
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 77 of 113



1    behavior including nepotism; the improper exchange of Confidential VA Information; and

2    repeated lies while testifying under oath to multiple OIG investigators. Id. See also pp. 1 & 10-
3
     16 of the OIG Report, Ex. 5. Yet, both the OIG Report and DVO article come up during a Google
4
     search of “Cameron Gore Veterans Affairs.” See ¶¶ 8-9 of Gore’s Notes About the OIG Report
5
     & Related Matters, Ex. 10.
6

7           100.    From Mar. 28, 2018 through Apr. 19, 2018, Gore was “on an island,” having to sort

8    through the recent events that transpired, while needing to educate himself about VA’s
9
     accountability process -- and continuing to perform his RPLG Chief Counsel duties. See ¶¶ 10 &
10
     25 of Gore’s Notes About the OIG Report & Related Matters, Ex. 10. That was a harrowing
11
     proposition, because OGC leadership frequently told the entire staff including Gore, that we will
12

13   “have your back” when you encounter adversity at VA. In fact, on Apr. 20, 2018, which was

14   around the same timeframe when Gore sought to discuss and receive support from OGC leadership
15
     (i.e., Byrne and Mitrano) regarding the OIG Report -- Mitrano said as much on the front page of
16
     an OGC Newsletter -- which she emailed to the entire OGC staff. See the OGC Newsletter Dated
17
     Apr. 20, 2018 at Ex. 16. Mitrano’s article also specifically indicated that OGC leadership would
18

19   not tolerate acts of dishonesty or evil intent. Her quote was as follows:

20                                     “We have your back.”
21
            “We have your back.” You have heard me, our General Counsel Jim Byrne
22          and other OGC leaders stress this point on many occasions as we ask you to
            become more comfortable with litigation risk and supporting our clients
23          through culture change. But what, exactly, does this mean? Surely we won’t
            “have your back” if a case goes south and costs the VA lots of money – or will we?
24          What if a client dis-regards your risk assessment because he or she is unwilling to
25          seek settlement authority and we later lose the case – will we have your back then
            or will we hold you accountable because you lost a case that had some pretty clear
26          vulnerability?
27          The answer to the above questions is yes, we will have your back. If you are
28
            diligently working your case to the best of your ability given the time and resources



                                          Gore, et al. v. Wilkie, et al.                            77
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 78 of 113



1           at your disposal, we will support you. First of all, there is no fault in losing a case
            after advising the client of known risks. How-ever, even if you do make an honest
2           mistake along the way – maybe miss an argument or deadline – we will still support
            you. To paraphrase our General Counsel, we will underwrite first time
3
            mistakes made in good faith. This means they are not the result of dishonesty,
4           evil intent or pure laziness. We will also underwrite creativity and initiative
            undertaken in good faith even if it does not ultimately yield the desired results.
5           What we can’t support are repetitive errors and intentional acts in defiance of
            direction.
6

7           The key here is to try our best, seek help when needed and let your supervisor
            know as soon as things start looking bad. This is the best way to ensure we can
8           lock arms, mitigate any risk to our clients and be sure we all have each other’s
            back. No one is perfect and sometimes the lessons we learn from challenging
9
            situations actually yield positive results for the VA and our clients if we recognize
10          and apply them correctly.
            Thanks for all you do!
11          Cathy
12
     (Emphasis added). Id.
13
            101.     On May 4, 2018, the day that Gore’s resignation became effective, Hogan issued
14
     an email to Gore’s former RPLG staff. See Hogan’s May 4, 2018 email to RPLG Staff, Ex. 17.
15

16   The email stated as follows:

17          Folks,
18
            As you know, Cam Gore has been on leave for the last two weeks. After a lot
19          of thought, he has decided to resign from VA effective today, May 4th.

20          Cam has demonstrated an extraordinary commitment to VA and all of its real-
            property programs over his 19-year career, and few can match his record of
21
            personal dedication to VA’s mission.
22
            I have spoken with [the RPLG DCC], and he will be Acting Chief Counsel
23          beginning tomorrow. We plan to begin recruitment for a permanent Chief Counsel
            replacement as soon as possible.
24

25          This is sudden news and I appreciate it will take you some time to adjust to it. It
            would be best if we all continue to focus on our work in support of the Department
26          and Veterans. Please contact [the RPLG DCC], or me, if you need to speak to
            someone about this matter.
27

28



                                          Gore, et al. v. Wilkie, et al.                              78
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 79 of 113



1           I will hold a meeting with all of you next Thursday when I return from OGC’s
            leadership summit. Take care,
2
            Mike
3

4    (Emphasis added). Id.

5           102.    The damage and injury that Fleck, Wiercinski, VA, and DOJ have caused to Gore’s
6
     career, is all the more tragic, when considering that he is in a very competitive profession, which
7
     has a significantly lower number of African-Americans and other minorities working in senior
8
     executive and partner level positions.58 That lack of minority representation is even more glaring
9

10
     58
        See the “2018 Report On Diversity in U.S. Law Firms,” National Association for Law
11   Placement,                 Inc.,”            Jan.              2019,               at:
     https://www.nalp.org/uploads/2018NALPReportonDiversityinUSLawFirms_FINAL.pdf.
12

13   Pages 5-6 in part state as follows: “In 1993 minorities accounted for 2.55% of partners and women
     accounted for 12.27% of partners. And at just 3.19% of partners in 2018, minority women continue
14   to be the most dramatically underrepresented group at the partnership level, a pattern that holds
     across all firm sizes and most jurisdictions. The representation of minority women partners is
15   somewhat higher (3.66%) at the largest firms with more than 700 lawyers. Minority men,
16
     meanwhile, accounted for just 5.94% of partners in 2018, compared with 5.52% in 2017. This
     means that the increase in minorities among partners was not quite three-tenths of one percent for
17   women and somewhat more than four-tenths of one percent for men.
18   But, as is the case with associates, most of the increase in minority representation among partners
19
     since 2009 can be attributed to an increase of Asian and Hispanic male partners in particular.
     Representation of Black/African-Americans among partners has barely changed over the period
20   and was 1.83% in 2018, flat compared with 2017, and not much higher than the 1.71% figure in
     2009 . . . .” (Emphasis added).
21
     See also Debra Cassens Weiss, “Law firm diversity is ‘good news/bad news story,’ says [Nat’l
22
     Ass’n of Law Placement Exec. Dir.],” ABAJournal.com, Jan. 9, 2019, at:
23   http://www.abajournal.com/news/article/law-firm-diversity-is-bad-news-good-news-story-nalp-
     executive-director-says. That article in part notes that following: “At the partnership level, women
24   make up 23.36 percent of law firm partners; blacks make up 1.83 percent of law firm partners;
     and minorities overall make up 9.13 percent of partners.
25
     The percentage of black partners didn’t increase between 2017 and 2018. There was less than a
26
     percentage point gain for women and minorities, but the increase for minorities was still notable,
27   according to the press release.

28
     On the bad-news side, he said, representation of black associates remains below prerecession
     levels, and representation of black partners “has barely budged since the recession.” He also


                                          Gore, et al. v. Wilkie, et al.                              79
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 80 of 113



1    in Washington, D.C., which has the highest concentration of lawyers in the country -- many of

2    whom hail from nine prominent law schools in the area – specifically, Georgetown Univ., Catholic
3
     Univ., George Washington Univ., American Univ., Howard Univ., Univ. of the Dist. of Columbia,
4
     Univ. of Md., George Mason Univ., and Univ. of Va.59
5
                          Count II. Negligent Infliction of Emotional Distress60
6

7           103.    In the instant matter, before Gore was constructively terminated from VA on May

8    4, 2018, Fleck & Wiercinski engaged in illegal and unprotected acts of civil conspiracy, by
9
     fraudulently and recklessly lying repeatedly to multiple OIG investigators when testifying under
10
     oath – to try to deceive the OIG; thwart the accuracy and efficiency of the OIG investigation; frame
11
     Gore; and cover up their misdeeds. See the timeline of events supra ¶ 22; and pp. 1 & 10-18 of
12

13   the OIG Report, Ex. 5. Subsequently, when Gore was no longer employed at VA, Fleck (and by

14   proxy Wiercinski) attempted to further their civil conspiracy, by recklessly continuing, repeating,
15

16   noted that minority women are “the most underrepresented group at the partnership level,” with
     black women being the least well-represented of all.” (Emphasis added).
17
     See also Deborah L. Rhode, “Law is the least diverse profession in the nation. And lawyers aren’t
18   doing enough to change that[,]”Washington Post, Mar. 27, 2015 (stating in part that “[a]lthough
19   blacks, Latinos, Asian Americans and Native Americans now constitute about a third of the
     population and a fifth of law school graduates, they make up fewer than 7 percent of law firm
20   partners and 9 percent of general counsels of large corporations. In major law firms, only 3
     percent of associates and less than 2 percent of partners are African Americans.”). (Emphasis
21   added).                  That         news         article         is         available       at:
22   https://www.washingtonpost.com/posteverything/wp/2015/05/27/law-is-the-least-diverse-
     profession-in-the-nation-and-lawyers-arent-doing-enough-to-change-
23   that/?utm_term=.5ef381326882.
24   59
        According to “The Last Gen X American” website: D.C. ranks #1 in having the largest number
25
     of lawyers per capita, with approx. 788 lawyers for every 1 resident. The state of Md., where Gore
     resides, ranks #3 on that list, with 64.1 lawyers for every resident.                             See
26   https://lawschooltuitionbubble.wordpress.com/original-research-updated/lawyers-per-capita-by-
     state/.
27   60
        The Plaintiffs hereby incorporate the foregoing paragraphs of this Complaint by reference, as
28
     though fully set forth herein. (with the exception of those sections where it is indicated Defendants
     need not respond).


                                           Gore, et al. v. Wilkie, et al.                              80
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 81 of 113



1    and perpetrating false allegations about Gore, in the Fleck v. Dep’t of Veterans Affairs case.

2    Compare ¶ 36 of the Fleck Complaint, ¶ 36 of the Amended Fleck Complaint and pp. 3 & 17-18
3
     of the Fleck Opposition Motion, Ex. 4, with pp. 1 & 10-18 of the OIG Report, Ex. 5. Those aspects
4
     of Fleck & Wiercinski’s improper conduct occurred after issuance of the OIG Report, which
5
     notably contained VA’s express concurrence in its findings and recommendations, via the-then
6

7    Deputy Sec’y of VA. See pp. 17 & 18 of the OIG Report, Ex. 5. Id. Fleck & Wiercinski’s scheme

8    began while they both were acting within the scope of their employment at VA; continued when
9
     Fleck (and by proxy Wiercinski) sued VA in the Fleck v. Dep’t of Veterans Affairs case; and has
10
     undoubtedly brought disrepute to VA and the legal profession. See the timeline of events supra ¶
11
     22; the Correspondence Between Plaintiffs and VA Re Plaintiffs’ FTCA Claims, Ex. 1; and pp. 1,
12

13   10-18 of the OIG Report, Ex. 5. Additionally, their undue acts and omissions contravened multiple

14   laws, regulations, duties, rules, policies, ethical standards, oaths, core values, public pledges, and
15
     Kalkines warnings. See supra ¶ 91. These violations unequivocally illustrate that Fleck (and by
16
     proxy Wiercinski’s) conduct was extreme and outrageous, recklessly orchestrated, and caused the
17
     Plaintiffs to suffer severe emotional distress, amongst other injuries as noted in this Complaint.
18

19   Id. Compare ¶ 36 of the Fleck Complaint, ¶ 36 of the Amended Fleck Complaint and pp. 3 & 17-

20   18 of the Fleck Opposition Motion, Ex. 4, with the timeline of events, supra ¶ 22; and pp. 1 & 10-
21
     18 of the OIG Report, Ex. 5. The Plaintiffs also note that Fleck and DOJ failed in their respective
22
     duties to avoid and/or correct the record in the Fleck v. Dep’t of Veterans Affairs case, regarding
23
     the inaccuracies that Fleck continued to repeatedly make about Gore in underlying briefs. See
24

25   supra ¶¶ 45 & 47.

26          104.    The Plaintiffs note that the Hedgepeth case (discussed supra ¶ 81), contains a
27   narrow yet clear rule, which appropriately expanded when negligent infliction of emotional
28



                                           Gore, et al. v. Wilkie, et al.                               81
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 82 of 113



1    distress can be found. That rule applies in the instant case, because the pertinent false statements

2    that Fleck repeatedly made in the Fleck v. Dep’t of Veterans Affairs case unquestionably regard
3
     and are inextricably tied to Gore. Compare ¶ 36 of the Fleck Complaint, ¶ 36 of the Amended
4
     Fleck Complaint and pp. 3 & 17-18 of the Fleck Opposition Motion, Ex. 4, with pp. 1 & 10-16 of
5
     the OIG Report, Ex. 5. At the time of Fleck’s submission of false statements about Gore to this
6

7    Court, Fleck & Gore were former Senior Executive Service colleagues. See pp. 2-3 of the OIG

8    Report, Ex. 5. By submitting pleadings to this Court that contained recklessly false and inaccurate
9
     statements about Gore, Fleck violated several laws, regulations rules, standards, oaths, and
10
     policies, which are premised on attorneys acting professionally, truthfully and with integrity.
11
     Compare ¶ 36 of the Fleck Complaint, ¶ 36 of the Amended Fleck Complaint and pp. 3 & 17-18
12

13   of the Fleck Opposition Motion, Ex. 4, with pp. 1 & 10-16 of the OIG Report, Ex. 5.

14                                Count III. Constructive Termination61
15
            105.    As noted supra ¶ 35, the improper and illegal acts and omissions of the Defendants
16
     as described in this Complaint and its exhibits caused and led to Gore’s constructive termination
17
     from VA on May 4, 2018. See supra ¶¶ 20, 31, 92 & 93; ¶ 36 of the Fleck Complaint, Ex. 4; ¶ 36
18

19   of the Amended Fleck Complaint, Ex. 4; pp. 3 & 17-18 of the Fleck Opposition Motion, Ex. 4; pp.

20   1 & 10-18 of the OIG Report, Ex. 5; Gore’s Notes About the OIG Report & Related Matters, Ex.
21
     10; and DOJ’s Motion To Dismiss the Amended Fleck Complaint & Related Defendant Pleadings,
22
     Ex. 11. Gore’s decision to resign was a reasonable and understandable reaction under the horrific
23
     circumstances placed upon him in the instant matter. Id. See also supra ¶¶ 91 & 92. Fleck &
24

25   Wiercinski not only engaged in an illegal and improper civil conspiracy, where they lied repeatedly

26
     61
       The Plaintiffs hereby incorporate the foregoing paragraphs of this Complaint by reference, as
27   though fully set forth herein. (with the exception of those sections where it is indicated Defendants
28
     need not respond).



                                           Gore, et al. v. Wilkie, et al.                              82
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 83 of 113



1    about Gore when testifying under oath to multiple OIG investigators – but Fleck (and by proxy

2    Wiercinski) then unbelievably furthered and perpetuated those lies about Gore in the Fleck v. Dep’t
3
     of Veterans Affairs case -- well after Gore had resigned from VA on May 4, 2018. See the timeline
4
     of events, supra ¶ 22 at Clauses (EE) through (NN). Fleck’s repeated lies about Gore in the Fleck
5
     v. Dep’t of Veterans Affairs case were done to try to salvage Fleck and Wiercinski’s reputations
6

7    to Gore’s detriment; maintain their law licenses and their ability to continue practicing law; and

8    retain their jobs at VA. See pp. 1 & 10-15 of the OIG Report, Ex. 5.
9
            106.    Gore’s work environment at VA detrimentally changed after the OIG Report was
10
     issued, through errors on the part of the Defendants, specifically where: (A) Byrne violated the
11
     Accountability Act, by issuing an interim warning letter, final warning letter, and additional
12

13   training requirement to Fleck, thereby bypassing OAWP’s independent statutory role and

14   responsibility to recommend disciplinary actions for Fleck & Wiercinski to the Sec’y of VA; (B)
15
     OGC negligently supervised Fleck & Wiercinski, by failing to prevent them from being able to
16
     prospectively interact with Gore, and thereby foreclose Gore from having to continue to subsist in
17
     a hostile, volatile, insufferable, abusive, and untenable work environment; and (C) DOJ
18

19   negligently failed to obtain signed Non-Prosecution Agreements from Fleck & Wiercinski, which

20   would have made it clear that if Fleck & Wiercinski did not concede to and accept the findings
21
     and recommendations of the OIG Report, and the Deputy Secy’s express concurrence with them,
22
     that DOJ would prosecute them. See pp. 1 & 10-18 of the OIG Report, Ex. 5; and supra ¶ 91.
23
            107.    As a result of these VA and DOJ failures, Gore was innately left with the
24

25   undeserved choice to either: (A) continue working at VA in those deplorable conditions; or (B)

26   resign from VA under a constructive termination scenario, despite the onset and adverse
27   consequence of resulting unemployment. Id. See also supra ¶¶ 30-35; and Gore’s Notes About
28



                                          Gore, et al. v. Wilkie, et al.                             83
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 84 of 113



1    the OIG Report & Related Matters, Ex. 10. The Plaintiffs aver that Gore made an extremely

2    difficult yet fitting, principled, and reasonable decision when he resigned from VA, particularly
3
     after it became clear that: (i) Fleck & Wiercinski were allowed to remain in their positions virtually
4
     unscathed despite lying repeatedly under oath to multiple OIG investigators to try to frame Gore
5
     and cover up for Fleck inappropriately emailing the Confidential VA Information to Wiercinski;
6

7    (ii) Fleck & Wiercinski retained their jobs at VA despite their actions described in the OIG Report,

8    thus allowing them to further their harmful agenda against Gore without commensurate
9
     repercussions, while benefitting from the protective employment “sanctuary” that Byrne
10
     improperly provided in lieu of VA adhering to the Accountability Act; (iii) VA failed to prevent
11
     Fleck & Wiercinski from engaging with Gore going forward, to protect Gore physically,
12

13   emotionally, and professionally following their undue behavior; and (iv) Fleck & Wiercinski’s

14   improper conduct detrimentally altered the conditions of Gore’s work environment at VA. Id.
15
     Those conclusions are substantiated through the fact that Fleck & Wiercinski are still working at
16
     VA to this very day, despite their abhorrent conduct.
17
                                      Count IV. Loss of Consortium62
18

19          108.    In the instant case, Fleck’s acts of making repeated false allegations about Gore to

20   this Court in the Fleck v. Dep’t of Veterans Affairs case -- after Gore was no longer employed at
21
     VA as of May 4, 2018 -- coupled with the Defendants’ acts and omissions, including a failure to
22
     prevent Fleck from doing so, and subsequently setting the court record straight – constituted acts
23
     and omissions that have caused the Plaintiffs severe emotional distress; impacted their financial
24

25   well-being and security; and harmed the level, quality, duration, frequency and intensity of their

26

27   62
       The Plaintiffs hereby incorporate the foregoing paragraphs of this Complaint by reference, as
28
     though fully set forth herein. (with the exception of those sections where it is indicated Defendants
     need not respond).


                                           Gore, et al. v. Wilkie, et al.                               84
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 85 of 113



1    love, affection, and interaction. As a result, Gore & Woods have understandably experienced a

2    range of trials, tribulations, and unpleasant emotions, and expended a significant amount of time
3
     seeking justice and recourse for the atrocities involved. That has adversely and materially affected
4
     the higher levels of society, affection, assistance, and conjugal fellowship, which would have
5
     otherwise existed between the Plaintiffs.
6

7             Part IX. Corollary Details Regarding the Plaintiffs’ Four Causes of Action

8       (This section is not to be deemed “allegations” to which the Defendants must respond)
9
                        A. Motives Associated with Byrne’s Improper Conduct
10
            109.    Fleck’s acts of making repeated false allegations about Gore to this Court in the
11
     Fleck v. Dep’t of Veterans Affairs case -- after Gore was no longer employed at VA as of May 4,
12

13   2018 -- constituted acts that do not fall within the “discretionary function” exception contained in

14   28 U.S.C. § 2680(a) of the FTCA. That is because Flecks actions were done intentionally and
15
     recklessly to try to cover up for his illegally emailing the Confidential VA Information to
16
     Wiercinski; violated multiple laws, regulations, public policies, duties, rules of professional
17
     responsibility, ethical standards and core values; and did not entail or require them to make VA-
18

19   related policy considerations. See Loumiet v. United States, 828 F.3d 935, 941-943 (D.C. Cir.

20   July 2016) (providing that the FTCA’s discretionary function exception does not shield actions of
21
     Federal employees that fall outside the “range of choice accorded” in Federal law and policy). See
22
     also Limone v. United States, 579 F.3d 79, 102 (1st Cir. 2009); U.S. Fid. & Guar. Co. v. United
23
     States, 837 F.2d 116, 120 (3rd. Cir. 1988); Sutton v. United States, 819 F.2d 1289, 1293 (5th Cir.
24

25   1987); and Myers Inc. v. USPS, 527 F.2d 1252 (1261 (2nd Cir. 1975).

26          110.    The Plaintiffs proffer two reasons that are not mutually exclusive, why Byrne was
27   influenced or motivated to: (i) willfully disregard the OIG’s recommendation that Fleck be fired,
28



                                          Gore, et al. v. Wilkie, et al.                              85
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 86 of 113



1    as well as (ii) Hipolit’s recommendation that Fleck be demoted to a non-supervisory position, and

2    instead (iii) issue an interim warning letter and an additional training requirement to Fleck, and
3
     then (iv) a final warning letter and an additional training requirement to Fleck – despite the woeful
4
     disciplinary precedent for acts of civil conspiracy and perjury that by way of OGC – would now
5
     be set within VA for any similar future occurrences. See supra ¶ 22 at Clauses (T), (X) & (AA);
6

7    and supra ¶¶ 79, 80, 82 & 84-86 of the Fleck Complaint & the Amended Fleck Complaint, Ex. 4.

8                              First Reason for Byrne’s Improper Conduct
9
            111.    The first reason is that Byrne’s actions comport with a wily documented stratagem
10
     at the OGC leadership level, which has been employed against VA employees -- including OGC
11
     lawyers – when they question or seek retribution from VA. In many such instances, OGC
12

13   leadership has been complicit and fails to halt inappropriate supervisory behavior; enact

14   corresponding policy and procedure improvements; and levy discipline against subordinate
15
     perpetrators. Id. Evidence supporting this allegation previously occurred in connection with a
16
     congressional hearing held before the House Veterans Affairs Subcomm. On Oversight and
17
     Investigations. The hearing was held on June 30, 2010, and titled “Evaluating the U.S. Dep’t of
18

19   Veterans Affairs Office of General Counsel.”             A recording of the hearing is available at:

20   https://www.gpo.gov/fdsys/pkg/CHRG-111hhrg58055/html/CHRG-111hhrg58055.htm.
21
            112.    It included insightful testimony of a witness named Matthew B. Tully, Esq.
22
     (“Tully”), who is a founding partner of the national law firm “Tully Rinckey PLLC.” Id. See also
23
     the Tully Rinckey PLLC website at: https://www.tullylegal.com/. Tully testified under oath to
24

25   prior instances where his office represented multiple VA lawyers engaged in employment law

26   disputes and cases against VA, and routinely encountered OGC employing tactics that are grossly
27   unethical; go unchecked; are allowed if not encouraged at the OGC leadership level; and add
28



                                           Gore, et al. v. Wilkie, et al.                              86
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 87 of 113



1    significant costs to his law firm’s clients. Id. Tully’s “Prepared Statement” for the hearing in part

2    stated as follows:
3
            Through my professional legal dealings with [OGC], as well as the dealings of my
4           fellow attorneys, I come before you today with both general [and] specific examples
            of issues plaguing the VA legal department in the hopes that by shining a light on
5           the ineffectual and often inhibitive actions taken by this Department's lawyers,
            concrete corrective actions may be taken . . .
6

7           Seventy-five years ago, the Supreme Court in Berger v. United States [295 U.S. 78
            (1935)], issued an opinion implying that government attorneys must practice a
8           higher standard of ethics than private attorneys.\1\ Following this decision, the
            judiciary [and] the American Bar Association embraced this implication by
9
            expressly requiring government attorneys to adhere to higher ethical standards.\2\
10          The judiciary in confronting cases dealing with these issues, has been concerned
            with (1) the continuation of needless litigation, (2) harassment, and (3) the pursuit
11          of a result contrary to justice and the public interest.\3\ Most notably, in Freeport-
            McMoRan Oil & Gas Co v. FERC, the United States Court of Appeals for the
12
            District of Columbia Circuit, in citing Berger, found that a government lawyer ``is
13          the representative not of an ordinary party to a controversy,'' ``but of a sovereignty
            whose obligation . . . is not that it shall win a case, but that justice shall be done.''
14          \4\ The court also found that government agency attorneys may be held to higher
            standards than attorneys for private litigants.'' \5\ As attorneys for the government,
15
            they have a ``responsibility to seek justice,'' and ``should refrain from instituting or
16          continuing litigation that is obviously unfair.'' \6\ . . .

17          Based on the Supreme Court's holding in Berger as well as the case law espoused
            in a multitude of other jurisdictions [and] the appropriate ethical rules set forth by
18
            the American Bar Association and Federal Bar Association, attorneys representing
19          government agencies have a heightened ethical duty to seek justice [and] develop
            a full and fair record in handling legal matters. The tendency of agency attorneys
20          at [VA] to treat managers as private clients [and] to zealously represent them as
            clients without any concern for the person aggrieved in an employment action is
21
            completely in contravention of the ethical duties required of government attorneys.
22          The practice of agency attorneys in protecting managers at all costs [and]
            contributing to the continuation of needless litigation reflects a complete disregard
23          for the principles reflected in the appropriate ethical rules concerning the public
            interest and in seeking justice.
24

25          The current practice of [VA], in using attorneys in management decisions as a form
            of legal strategy, is an additional example of agency attorneys acting in
26          contravention of their ethical duties as attorneys for the government. Frequently,
            agency attorneys act as decision makers in adverse actions or discipline actions in
27          an attempt to create an attorney-client privilege with managers if the employee
28
            pursues litigation.



                                           Gore, et al. v. Wilkie, et al.                               87
         Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 88 of 113



1
     Furthermore, it may isolate the government from liability or protect
2    communications that may be discriminatory or retaliatory. These results do not
     show any concern for the public interest [and] are clearly not in accordance with
3
     Agency attorney's heightened ethical duty to seek justice [and] develop a full and
4    fair record in those cases that they handle for the government.

5    In my firm's dealings, OGC representatives have utilized numerous stonewalling
     techniques, often mimicking the corporate litigation counsel at BP', AIG' or Enron'.
6
     In fact, instances include OGC engaging in unnecessary legal discovery requests
7    with private counsel, refusing to submit discovery despite private counsel legal
     requests and failing to adhere to key legal deadlines. This needless [and] borderline
8    unethical action often lengthens the claim process, causing VA employees, many
     of whom are still employed by the VA during this time, to incur unnecessary legal
9
     costs [and] emotional stress. Additionally, the reputation of the VA OGC continues
10   to deteriorate . . .

11   In one particular case earlier this year, Charlene Ng Tang v. U.S. Department of
     Veterans Affairs, MSPB Docket No.: AT-0752-10-0514-I-1, a VA hospital
12
     employee was demoted based on charges of misconduct and our firm appealed to
13   the Merit Systems Protection Board (MSPB). The VA representative wholly failed
     to respond to our discovery requests and our motion to compel. Further, VA
14   Attorneys untimely served the VA's request for discovery, which was fraudulently
     dated about a week before the postmark, a date after the deadline.
15

16   Finally, our firm has had numerous issues with the VA OGC not complying with
     the terms of settlement agreements or not processing settlements altogether. In an
17   EEO complaint in which the victim was sexually harassed by her direct supervisor,
     the VA settled the claim. However, the Agency failed to follow the terms of the
18
     settlement agreement. Further, the OGC refused to take any responsibility for the
19   situation [and] specifically blamed its EEO office for the breach in agreement.
     Additionally, after admitting there was a breach, the OGC approved the EEO office
20   moving this complainant back to the building where the harassment had occurred
     less than 1 year earlier, and the alleged harasser was still located, despite being told
21
     that the complainant did not feel comfortable being placed in close vicinity to this
22   former supervisor.

23   In the case of Patrice Robinson v. U.S. Department of Veterans Affairs, EEOC Case
     No.: 570-2009-00634X, our firm hounded VA attorneys to complete terms of
24   settlement including expunging required personnel files, timely processing the
25   client's resignation, and completing her performance appraisal. Our firm had to file
     an appeal alleging breach of the settlement agreement before terms were finally
26   complied with appropriately. This not only caused greater stress on the client, but
     greater legal costs [and] time.
27

28



                                    Gore, et al. v. Wilkie, et al.                              88
                    Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 89 of 113



1             In all of these instances, the unprofessional conduct displayed by the VA lawyers
              translated into greater financial costs for the client, a prolonged legal process, and
2             greater stress not only on the client, but to all VA staff members involved.
              Furthermore, due to OGC tactics, VA employees are often denied quality legal
3
              representation because plaintiff legal counsel actively avoid accepting VA cases to
4             avoid the legal and financial burdens of working with the VA OGC . . .

5             The cases cited in this testimony are just the tip of the iceberg of improper conduct
              by VA lawyers [and] are used to provide some specificity to the abstract allegations
6
              made herein. Similar situations can be cited in every other employment law related
7             field of practice . . .

8             In order to alter the current course of [OGC], my firm believes that [OGC] and their
              regional offices should be held to the similar standards and scrutiny currently
9
              followed by the Department of Justice (DOJ). The DOJ's Office of Professional
10            Responsibility (OPR) reports directly to the Attorney General [and] investigates
              allegations of misconduct concerning DOJ attorneys (this office is separate from
11            the Inspector General's office further stressing the importance of high ethical
              standards for DOJ lawyers). OPR's objective is to ensure that DOJ attorneys act in
12
              accordance with the high professional standards not only expected of government
13            attorneys, but of the Nation's principal law enforcement agency.

14            At this time, it would greatly benefit [VA] if both employees [and] private plaintiff
              counsel were able to file complaints of alleged misconduct to a separate [and]
15
              impartial office answerable directly to the Secretary. This would both deter VA
16            OGC from acting unethically and give the Department as a whole a new found
              legitimacy. By doing so, the VA OGC could become a model of standard ethical
17            practice across all Federal agencies.
18
     (Emphasis added). Id. Cf. Tom Philpott, “Veterans Affairs’ move shifts emergency health care
19
     costs to vets.          Lawsuit aims to undo that[,] The News Tribune, Nov. 3, 2018, at:
20
     https://www.thenewstribune.com/news/business/biz-columns-blogs/article220976750.html.                    Cf.
21

22   Tom Philpott, “New lawsuit challenges VA’s nonpayment of some emergency health care,” The

23   News Tribune, Jan. 26, 2018 (citing an instance of VA even using its lawyers to help implement
24   regulations that contravene a court ruling requiring payment of outside emergency medical care
25
     costs    for     Veterans)    at:     https://www.thenewstribune.com/news/business/biz-columns-
26
     blogs/article225020425.html. Cf. Nikki Wentling, “Employee at Indianapolis VA reassigned after
27

28
     mix-up     led     to    veteran’s   amputation,”       Stars      &     Stripes,   Apr.   12,   2019,   at:



                                             Gore, et al. v. Wilkie, et al.                                   89
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 90 of 113



1    https://www.stripes.com/employee-at-indianapolis-va-reassigned-after-mix-up-led-to-veteran-s-

2    leg-amputation-1.576787#.XLDr7iJQ54I.twitter. (Citing instance where VA employees were
3
     reassigned or allowed to retire after medical treatment errors leading to amputation of a Veteran’s
4
     leg).
5
             113.    The problems regarding how OGC treats its own attorneys that seek redress against
6

7    VA were so severe and pervasive, that Tully recommended to the congressional subcommittee that

8    OGC “should be held to the same or similar standard and scrutiny currently followed by the
9
     U.S. [Dep’t of Justice . . . [given that] The [DOJ] Office of Professional Responsibility reports
10
     directly to the Attorney General and investigates allegations of misconduct concerning DOJ
11
     attorneys.” (Emphasis added). Id. Tully also recommended that OGC attorneys needed a
12

13   mechanism of being able to direct their grievances about VA matters to an independent

14   organization besides OGC, which would be “directly answerable to the [VA] Secretary[,]” i.e.,
15
     such as OAWP that Congress subsequently established via the Accountability Act. (Emphasis
16
     added). Id. Yet, contrary to Tully’s testimony, OGC leadership averred at that same hearing that
17
     “integrity” and “the highest ethical standards” are two core values of OGC. See the House
18

19   Veterans Affairs Subcomm. On Oversight & Investigations hearing titled “Evaluating the U.S.

20   Dep’t   of     Veterans   Affairs   Office     of    General          Counsel,”   June   30,   2010,   at:
21
     https://www.gpo.gov/fdsys/pkg/CHRG-111hhrg58055/html/CHRG-111hhrg58055.htm.
22
             114.    What is notable about that statement that OGC leadership made to Congress while
23
     testifying under oath, is that one of the three VA witnesses at that hearing was Hogan. Id. See
24

25   also Westfield, 134 F.3d at 615 (4th. Cir. 1998) (referencing the “doctrine of chances” and the

26   “experience of conduct” that provide “[w]here prior acts of apparent coincidence are similar, the
27   repeated reoccurrence of such an act takes on increasing relevance to support the proposition that
28



                                          Gore, et al. v. Wilkie, et al.                                    90
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 91 of 113



1    there is an absence of accident.”); ¶¶ 4-5 of Plaintiff’s Complaint titled “Jurisdictional

2    Allegations,” Keogh v. United States, Civil Action No. 3:18-1426-JMC (D.S.C 2018), available
3
     at:   https://www.scribd.com/document/396153919/Keogh-Complaint.            See also John Monk,
4
     “Deadly drug mix-up in veteran’s case at Dorn VA Medical leads to $800,000 settlement,” The
5
     State, Dec. 20, 2018, at: https://www.thestate.com/news/local/crime/article223281650.html.
6

7                            Second Reason for Byrne’s Improper Conduct

8           115.    The second reason regarding why Byrne willfully disregarded the OIG & Hipolit
9
     recommendations that proposed stronger discipline for Fleck -- is that Byrne was strategically
10
     protecting his own career and financial interests as a political employee of the Trump
11
     Administration -- by shielding and “going easy” on Fleck. As the Chief Counsel for PLG, Fleck
12

13   was responsible for and required to provide SES level legal support, advice, and assistance on

14   VA’s many high-profile, high dollar service, supply, and IT contracts. See OGC’s Draft Apr. 2018
15
     Organizational Chart, Ex. 6; p. 14 of OGC’s Organizational Slide Deck, Ex. 6; and pp. 24-33 of
16
     VA’s      2017       “Functional      Organizational             Manual”   Version    4.0,     at:
17
     https://www.va.gov/ofcadmin/docs/VA_Functional_Organization_Manual_Version_4.pdf.            One
18

19   such contract is the 10-year $16B no-bid healthcare records Information-Technology (“IT”)

20   software contract with a company called “Cerner” (hereafter referred to as the “Cerner Contract”),
21
     which is intended to create seamless integration & operability of VA and DOD healthcare records.
22
     Id. See Isaac Arnsdorf, “The VA Shadow Rulers’ Signature Program Is ‘Trending Towards Red,’”
23
     Talking Points Memo, Nov. 1, 2018, at: https://talkingpointsmemo.com/news/veterans-affairs-
24

25   signature-program. See also Jessica Kim Cohen, “VA’s HER project is ‘yellow trending towards

26   red,’ says report obtained by ProPublica,” Beckers Hospital Review, Nov. 8, 2018, at:
27   https://www.beckershospitalreview.com/ehrs/va-s-ehr-project-is-yellow-trending-towards-red-
28



                                          Gore, et al. v. Wilkie, et al.                             91
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 92 of 113



1    says-report-obtained-by-propublica.html. See also Senator Jon Tester, “Letter To VA’s New

2    Assistant   Sec’y for    Information     &     Technology,”            Senate.gov,   Jan.   11,   2019,   at:
3
     https://www.veterans.senate.gov/imo/media/doc/2019-01-
4
     11%20Letter%20to%20Gfrerer%20re%20OIT%20Concerns.pdf. Recent news reports suggest
5
     that while the Cerner Contract is in the early stages of engagement, VA is already experiencing
6

7    severe implementation problems – for reasons such as crucial, unfilled job vacancies; a lack of

8    resources; mistakes about the software’s overall capabilities versus VA’s actual needs; internal
9
     infighting; confusion about the project’s leadership structure as between VA and DOD; a lack of
10
     transparency to Congress; and an inability to prioritize multiple competing IT projects. Id.
11
            116.     On Oct. 10, 2018, Congressman Jim Banks, a member of the House Veterans
12

13   Affairs Committee (“HVAC”) and Chairman of its Subcomm. on Technology Modernization,

14   issued a letter to Byrne. See Congressman Jim Banks, Letter to Acting Deputy Sec’y James Byrne
15
     Expressing Concern About VA’s Inadequate Focus On Its Electronic Health Records
16
     Modernization             Platform,                Oct.                  10,            2018,             at:
17
     https://banks.house.gov/uploadedfiles/cjb_letter_to_depsec_re_api_gateway.pdf.                  Congressman
18

19   Banks’ letter opens by making it clear that the HVAC considers Byrne to be the top VA official

20   accountable to the HVAC, for successful implementation of the Cerner Contract. Congressman
21
     Banks’ letter opens with the following remarks to Byrne:
22
            As the VA senior leader responsible for . . . [Electronic Health Records]
23          modernization, I write you to express my concern over VA’s apparent loss of
            focus on the open-Application Program Interface (API) gateway
24          interoperability platform concept that VA has explored for over two years and
25          the “open-API pledge” that the department encouraged hundreds of
            developers to sign in March of this year.
26
     (Emphasis added). Id. See also Congressman Jim Banks, Letter to Acting Deputy Sec’y James
27

28
     Byrne Regarding VA’s Pending Decision On How To Accelerate VA’s Medical Scheduling



                                           Gore, et al. v. Wilkie, et al.                                      92
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 93 of 113



1    System,                     Dec.                        14,                         2018,                 at:

2    https://banks.house.gov/news/documentsingle.aspx?DocumentID=435.                       See also the House
3
     Veterans Affairs Comm. hearing titled “180-Day Review of the Electronic Health Record
4
     Modernization               Program,”                 Nov.                    14,           2018,         at:
5
     https://www.youtube.com/watch?v=TVp5KcDPUqs. At about the 52 minute and 1 hour 18
6

7    minute marks of the hearing, Mr. John Windom (VA’s Executive Director of the Office of

8    Electronic Health Record Modernization), testified in response to questions from Congressman
9
     Mike Coffman, that Byrne is the lead VA official accountable for the Cerner Contract. Id.
10
              117.   As evidence that the HVAC had been carefully monitoring the Cerner Contract for
11
     several months prior and is concerned about growing problems with the contract, on Nov. 5, 2018,
12

13   the-then Chairman of the HVAC (Congressman Phil Roe) and the-then Ranking Member of the

14   HVAC (Congressman Tim Walz) issued a press release, and posted it on the HVAC website. See
15
     Congressmen Phil Roe & Tim Walz, Press Release Announcing an Upcoming Hearing On the
16
     Cerner                Contract,                Nov.                      5,             2018,             at:
17
     https://veterans.house.gov/news/documentsingle.aspx?DocumentID=2259.                        The press release
18

19   announced that the HVAC had scheduled and would be holding a congressional oversight hearing

20   about the Cerner Contract, on Nov. 14, 2018 (“Cerner Contract Hearing”). In the press release,
21
     Congressmen Roe and Walz expressed their concern about the problems that VA is already having
22
     with the $16B contract, by stating as follows:
23
              Over the past 180 days, the Department of Veterans’ Affairs (VA) Electronic
24            Health Record Modernization (EHRM) program has begun to take shape,”
25            said full committee Chairman Roe. “Intensive planning is underway, and the
              Committee has identified the risks. As the program enters its critical
26            implementation phase at the initial Washington state sites, the Committee will
              be vigilant to ensure execution matches expectations. I know from my career in
27            private practice that any electronic health record transition is challenging and this
28
              is no exception. It is critical that the implementation of such a system starts from a



                                             Gore, et al. v. Wilkie, et al.                                     93
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 94 of 113



1           sound premise, and is done with care and precision. Now is the time to both look
            back at the groundwork that has been laid and ahead at the hurdles to come. I am
2           committed to conducting rigorous oversight throughout this process in order to
            ensure that both veterans and taxpayers are protected and that the transition is as
3
            seamless as possible.
4
            Modernizing VA’s electronic health record will be one of the most important and
5           challenging undertakings in the Department’s history,” said full committee
            Ranking Member Walz. “That’s why it’s imperative for Congress to conduct
6
            frequent oversight and hold VA leaders accountable every step of the way. This
7           is an issue that transcends partisan politics, and our shared goal must continue to be
            ensuring the project’s success so that all veterans receive their care as seamlessly
8           as possible. Unfortunately, a recent investigative report has alleged that systemic
            deficiencies in leadership and expertise at VA, as well as outside influence,
9
            unnecessary politicization, and infighting at the highest levels of the Department,
10          could threaten the entire $16 billion project and put veterans’ lives at risk. Let me
            be clear, veterans and taxpayers cannot afford to have this project fail and this
11          Committee must get to the bottom of these allegations. If a single veteran is harmed
            as a result of mismanagement or negligence on the part of VA or Cerner, that is one
12
            too many. This hearing is vital to protecting our veterans throughout the
13          modernization process and beyond.

14   (Emphasis added). Id.
15
            118.     Consistent with these concerns, at the aforementioned Cerner Contract Hearing
16
     held on Nov. 14, 2018, members of the House Veterans Affairs Comm. questioned why VA’s cost
17
     estimate for the Cerner Contract initially estimated to be around $15.8B, has already increased
18

19   around $300-$350M. See Nicole Ogrysko, “Congress questions VA’s ‘fuzzy math,’ persistent

20   leadership gaps on [Electronic Health Record,” Federal News Network, Nov. 14, 2018, at:
21
     https://federalnewsnetwork.com/veterans-affairs/2018/11/congress-questions-vas-fuzzy-math-
22
     persistent-leadership-questions-on-ehr/. See also House Comm. On Veterans Affairs Hearings,
23
     “180-Day Review of the Electronic Health Records Modernization Program,” Nov. 14, 2018, at:
24

25   https://veterans.house.gov/calendar/eventsingle.aspx?EventID=2258.            See      also     Adam

26   Mazmanian, “Lawmakers balk at $350M addition to VA’s health record deal,” FCW, Nov. 14,
27   2018, at:     https://fcw.com/articles/2018/11/14/va-cerner-hearing-cost.aspx.      Similar inquiries
28



                                           Gore, et al. v. Wilkie, et al.                               94
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 95 of 113



1    occurred on Feb. 5, 2019, when Byrne led a four-person contingent of VA witnesses, who testified

2    before the U.S. Senate Committee on Appropriations “Subcommittee on Military Construction,
3
     Veterans Affairs, and Related Agencies” – where Congress continued its ongoing oversight efforts
4
     -- to ensure that the Cerner Contract is implemented correctly, on time, and within budget. See
5
     U.S. Senate Committee On Appropriations, “Subcommittee Hearing – “Review of the VA’s
6

7    Electronic             Health                 Record                     Modernization,”            at:

8    https://www.appropriations.senate.gov/hearings/review-of-the-vas-electronic-health-record-
9
     modernization.
10
            119.    At approx. the one hour, twenty-two minute mark of the hearing, VA witness John
11
     Windom (“Windom”) (i.e., VA’s Executive Director of the Office of Electronic Health Record
12

13   Modernization) again informed Congress – this time in response to a question from the Ranking

14   Member (i.e., Senator Brian Schatz) -- that Byrne is the lead VA official in charge of the Cerner
15
     Contract. Id. See also Leo Shane, III, “Senators skeptical over long-term VA health records
16
     overhaul,” Military Times, Feb. 5, 2019, at:          https://www.militarytimes.com/news/pentagon-
17
     congress/2019/02/05/senators-skeptical-over-long-term-va-health-records-overhaul/.           See also
18

19   article titled “Senators Question VA on [Electronic Healthcare Record], Scheduling, IT

20   Modernization,” MeriTalk, Feb. 5, 2019, at: https://www.meritalk.com/articles/senators-question-
21
     va-on-ehr-scheduling-it-modernization/. See also Adam Mazmanian, “DOD [&] VA consider an
22
     electronic health record czar,” FCW, Feb. 5, 2019, at: https://fcw.com/articles/2019/02/05/dod-
23
     va-health-record-czar.aspx. On Feb. 11, 2019, a news article reported that the cost estimate for
24

25   the Cerner Contract, originally estimated at $10B, has already begun an upward creep to $16.1B.

26   See Jon Stone, “Implementing a New HER at the Veterans Administration Is Taking Longer &
27   Costing      More   than   Earlier    Estimates,”         Dark        Daily,   Feb.   11,   2019,   at:
28



                                          Gore, et al. v. Wilkie, et al.                                 95
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 96 of 113



1    https://www.darkdaily.com/implementing-a-new-ehr-at-the-veterans-administration-is-taking-

2    longer-and-costing-more-than-earlier-estimates/. Byrne’s lead role for the Cerner Contract was
3
     on further display Mar. 7, 2019, when he was VA’s primary witness at a hearing before the “House
4
     Appropriations Subcomm. On Military Construction, Veterans Affairs, and Related Agencies.”
5
     See the Comm. On Appropriations Hearing Titled “Electronic Health Records Modernization &
6

7    Information          Technology        Oversight,”               Mar.          7,        2019,    at:

8    https://appropriations.house.gov/legislation/hearings/electronic-health-record-modernization-
9
     and-information-technology-oversight. At that hearing, Byrne was quoted describing the Cerner
10
     Contract as follows: “It is in fact a complex, difficult and time-consuming job . . . We need to
11
     constantly remind ourselves that when we complete this difficult, complex transformation, there
12

13   will be tangible, measurable benefits for veterans.” See Dave Boyer, “Congress pressures VA to

14   deliver on $16 billion electronic health-records system,” Wash. Times, Mar. 7, 2018, at:
15
     https://www.washingtontimes.com/news/2019/mar/7/congress-pressures-veterans-affairs-to-
16
     deliver-on-/.   On Apr. 2, 2019, the OIG and GAO testified before the “Subcommittee on
17
     Technology Modernization of the House Comm. on Veterans Affairs,” about the systemic
18

19   budgetary, governance structure, and leadership & management challenges that VA continues to

20   encounter for its IT-related systems. Jessica Kim Cohen, “House lawmakers question unstable IT
21
     leadership      at      VA,”      Modern           Healthcare,          Apr.        2,    2019,   at:
22
     https://www.modernhealthcare.com/government/house-lawmakers-question-unstable-it-
23
     leadership-va. That same day, GAO issued report GAO-19-476T titled “Veterans Affairs –
24

25   Addressing IT Management Challenges Is Essential to Effectively Supporting the Dep’t’s

26   Mission,” at: https://www.gao.gov/assets/700/698164.pdf. It provided further corroborating
27

28



                                         Gore, et al. v. Wilkie, et al.                                96
                  Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 97 of 113



1    details about the significant problems that VA is facing from an IT perspective, including for the

2    Cerner Contract. Id. at pp. 8-9 & 16-18.
3
               120.   Fleck’s demotion or firing at VA would have resulted in the loss of either his: (A)
4
     institutional knowledge and legal expertise for the Cerner Contract (if he was fired); or (B) ability
5
     to provide supervisory legal support and assistance for that contract (if he was demoted); and (C)
6

7    ability to supervise the OGC Litigation Team if litigation arises for the Cerner Contract -- which

8    was a matter for which Congress was holding Byrne accountable. Id. In other words, Byrne
9
     “losing Fleck” within OGC would have been detrimental to Byrne’s own performance at VA,
10
     including his ability to be and remain in the good graces of Congress, the White House, Veteran
11
     Service Organizations, and the public. Id. Byrne being involved in the discipline that Fleck
12

13   received in contravention of the Accountability Act, represents the specific conflict of interest

14   concerns and “inadequate oversight measures” which were flagged in the GAO Report regarding
15
     VA’s flawed accountability processes and procedures. See n. 2, and pp. 3, 37, 45-48 & 55-57, Ex.
16
     12. It also appears to violate 18 U.S.C. § 208, titled “Acts affecting a personal financial interest;”
17
     and 18 U.S.C. § 1505, titled “Obstruction of proceedings before departments, agencies, and
18

19   committees.” 18 U.S.C. § 208 in part prohibits executive branch Federal employees from

20   participating in investigations and decision making activities, which affect their own prospective
21
     financial interests.63 18 U.S.C. § 1505 in part prohibits persons from seeking to or in fact corruptly
22
     influencing, obstructing, or impeding “due and proper administration of the law” regarding
23
     proceedings before Federal agencies.64
24

25

26

27   63
          See 18 U.S.C. § 208 at: https://www.law.cornell.edu/uscode/text/18/208.
28
     64
          See 18 U.S.C. § 1505 at: https://www.law.cornell.edu/uscode/text/18/1505.



                                            Gore, et al. v. Wilkie, et al.                              97
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 98 of 113



1        B. Notable Similarities to Ortiz Involving False Allegations and Emotional Distress

2           121.        Ortiz v. Chipotle Mexican Grill, Inc., Case No. 15CECG01505 (Fresno Cnty. Super.
3
     Ct. 2018). See the Plaintiff’s Complaint, the Defendant’s Answer & the Jury’s Special Verdict
4
     Form in the Ortiz case at Ex. 18. See also Bill Murphy, Jr. “A Fired Employee Won $8 Million
5
     in a Stunning Lawsuit Against Chipotle on Friday. Here’s Why She Can’t Wait to Go Back to
6

7    Court on Monday,” Inc.com, May 14, 2018, at: https://www.inc.com/bill-murphy-jr/chipotle-lost-

8    8-million-in-a-stunning-lawsuit-friday-but-news-theyll-hear monday-could-be-a-lot-worse.html.
9
     See also Rachel Siegel, “Chipotle wrongfully accused a manager of stealing $636.00. She just won
10
     millions      in       court.      .   .       [,]”      Wash.          Post,   May   14,   2018,    at:
11
     https://www.washingtonpost.com/news/business/wp/2018/05/14/chipotle-wrongfully-accused-a-
12

13   manager-of-stealing-636-she-just-won-millions-in-court/?utm_term=.820c951d8cc2.                 See also

14   Pablo Lopez, “Fresno Jury says Chipotle owes former manager $7.97 million for wrongful
15
     termination,”             Fresno              Bee,              May             10,     2018,        at:
16
     https://www.fresnobee.com/news/local/article210797869.html. Cf. “New Haven Rabbi Daniel
17
     Greer found liable for $15 million in civil trial alleging he sexually abused a student,” New Haven
18

19   Register, May 18, 2018, at: https://www.nhregister.com/connecticut/article/New-Haven-Rabbi-

20   Daniel-Greer-found-liable-for-15-11312455.php. Cf. Complaint, Answer & Jury Form, Mirlis v.
21
     Greer, Case No. 3:16-cv-000678-MPS (D. Conn. 2018), ECF 9, 16 & 157. Cf. Michelle Castillo,
22
     “Gawker Pays Hulk Hogan [a/k/a “Terry Gene Bollea”] $31 Million to Settle Sex Tape Suit,” NBC
23
     News, Nov. 2, 2016, at: https://www.nbcnews.com/tech/tech-news/gawker-pays-hulk-hogan-31-
24

25   million-settle-sex-tape-suit-n676871. Cf. Robert W. Wood, “Hulk Hogan Settles $140 Million

26   Gawker Verdict For $31 Million, IRS Collects Big,” Forbes, Nov. 3, 2016, at:
27   https://www.forbes.com/sites/robertwood/2016/11/03/hulk-hogan-settles-140-million-gawker-
28



                                                Gore, et al. v. Wilkie, et al.                            98
                   Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 99 of 113



1    verdict-for-31-million-irs-collects-big/#57f39ae56e84. Cf. “First Amended Complaint & Demand

2    For Jury Trial,” at 2, Bollea v. Clem, et al., (Fla. Cir. Ct. 2012) (No. 12012447-CI-011) (confirming
3
     “Hulk Hogan” received a $60 million emotional distress verdict and $31 million settlement after
4
     Defendants posted a sex tape online). Cf. Shegerian & Assoc., “$3.75 Million Awarded to Former
5
     Catholic School Teacher in Verdict Against Archdiocese of Los Angeles,” PR Newswire, Nov. 5,
6

7    2018, at: https://www.prnewswire.com/news-releases/3-75-million-awarded-to-former-catholic-

8    school-teacher-in-verdict-against-archdiocese-of-los-angeles-300743398.html. That news article
9
     describes a case called Liggins v. Archdiocese of Los Angeles, Case No. BC522726 (Sup. Ct. of
10
     Cal. 2018).
11
            122.     The instant case involves several aggravating factors that make it even more
12

13   egregious than the Ortiz case: (A) Gore worked at VA for 19 years, was promoted three times,

14   and made approx. $107,458.00.00 a year (i.e., 1.5 times) more than Ortiz (excluding bonuses). 65
15
     (B) Gore’s career, reputation, livelihood, and future employability were besmirched through illegal
16
     & improper acts and omissions of OGC colleagues and superiors, notably Fleck & Wiercinski’s
17
     exchange of the Confidential VA Information, acts of civil conspiracy, and repeated lies to
18

19   multiple OIG investigators while testifying under oath about Gore violated multiple laws,

20   regulations, public policies, duties, rules of professional responsibility, ethical standards, and core
21

22   65
        Supra ¶ 9. See also Bill Murphy, Jr. “A Fired Employee Won $8 Million in a Stunning Lawsuit
23   Against Chipotle on Friday. Here’s Why She Can’t Wait to Go Back to Court on Monday,”
     Inc.com, May 14, 2018, at: https://www.inc.com/bill-murphy-jr/chipotle-lost-8-million-in-a-
24   stunning-lawsuit-friday-but-news-theyll-hear monday-could-be-a-lot-worse.html.        See also
25
     Rachel Siegel, “Chipotle wrongfully accused a manager of stealing $636.00. She just won millions
     in      court.     .      .     [,]”      Wash.      Post,      May      14,      2018,       at:
26   https://www.washingtonpost.com/news/business/wp/2018/05/14/chipotle-wrongfully-accused-a-
     manager-of-stealing-636-she-just-won-millions-in-court/?utm_term=.820c951d8cc2. See also
27   Pablo Lopez, “Fresno Jury says Chipotle owes former manager $7.97 million for wrongful
28
     termination,”          Fresno           Bee,        May            10,        2018,           at:
     https://www.fresnobee.com/news/local/article210797869.html.


                                           Gore, et al. v. Wilkie, et al.                                99
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 100 of 113



1    values. (C) Fleck & Wiercinski’s false statements to the OIG about Gore consisted of at least four

2    lies (i.e., two from Fleck and two from Wiercinski) to three OIG investigators (an functional
3
     increase from four lies to twelve lies), which were conducted to try to deceive the OIG; thwart the
4
     accuracy and efficiency of the OIG investigation; frame Gore; and cover up their misdeeds. (D)
5
     Fleck & Wiercinski’s behavior caused Gore to have to undergo a second interview with the OIG;
6

7    put Gore at risk for multiple felony charges for perjury or making false statements, criminal

8    liability, prison time, and monetary fines; jeopardized Gore’s two bar licenses, and caused him to
9
     undergo counseling. (E) Gore attempted to discuss the OIG Report with his leadership but was
10
     gas-lighted, insulted, intimidated, called a “diamond in the rough . . , ” and victimized through a
11
     grossly false, inaccurate, and defamatory allegation of an OGC Staff Attorney (“Staff Attorney
12

13   X”), who surreptitiously listened to certain of Gore’s private phone conversations with three

14   former VA General Counsels through an office wall, and ridiculously alleged to Byrne, Hogan,
15
     and Hall that Gore intended after a very successful nineteen year at VA, to burn down VA
16
     headquarters and kill people. See ¶¶ 12-35 of Gore’s Notes Regarding the OIG Report & Related
17
     Matters, Ex. 10. (F) All the while, OGC leadership (i.e., Byrne, Mitrano, Hogan, and Hall) failed
18

19   to sufficiently engage and check with MPA and HR subject matter experts, who could have readily

20   confirmed that Gore had no authority or wherewithal to hire Wiercinski; expected Gore to
21
     obediently continue working with Fleck & Wiercinski despite their repeated lies and effort to
22
     frame Gore; refused to give Gore a copy of Staff Attorney X’s written affidavit, so Gore could
23
     respond to and retort the false allegations in writing; and declined despite Gore’s request to contact
24

25   the three former VA General Counsels, to confirm that Gore did not express any plan to burn down

26   VA headquarters or kill people. (G) Gore’s name is permanently damaged in the public domain
27   through negative news articles about the OIG Report. (H) From a span of between 47 days and
28



                                          Gore, et al. v. Wilkie, et al.                               100
               Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 101 of 113



1    230 days after Gore’s last day at VA on May 4, 2018 to the date of the latest Plaintiff pleading

2    filed in the Fleck v. Dep’t of Veterans Affairs case -- (per Clauses (FF) through (NN) of the
3
     timeline of events supra ¶ 22) -- Fleck continued to falsely, repeatedly, and further allege – i.e.,
4
     once in the Fleck Complaint, once in the Amended Fleck Complaint, and thrice in the Fleck
5
     Opposition Motion (without DOJ ever refuting or correcting those lies about Gore in its three
6

7    corresponding pleadings to this Court) -- that Gore telephoned Wiercinski, to offer her the e-

8    discovery job -- despite VA agreeing on Feb. 9, 2018 with the prior findings and recommendations
9
     of the OIG Report, which confirmed that Gore did not do so. (I) Despite the Defendants’
10
     misconduct against Gore, the Federal Gov’t would nonetheless recoup approx. thirty-seven percent
11
     of the Plaintiffs’ monetary award through Federal taxes. See Brittany De Lea, “Here are the new
12

13   tax brackets for 2019,” Fox Business, Nov. 29, 2018, at: https://www.foxbusiness.com/personal-

14   finance/here-are-the-new-tax-brackets-for-2019. (J) Gore is now subject to extensive post-Gov’t
15
     employment restrictions. (K) Lastly, Woods suffered a loss of consortium in this matter.
16
            123.    The Plaintiffs proffer that a Federal employee’s career, reputation, livelihood, and
17
     future employability should never be sullied, via colleagues that civilly conspire and deliberately
18

19   or recklessly lie repeatedly while testifying under oath, given the profound adverse effects that

20   their acts will have on the victims, the underlying organization, and the rule of law. This case
21
     stands to place OGC within a realm of boundless hypocrisy, whenever its leadership touts the
22
     organization as being one that represents “the gold standard” for lawful conduct and
23
     accountability.66 The conduct of Fleck, Wiercinski, and Byrne fell well short of that aspiration,
24

25
     66
26      See the following weblink containing a set of OGC slides currently available on the internet:
     https://www.va.gov/OGC/docs/OGCLawSchoolRecruitment2015.ppt. Slide #2 notably indicates
27   that VA’s Core Values “define ‘who we are’ and also how we are different from other
28
     organizations,” then conspicuously publicizes VA’s “I-CARE” core values, including “integrity,”
     “respect,” & “excellence.” Also note that Slide #6 contains an OGC organizational chart, which


                                         Gore, et al. v. Wilkie, et al.                              101
               Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 102 of 113



1    and in hindsight, contravenes apropos wisdom that a prior VA General Counsel previously

2    imparted throughout OGC. Specifically, Ex. 19 contains a Jan. 5, 2015 email from former VA
3
     General Counsel Leigh Bradley, Esq.67 In ¶ 5, she implores all OGC staff to “[recommit] to
4
     VA’s core values in [their] business practices and dealings . . . and address the many challenges
5
     ahead with unquestioned integrity, purposeful commitment, forceful and effective advocacy on
6

7    behalf of our clients, true respect for one another, and excellence in all that we do.” (Emphasis

8    added). Ex. 19.
9
            124.    Byrne cannot hold OGC out as having complied with its own internal policies,
10
     when comparing: (A) his decision to issue a couple of warning letters and additional training
11
     requirement to Fleck, with (B) App. B in Ch. 1 of OGC’s “General Counsel Handbook” – which
12

13   conspicuously relays that OGC should report an OGC attorney’s act(s) of professional misconduct

14   to the transgressor’s pertinent state bar associations, when such conduct “raises a substantial
15
     question as to that attorney’s honesty, trustworthiness, or fitness to practice law.” (Emphasis
16
     added). See App. B in Ch. 1 of OGC’s “General Counsel Handbook” at Ex. 20. In fact, ¶ 8 of
17
     Sec. III. A. in App. B of Ch. 1 of OGC’s “General Counsel Handbook” -- which indicates that “the
18

19   General Counsel or designee will make the final decision whether to report an OGC attorney, on

20   behalf of the Office of General Counsel, to the attorney’s licensing State Bar or other relevant
21
     tribunal[,]” represents an inherent, undue conflict of interest -- and violates the Accountability
22

23
     in the top-left corner depicts the position of a “Director, Office of Accountability Review,”
24   supposedly reporting to VA’s General Counsel – in contravention of the Accountability Act.
25
     67
        Leigh Bradley, Esq. is a former VA Gen. Counsel, who was appointed and served in that position
     on two occasions, i.e., from 1998 to 2001 & from 2014 to 2016, respectively. See the following
26   website containing her professional biography, before she resigned from VA in Dec. 2016, at the
     end        of       her        second       stint      as       VA’s       Gen.         Counsel:
27   https://docs.house.gov/meetings/VR/VR00/20160914/105271/HHRG-114-VR00-Bio-BradleyL-
28
     20160914.pdf. See also the following website for more information regarding Leigh Bradley, Esq.:
     http://www.genwnow.com/events/generationw2016/team/leigh-bradley/.


                                        Gore, et al. v. Wilkie, et al.                             102
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 103 of 113



1    Act requirement that the Ass’t Sec’y of OAWP (not VA’s Gen. Counsel) make disciplinary

2    recommendations to the Sec’y of VA -- particularly for senior VA officials. Compare 38 U.S.C.
3
     §§ 323(b)(3), (4), and (c)(F), (H), and (I) of the Accountability Act, Ex. 7, with ¶ 8 of Sec. III. A.
4
     in App. B,n Ch. 1 of OGC’s “General Counsel Handbook,” Ex. 20; and n. 2, and pp. 3, 37, 45-48
5
     & 55-57 of the GAO Report, Ex. 12.
6

7         C. VA Leadership’s Prior Documented Failure To Comply with the Accountability Act

8             125.   While Sec’y Wilkie has publicly praised Congress for passing the Accountability
9
     Act, so senior officials can be held accountable, VA is systemically failing to use the authority
10
     correctly. That conclusion is substantiated when comparing Wilkie’s pertinent remarks and
11
     actions, to those of concerned members of Congress and VA stakeholders. On July 23, 2018,
12

13   Congressman Mike Coffman (“Coffman”) made the following remark regarding the importance of

14   Sec’y Wilkie utilizing the Accountability Act properly, to hold senor VA officials accountable:
15
              I look forward to sitting down with Secretary Wilkie and letting him know, in
16            no uncertain terms, that unless he cleans house by firing senior VA leaders
              who have consistently failed our veterans, that no matter what he says or does,
17            he will never change the culture of bureaucratic incompetence that has
              plagued the VA. Our nation must do a better job in taking care of our veterans.
18

19   (Emphasis added). See Congressman Coffman, “Coffman Statement on VA [Sec’y] Wilkie’s

20   Confirmation,”             House.gov,                 July            23,         2018,            at:
21
     https://coffman.house.gov/news/documentsingle.aspx?DocumentID=2627.
22
              126.   Then on Sept. 26, 2018, Sec’y Wilkie testified to the Senate Veterans Affairs
23
     Committee (“SVAC”) at a hearing titled “The State of the VA: 60 Day Report.” A video transcript
24

25   of               the               hearing                     is           available              at:

26   https://www.veterans.senate.gov/hearings/watch?hearingid=7EBF6810-5056-A066-60E2-
27   F57ADA53C1F4. At the hour mark into the hearing, Senator Sherrod Brown expressed his
28



                                          Gore, et al. v. Wilkie, et al.                               103
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 104 of 113



1    concern to Sec’y Wilkie that VA was using the Accountability Act disproportionally, to discipline

2    and fire lower level VA employees (e.g., housekeepers) for marginal offenses, versus VA’s senior
3
     level officials for egregious offenses. Id. In response, Sec’y Wilkie clearly indicated his insistence
4
     that VA will hold all employees accountable “to the highest professional standards.” Id. He
5
     specifically stated as follows:
6

7           We are going to hold our employees to the highest professional standards. I
            am looking at new ways to evaluate performance. But I do want to say that we [at
8           VA] are unique . . . and I apologize for taking more time . . . we are a unique
            Federal department . . . we have three offices that are symbiotic in that they
9
            are all focused on the same thing. We have a General Counsel, we have an
10          Inspector General, and we have the Office of Accountability & Whistleblower
            Protection. That was set up by this administration.
11
            They are all designed to address employee misconduct . . . they are also
12
            designed to protect employees from retaliation, who legitimately blow the
13          whistle on bad acts. Let me talk quickly about the Office of Accountability &
            Whistleblower protection. That is designed to deal with employees at the GS-
14          15 level and above. Right now I believe there are about 200 . . . [no] . . . 280
            investigations of GS-15 level employees and above. I am proud of that because I
15
            think that also meets the intent of the Congress. Last year, about 2,500 as Senator
16          [Sherrod Brown] said . . . 2,500 employees were dismissed . . . I will also note
            overall that we do have different conditions here . . . and I don’t mean to cast
17          dispersions on my friends who work at the [U.S.] Department of Labor or the
            [U.S.] Department of Commerce . . . but when a junior employee who is
18
            responsible for sweeping the floors, doesn’t sweep the floors . . . or doesn’t
19          sterilize an instrument . . . that’s alright at the [U.S.] Department of Labor
            because nobody will notice.
20
            If they don’t do that in our hospitals, the consequences could be catastrophic. So
21
            we have to hold employees at that [junior] level to the highest professional
22          standards. That said, I’m going to ensure that our Office of Accountability &
            Whistleblower protection continues to evaluate and reevaluate those
23          employees at GS-15 and above . . . that has the double advantage of keeping
            their feet to the fire, but also sending a message down the ranks that there are
24          no . . . as we say in the military . . . there are no different spanks for different
25          ranks.

26

27

28



                                          Gore, et al. v. Wilkie, et al.                               104
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 105 of 113



1    (Emphasis added). Id.68 The Plaintiffs would be remiss to not flag the obvious, which is that

2    firing several lower level VA employees (many of whom are Veterans) for failing to properly
3
     sweep floors -- is a materially distinct and more severe “spank” than the issuance of a couple of
4
     warning letters and an additional training requirement – that Byrne levied upon Fleck for his
5
     transgressions in the instant matter. Compare pp. 1 & 10-18 of the OIG Report, Ex. 5, with the
6

7    timeline of events supra ¶ 22 at Clauses (Z) & (CC). Id. VA conspicuously firing personnel that

8    fail to sweep floors properly is all the more confounding, when considering that the agency
9
     reportedly is on the record for hiring violent felons, abusers, murderers, child molesters, sex
10
     offenders, and armed robbers. See Luke Rosiak, “VA Hired A Newly Released Felon Who
11
     Attacked Judge’s Daughter In the Shower, Cut Her Brakes,” Daily Caller, Feb. 19, 2019, at:
12

13   https://dailycaller.com/2019/02/19/veterans-affairs-violent-felon/.

14             127.   Sec’y Wilkie’s aforementioned testimony to the SVAC confirmed that VA is using
15
     the Accountability Act contrary to Congress’ intent -- by more readily firing lower level employees
16
     (e.g., custodial, laundry, and food service personnel), versus senior VA officials. See the Letter
17
     From Senate Veterans Affairs Committee Members to Former VA [Sec’y] David [J.] Shulkin,
18

19   Federal     News    Network,    Feb.      26,     2018,       at:       http://federalnewsnetwork.com/wp-

20   content/uploads/2018/03/2018-02-26-Letter-to-Shulkin-Whistleblower-Protection-Act_fnr.pdf.
21
     See also Nicole Ogrysko, “VA Insists it’s not using the accountability act to target low-ranking
22

23   68
        Also note that on Nov. 9, 2018, Secretary Wilkie spoke at the Nat’l Press Club in D.C. That
     speech is available at: https://www.youtube.com/watch?v=647H3pr9Z2k. At the 18:20 minute
24   mark, Secretary Wilkie mentions that Congress passed the Accountability Act, so VA can levy
25
     employee discipline when appropriate. Id. Secretary Wilkie specifically stated as follows:
     “Congress has done what no Congress has ever done. They have given us the roadmap for
26   success. They have passed the . . . Accountability Act, which allows the leadership of our
     Department to shake up the complacency that has been written about so much. And they have
27   strengthened our ability to make the right decisions on behalf of America’s Veterans.”
28
     (Emphasis added). Id.



                                            Gore, et al. v. Wilkie, et al.                                 105
               Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 106 of 113



1    employees,” Federal News Radio, July 17, 2018, which reports that senior VA officials represent

2    0.1 percent of all disciplinary actions at VA.                    That news article is available at:
3
     https://federalnewsradio.com/veterans-affairs/2018/07/va-insists-its-not-using-the-
4
     accountability-act-to-target-low-ranking-employees/. See also Richard Sisk, “VA Firings Climb
5
     Under Trump; Dems Charge Low-Wage Workers Targeted,” Miliary.com, July 19, 2018, at:
6

7    https://www.military.com/daily-news/2018/07/19/va-firings-climb-under-trump-dems-charge-

8    low-wage-workers-targeted.html. Notably, a prior June 2018 news article confirmed that problem
9
     with the following remarks:
10
            A group of lawmakers is calling on the Veterans Affairs Department’s watchdog to
11          investigate the implementation of a new law that makes it easier for the agency to
            discipline and fire its employees, saying it has been carried out “inappropriately
12
            and inconsistently.” VA has not submitted information required by the law to
13          Congress and employees have reported the department is unfairly interpreting its
            new authorities, according to the four Democratic members of the Senate Veterans
14          Affairs Committee who sent the letter to the agency’s inspector general. When
            presented with those accusations, the lawmakers said, the department failed to
15
            provide any information to “alleviate our concerns or demonstrate in any way that
16          application of these authorities has been consistent, fair or appropriate.” The
            Senators calling for the investigation are Jon Tester, D-Mont.; Richard Blumenthal,
17          D-Conn.; Tammy Baldwin, D-Wis.; and Sherrod Brown, D-Ohio.
18
     (Emphasis added). See Erik Katz, “Lawmakers Call for an Investigation Into Discipline at VA,”
19
     Gov’t Executive, June 19, 2018, at: https://www.govexec.com/oversight/2018/06/lawmakers-call-
20
     investigation-discipline-va/149135/.     Certain reports indicate that VA is firing lower-level
21

22   employees in each instance of discipline, in an effort to “undue . . . [the] apolitical civil service

23   system and dismantle unions across the country.” See “One Year Later, VA Accountability Act
24   Is a Massive Failure,” AFGE, June 18, 2018, at: https://www.afge.org/article/one-year-later-va-
25
     accountability-act-is-a-massive-failure/.     See also Sherkiya Wedgeworth, “Arbitrator:         VA
26
     wrongfully       fired     workers,”         Federal          Soup,     Sept.    4,     2018,     at:
27

28
     https://federalsoup.com/articles/2018/09/04/va-improperly-enforced-accountability-act.aspx. See



                                          Gore, et al. v. Wilkie, et al.                              106
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 107 of 113



1    also “AFGE Members at VA Win Major Arbitration in Another Blow to Union-Busting

2    Administration,” AFGE, Sept. 4, 2018, at: https://www.afge.org/article/afge-members-at-va-win-
3
     major-arbitration-in-another-blow-to-union-busting-administration/. See also Eric Katz, “VA Is
4
     Overstepping Congressional Intent With ‘Unacceptable’ Firings, Senators Say,” Gov. Exec., Mar.
5
     13, 2018, at:     https://www.govexec.com/management/2018/03/va-overstepping-congressional-
6

7    intent-unacceptable-firings-senators-say/146640/. See also Eric Katz, “VA Appeals Ruling That

8    Could    Force     It   to   Rehire   Fired      Workers,”         Gov.   Exec.,   Oct.   1,   2018,   at:
9
     https://www.govexec.com/management/2018/10/va-appeals-ruling-could-force-it-rehire-fired-
10
     workers/151704/.
11
             128.     On Nov. 29, 2018, a VA hearing occurred before the House Veterans Affairs
12

13   Committee’s Subcomm. On Disability Assistance and Memorial Affairs. See House Comm. on

14   Veterans Affairs, “VA’s Development & Implementation of Policy Initiatives,” Nov. 29, 2018, at:
15
     https://veterans.house.gov/calendar/eventsingle.aspx?EventID=2270. At approx. the one hour,
16
     forty-four minute mark of the hearing, Congressman Coffman asked Dr. Lawrence how many
17
     senior executives he has working under him within VA’s Veterans Benefits Administration, and
18

19   how many of those officials has Dr. Lawrence “let go” (i.e., fired for misconduct or deficient

20   performance). Id. Dr. Lawrence paused and thought intently for about ten seconds, then replied
21
     by saying “I think the answer is zero.” Congressman Coffman then said the following:
22
             Really, because I had a conversation with the prior . . . with our new [VA] Secretary
23           [Robert Wilkie] . . . and followed up . . . in writing to him, and there are about 400
             positions in the senior executive service level in the Dept. of Veterans Affairs . . .
24           after . . . the scandal with the employment [Veteran] wait times, the . . . on a
25           bipartisan basis, the Congress of the United States passed, and President Obama
             signed, the ability for you and for the senior leadership of this Dept. – the Dept. of
26           Veterans Affairs, to expeditiously let go . . . senior executive service personnel that
             were not competent. In my discussions with the Secretary [Robert Wilkie], he is
27           unwilling to make that commitment to do that . . . to look through these 400
28
             positions, [and] where there is objective failure and the inability to correct that



                                           Gore, et al. v. Wilkie, et al.                                   107
               Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 108 of 113



1           failure, by . . . [VA] Inspector General reports, by GAO [General Accountability
            Office] reports, and yet . . . you will never change the culture of bureaucratic
2           incompetence in the VA, unless you’re willing to look through those 400 positions,
            and . . . where there’s . . . a lack of competence, where problems are unresolved . .
3
            . where you’re unwilling to make those hard decisions . . . which you’re which our
4           Secretary [Wilkie] is not willing to do, and which you’ve obviously haven’t done .
            . . then nothing will change. This President [Donald J. Trump] will fail the Country,
5           in terms of the commitments that he made to change the VA . . . he changed the
            [VA] Secretary [i.e., former VA Secretary David Shulkin], but that was on the basis
6
            of . . . his [former VA Secretary David Shulkin’s] record in terms of personal
7           spending . . . taxpayer dollars on [an improper] European vacation. It was not on
            his [David Shulkin’s] competence on running the VA. This is the same VA of the
8           prior [President Obama] administration . . . just papered over with [VA] saying how
            great things are, when they’re not great. I yield back [my time].
9

10   Id.

11                                         Part X. Conclusion69
12
            129.    In order for VA to implement the Accountability Act correctly as Congress
13
     intended, the agency must empower, allow, and require OAWP to meet its statutory obligations;
14
     coordinate and synergize lawfully with the OIG and DOJ as appropriate; and make proper
15

16   recommendations to the Sec’y of VA as mandated, without undue conflicts, influence, or

17   involvement from other VA offices, including OGC.70 It remains to be seen and time will tell,
18
     whether OAWP will be allowed and capable of functioning as intended, while being physically
19
     located in VA headquarters.
20
            130.    Additionally, the Sec’y of VA must possess and exhibit the credibility, integrity,
21

22   and wisdom necessary to carefully consider OAWP’s disciplinary recommendations with utmost

23
     69
        The Plaintiffs hereby incorporate the foregoing paragraphs of this Complaint by reference, as
24   though fully set forth herein (with the exception of those sections where it is indicated Defendants
25
     need not respond).
     70
        See Nikki Wentling, “VA inspector general accuses acting VA secretary of concealing
26   information,” Stars & Stripes, June 20, 2018, at: https://www.stripes.com/news/va-inspector-
     general-accuses-acting-va-secretary-of-concealing-information-1.533822. See also Eric Katz,
27   “Senate Intervenes on Behalf of [the OIG] After VA Questions the Watchdog’s Authority,” June
28
     22, 2018, at: https://www.govexec.com/management/2018/06/senate-intervenes-behalf-ig-after-
     va-questions-its-authority/149222/.


                                         Gore, et al. v. Wilkie, et al.                              108
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 109 of 113



1    integrity, and consistently and evenly hold all VA employees accountable, including senior VA

2    officials. VA must also unwaveringly support and protect the agency’s whistleblowers, and
3
     relentlessly deter, confront, and punish those employees that seek to threaten, intimidate, and
4
     silence them. Failure to correct these deficiencies will cause further harm to employee morale;
5
     hamper the agency’s recruitment and retention efforts; engender further cynicism and mistrust
6

7    about VA; and thwart the agency’s sacred obligation -- “to care for those who shall have born the

8    battle, and for their families, caregivers, and survivors.”71
9
                                          Part XI. Relief Sought72
10
            WHEREFORE, the Plaintiffs respectfully request that this Court enter judgment in their
11
     favor, and grant the following relief:
12

13          A.     Monetary damages in the amount of $25,000,000.00, payable by a date certain, and
     in accordance with applicable law (e.g., 28 U.S.C. § 2679 & 31 U.S.C. § 1304).
14
             B.      Declare that Gore was constructively terminated from VA, and require VA by a
15
     date certain, to award the Plaintiffs his back pay with interest, work time credited, and benefits
16   accrued, from his last day of employment at VA (i.e., May 4, 2019) to the date of this Court’s
     ruling.
17
             C.      Declare that: (i) the interim and final warning letters that Byrne issued to Fleck, as
18
     well as the corresponding requirement that Fleck take additional training violated the APA; were
19   ultra vires; are invalid; contravened the Accountability Act, including the role of OAWP in the
     disciplinary process for senior VA officials; caused undue harm to the Plaintiffs; and are therefore
20   void; and (ii) VA leadership knew or should have known that Byrne was behaving in an improper
     and illegal manner that would violate the Accountability Act, and failed to prevent such conduct.
21

22   71
        See Nikki Wentling, “Two House lawmakers launch new effort to make VA motto gender
23   inclusive,” Stars & Stripes, Nov. 19, 2019, at: https://www.stripes.com/news/two-house-
     lawmakers-launch-new-effort-to-make-va-motto-gender-inclusive-1.556957.
24   See also Veterans Legal Services Clinic, “Petition For Rulemaking To Promulgate Regulations
25
     Changing the Official Motto of the [U.S.] Dep’t of Veterans Affairs, Yale Law School,” Oct. 12,
     2018, at:          http://iava.org/wp-content/uploads/2018/10/10.12.18-Petition-For-Rulemaking-
26   final.pdf.
     72
        The Plaintiffs hereby incorporate the foregoing paragraphs of this Complaint by reference, as
27   though fully set forth herein. (with the exception of those sections where it is indicated Defendants
28
     need not respond).



                                          Gore, et al. v. Wilkie, et al.                               109
                Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 110 of 113



1            D.     Along with the preceding Clause C above, declare that OAWP should: (i) promptly
     confer with the OIG and DOJ regarding whether Byrne’s acts to disregard the OIG’s
2    recommendation that Fleck be fired, as well as Hipolit’s recommendation that Fleck be demoted
     to a non-supervisory position, and instead issue an interim and then final warning letter to Fleck,
3
     with a requirement that Fleck take additional training – constituted a violation of: (a) 18 U.S.C. §
4    208, titled “Acts affecting a personal financial interest;” and (b) 18 U.S.C. § 1505, titled
     “Obstruction of proceedings before departments, agencies, and committees;” and (ii) take
5    appropriate actions under the Accountability Act to document such findings; (iii) issue any
     disciplinary recommendations deemed appropriate for Byrne, to the Sec’y of VA; and (iv) take
6
     any additional actions as deemed appropriate.
7
            E.      Declare that after Gore was no longer employed at VA as of May 4, 2018, VA failed
8    to adequately and properly supervise and prevent Fleck (and by proxy Wiercinski) from continuing
     and perpetuating lies about Gore in the Fleck v. Dep’t of Veterans Affairs case, given: (i) the
9
     findings and recommendations of the OIG Report; (ii) the-then VA Deputy Secretary’s
10   documented review and concurrence with the OIG Report; and (iii) Byrne’s issuance of an interim
     and then final warning letter to Fleck, and requirement that Fleck take additional training (even if
11   such actions of Byrne were ultra vires per the preceding Clause B).
12
             F.       Declare that DOJ failed in its duty under Rule 3.3(d) of the D.C. Rules of Prof’l
13   Conduct and Rule 3.3(b) of the ABA Model Rules of Prof’l Conduct, to clearly, consistently and
     unequivocally articulate in its briefs filed with this Court – that contrary to the repeated false
14   allegations about Gore contained in the Plaintiff’s briefs filed in Fleck v. Dep’t of Veterans Affairs
     case, specifically at: (i) ¶ 36 of the Fleck Complaint; (ii) ¶ 36 of the Amended Fleck Complaint;
15
     and (iii) pp. 3, 18 & 22-23 of the Fleck Opposition Motion – Gore did not telephone Wiercinski in
16   mid-Sept. 2016, and offer her the e-discovery attorney position.

17            G.     Declare that OAWP should promptly confer with the OIG and DOJ regarding: (i)
     Fleck’s (and by proxy Wiercinski’s) violation of: (a) Rule 4.1, 8.4, and 3.3(a) of the D.C. Rules
18
     of Prof’l Conduct; (b) Rule 4.1, 8.4, and 3.3(a) of the ABA Model Rules of Prof’l Conduct; and
19   (c) Rule 11(b)(3) of the Fed. R. Civ. P.; (f) Rule 3.3(a) of the D.C. Rules of Prof’l Conduct, by
     submitting multiple briefs to this Court in the Fleck v. Dep’t of Veterans Affairs case, which
20   constituted further fraudulent and reckless attempts to frame Gore – despite (iii) the contrary
     findings and recommendations of the OIG Report; (iv) the VA Deputy Secretary’s documented
21
     review and concurrence with the OIG Report; and (v) Byrne’s issuance of an interim final warning
22   letters and an additional training requirement to Fleck (even if such actions were ultra vires per
     the preceding Clause B) – and then (vi) determine and issue per the Accountability Act –
23   appropriately revised disciplinary recommendations regarding Fleck & Wiercinski, to the Sec’y of
     VA.
24

25          H.      Along with the preceding Clause G above, declare that OAWP should promptly
     confer with the OIG and DOJ regarding whether: (i) Fleck & Wiercinski’s conduct violated: (a)
26   18 U.S.C. § 371, titled “Conspiracy to commit offense or to defraud United States;” (b) 18 U.S.C.
     § 1001, titled “Statement or entries generally;” (c) 18 U.S.C. § 1505, titled “Obstruction of
27   proceedings before departments, agencies, and committees;” (d) 18 U.S.C. § 1621, titled “Perjury
28
     generally;” and (e) 18 U.S.C. § 1622, titled “Subordination of Perjury;” and (ii) OAWP should



                                          Gore, et al. v. Wilkie, et al.                               110
                 Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 111 of 113



1    take appropriate actions under the Accountability Act to document such findings; (iii) issue any
     disciplinary recommendations deemed appropriate for Fleck & Wiercinski, to the Sec’y of VA;
2    and (iv) take any additional actions as deemed appropriate..
3
             I.     Declare that the Sec’y of VA should as applicable, take the steps necessary
4    following the events described in the preceding Clauses C, D, G, and H, to levy appropriate
     discipline regarding Byrne, Fleck & Wiercinski, under the Accountability Act.
5
             J.     Declare that OAWP in coordination with the OIG and DOJ, should either as
6
     applicable by a date certain: (i) report Fleck & Wiercinski to their underlying state bar
7    associations, for their egregious misconduct as documented in the OIG Report; or (ii) provide
     documentary evidence to this Court that: (a) evinces that such reporting has already occurred; and
8    indicates (b) what results have transpired; and (c) what decisions are pending from each such
     jurisdiction.
9

10            K.     Along with any disciplinary actions that the Sec’y of VA determines should be
     taken in accordance with the preceding Clause I, declare that OAWP in coordination with the OIG
11   and DOJ, should either as applicable: (i) report Byrne to his underlying state bar association(s)
     for any misconduct that is confirmed under the preceding Clause D; (ii) report Fleck & Wiercinski
12
     to their underlying state bar associations, for any misconduct that is confirmed under the preceding
13   Clauses G & H; or (ii) provide documentary evidence to this Court by a date certain that: (a)
     evinces that such reporting has already occurred; and indicates (b) what results have transpired;
14   and (c) what decisions are pending from each such jurisdiction.
15
             L.      Permanently enjoin the Defendants from making any further false statements or
16   allegations that Gore telephoned and hired Wiercinski in Sept. 2016, where violations of the same
     shall be bases for the Plaintiffs to seek additional recourse and remedies against the Defendants.
17
            M.      Compel the Defendants through DOJ, to provide this Court and Plaintiffs’ counsel
18
     with recurring written status reports for the actions required in the preceding Clauses D, G, H, I,
19   J, and K, every thirty days or at another interval as this Court may require, until the Defendants’
     required actions have been completed.
20
            N.     Attorney’s fees to Plaintiffs’ counsel, as permitted under applicable law (e.g., 28
21
     U.S.C. § 2678).
22
            O.      Such other relief as this Court deems just and proper.
23

24                                                                    Respectfully Submitted,
25
                                                                      CAMERON GORE, ESQ.
26                                                                    HEATHER WOODS
27                                                                    By Counsel,
28



                                         Gore, et al. v. Wilkie, et al.                              111
     Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 112 of 113



1
                                                     THE BROWN FIRM PLLC
2

3

4                                                     /s/ Christopher Brown______
                                                     Christopher E. Brown, Esq.
5                                                    D.C. Bar No. 458897
                                                     526 King Street, Suite 213
6
                                                     Alexandria, VA 22314
7                                                    T: 703-924-0223
                                                     F: 703-997-2362
8                                                    Email: cbrown@brownfirmpllc.com
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                        Gore, et al. v. Wilkie, et al.                             112
Case 1:19-cv-01134 Document 1 Filed 04/19/19 Page 113 of 113
